Exhibit 10.7
(GRAPHIC) [y84896y8489601.gif]

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT BANK OF AMERICA, N.A. As
Lender And AEROPOSTALE, INC. The Borrower November 13, 2007

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489602.gif]

Article 1 TABLE OF CONTENTS — Definitions: -1- Article 2 — The Revolving Credit:
-23- 2-1. Establishment of Revolving Credit -23- 2-2. Intentionally Omitted -23-
2-3. Intentionally Omitted -23- 2-4. Risks of Value of Collateral -23- 2-5. Loan
Requests -23- 2-6. Making of Loans Under Revolving Credit -25- 2-7. The Loan
Account -26- 2-8. The Revolving Credit Notes -27- 2-9. Payment of The Loan
Account -27- 2-10. Interest Rates -28- 2-11. Additional Fees -28- 2-12.
Intentionally Omitted -29- 2-13. Line (Unused Fee) -29- 2-14. Intentionally
Omitted -29- 2-15. Concerning Fees -29- 2-16. Lender’s Discretion -29- 2-17..
Procedures For Issuance of L/C’s -29- 2-18 Fees For L/C’s -30- 2-19. Cash
Collateralization of L/Cs -31- 2-20. Concerning L/C’s -31- 2-21. Changed
Circumstances -33- 2-22. Increased Costs -34- 2-23. Lender’s Commitments -35-
Article 3 — Conditions Precedent: -36- 3-2. Corporate Due Diligence -36- 3-3.
Opinion -36- 3-4. Additional Documents -36- 3-5. Officers’ Certificates -36-
3-6. Representations and Warranties -37- 3-7. Borrowing Base Certificate -37-
3-8. All Fees and Expenses Paid -37- 3-9. Financial Projections -37- 3-10.
Borrower’s Assets -37- 3-11. Lien Search -37- 3-12. Perfection of Collateral
-37- 3-13. Insurance -37- 3-14. No Suspension Event -38- 3-15. No Adverse Change
-38- 3-16. Execution and Delivery of Agreement -38-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489603.gif]

Article 4 — General Representations, Covenants and -38- Warranties: , 4-1.
Payment and Performance of Liabilities , -38- 4-2. Due Organization — Corporate
Authorization — No -38- Conflicts 4-3. Trade Names -39- 4-4. Intellectual
Property -39- 4-5. Locations -40- 4-6. Title to Assets -41- 4-7. Indebtedness ,
-42- 4-8. Insurance Policies -43- 4-9. Licenses , -43- 4-10. Leases , -44- 4-11.
Requirements of Law -44- 4-12. Maintain Properties -44- 4-13. Pay Taxes/Tax
Shelter Regulations -45- 4-14. No Margin Stock -46- 4-15. ERISA -46- 4-16.
Hazardous Materials -46- 4-17. Litigation -47- 4-18. Dividends or Investments
-47- 4-19. Loans -48- 4-20. Protection of Assets -48- 4-21. Line of Business
-48- 4-22. Affiliate Transactions -49- 4-23. Additional Assurances -49- 4-24.
Adequacy of Disclosure -50- 4-25. Investments -50- 4-26. Prepayments of
Indebtedness -50- 4-27. Other Covenants -51- Article 5 — Financial Reporting and
Performance Covenants: -51- 5-1. Maintain Records -51- 5-2. Access to Records
-51- 5-3. Prompt Notice to Lender -52- 5-4. Intentionally Omitted -53- 5-5.
Borrowing Base Certificates -53- 5-6. Monthly Reports -53- 5-7. Quarterly
Reports -53- 5-8. Annual Reports -54- 5-9. Intentionally Omitted -54- 5-10.
Inventories, Appraisals, and Audits -54- 5-11. Additional Financial Information
-56- 5-12. Intentionally Omitted -56- Article 6 — Use and Collection of
Collateral: -56- 6-1. Use of Inventory Collateral -56- 6-2. Adjustments and
Allowances -57-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489604.gif]

6-3. Validity of Accounts -57- 6-4. Notification to Account Debtors -57-
Article 7 — Cash Management. Payment of Liabilities: -58- 7-1. Depository
Accounts -58- 7-2. Credit Card Receipts -58- 7-3. The Concentration, Blocked,
and Operating Accounts -59- 7-4. Proceeds and Collection of Accounts -59- 7-5.
Payment of Liabilities -60- 7-6. The Operating Account -61- Article 8 — Grant of
Security Interest: -61- 8-1. Grant of Security Interest -61- 8-2. Extent and
Duration of Security Interest -62- Article 9 — Lender As Borrower’s
Attorney-In-Fact: -63- 9-1. Appointment as Attorney-In-Fact -63- 9-2. No
Obligation to Act -63- Article 10 — Events of Default: -64- 10-1. Failure to Pay
Revolving Credit , -64- 10-2. Failure To Make Other Payments , -64- 10-3.
Failure to Perform Covenant or Liability (No Grace -64- Period) 10-4. Failure to
Perform Covenant or Liability (Limited -64- Grace Period) 10-5. Failure to
Perform Covenant or Liability (Grace Period) -64- 10-6. Misrepresentation -65-
10-7. Default of Other Debt -65- 10-8. Default of Leases -65- 10-9. Uninsured
Casualty Loss -65- 10-10. Judgment. Restraint of Business -65- 10-11. Business
Failure -65- 10-12. Bankruptcy -66- 10-13. Indictment — Forfeiture -66- 10-14.
Default by Guarantor or Subsidiary -66- 10-15. Termination of Guaranty -66-
10-16. Challenge to Loan Documents -66- 10-17. Intentionally Omitted -66- 10-18.
Change in Control -67- Article 11 — Rights and Remedies Upon Default: -67- 11-1.
Rights of Enforcement -67- 11-2. Sale of Collateral -67- 11-3. Occupation of
Business Location -68- 11-4. Grant of Nonexclusive License -69- 11-5. Assembly
of Collateral -69- 11-6. Rights and Remedies -69-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489605.gif]

Article 12 — Notices: -69- 12-1. Notice Addresses -69- 12-2. Notice Given -70-
Article 13 — Term; -71- 13-1. Termination of Revolving Credit -71- 13-2. Effect
of Termination -71- Article 14 — General: -71- 14-1. Protection of Collateral
-71- 14-2. Successors and Assigns -72- 14-3. Severability -72- 14-4. Amendments.
Course of Dealing -72- 14-5. Power of Attorney -72- 14-6. Application of
Proceeds -73- 14-7. Costs and Expenses of Lender -73- 14-8. Copies and
Facsimiles -73- 14-9. Massachusetts Law -73- 14-10. Consent to Jurisdiction -74-
14-11. Indemnification -74- 14-12. Rules of Construction -75- 14-13. Intent -76-
14-14. Right of Set-Off. -77- 14-15. Maximum Interest Rate -77- 14-16. Waivers
-77- 14-17. Confidentiality -78- 14-18. Press Releases -79- 14-19. No Advisory
or Fiduciary Responsibility -79- 14-20. USA PATRIOT Act Notice -80- 14-21.
Existing Loan Agreement Amended and Restated -80-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489606.gif]

EXHIBITS 2-8 : Revolving Credit Note 4-2 : Related Entities 4-3 : Trade Names
4-5 : Locations, Leases, and Landlords 4-6 : Encumbrances 4-7 : Indebtedness 4-8
: Insurance Policies 4-10 : Capital Leases 4-13 : Taxes 4-17 : Litigation 4-22 :
: Permitted Management Fees and Other Affiliated Transactions 4-23 : : Excluded
Assets 5-5 : : Form of Borrowing Base Certificate 6-3 : : Bonds and Deposits 7-1
: DDAs 7-2 : Credit Card Arrangements

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489607.gif]

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT November 13, 2007 THIS
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is
made between Bank of America, N.A. (the “Lender”), a national banking
association with offices at 100 Federal Street, Boston, Massachusetts 02110 and
Aeropostale, Inc., (hereinafter, the “Borrower”), a Delaware corporation with
its principal executive offices at 1372 Broadway, New York, New York 10020 in
consideration of the mutual covenants contained herein and benefits to be
derived herefrom, WITNESSETH: WHEREAS, Aeropostale, Inc., f/k/a MSS-Delaware,
Inc. entered into an Amended and Restated Loan and Security Agreement dated as
of October 7, 2003 with Fleet Retail Finance Inc, as agent for the lenders party
thereto and such lenders (as amended and in effect, the “Existing Loan
Agreement”); and WHEREAS, Fleet Retail Finance, Inc. has assigned all of its
right, title and interest under the Existing Loan Agreement to Bank of America,
N.A.; WHEREAS, Aeropostale, Inc., is the successor in interest by merger to
MSS-Delaware, Inc. and WHEREAS, the Borrower desires to amend and restate the
Existing Loan Agreement in order (a) to increase the amount of the Loan Ceiling
(as hereinafter defined) to $150,000,000, and (b) to make certain other
amendments to the terms and conditions of the Existing Loan Agreement; and NOW,
THEREFORE, the parties hereto agree that the Existing Loan Agreement shall be
amended and restated in its entirety to read as follows: Article 1 —
Definitions: As herein used, the following terms have the following meanings or
are defined in the section of this Agreement so indicated: “Acceptable Blank
Stock Inventory”: Inventory of the Loan Parties which consists of blank t-shirts
and other items of apparel which are in the possession of third Persons for
processing, which Inventory otherwise would be deemed Acceptable

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489608.gif]

Inventory and as to which the Lender has received an agreement from such
processor in form and substance reasonably acceptable to the Lender. “Acceptable
L/C Inventory”: Inventory which is the subject of a Documentary L/C in favor of
a foreign manufacturer or vendor of such Inventory, which Inventory is to be
manufactured for, or delivered to, the Loan Parties and will become Acceptable
In-Transit Inventory within seventy-five (75) days after the date of issuance of
the Documentary L/C. “Acceptable In-Transit Inventory”: Inventory-in-transit to
a Loan Party, title to which has passed to the Loan Party which Inventory has
been placed with a carrier (f.o.b.) for shipment to the Loan Parties , and which
Inventory is scheduled to be received within fifty (50) days at a Loan Party’s
distribution center, as to which Inventory the Lender has a perfected security
interest which is prior and superior to all security interests, claims, and all
Encumbrances other than Permitted Encumbrances (it being understood, however,
that the Lender will not require possession of the Documents of Title or any
foreign filings to be deemed “perfected”); provided that such Inventory shall be
deemed to be Acceptable In-Transit Inventory only if the Lender has received an
agreement (to the extent relevant to such Inventory) with (i) each sourcing
agent under any of the Loan Party’s sourcing agreements, and (ii) each Loan
Party’s custom brokers, each satisfactory in form and substance to the Lender.
Notwithstanding the foregoing, the Lender, periodically (but in no event in
months other than July through October of any year), may, in its reasonable
discretion, include Inventory which otherwise satisfies the requirements of this
definition but for the fact that title has not yet passed to a Loan Party as
Acceptable In-Transit Inventory, but only if the Lender has received written
confirmation from the applicable sourcing agent that title to such Inventory
will pass to a Loan Party upon receipt of payment of a sum certain and the
Borrower has requested the Lender to make, and has Availability for, a Revolving
Credit Loan to pay such sourcing agent in such amount. “Acceptable Inventory”:
Such of the Loan Parties Inventory, at such locations, and of such types,
character, qualities and quantities, as the Lender in its sole discretion from
time to time determines to be acceptable for borrowing, including, without
limitation, Acceptable In-Transit Inventory and Acceptable L/C Inventory (but
excluding Acceptable Blank Stock Inventory), as to which Inventory, the Lender
has a perfected security interest which is prior and superior to all security
interests, claims, and all Encumbrances other than Permitted Encumbrances.
Without limiting the generality of the foregoing, Acceptable Inventory shall in
no event include Inventory that is not salable, non-merchandise categories (such
as labels, bags and packaging), Inventory not located in the United States
(other than Acceptable In-Transit Inventory and Acceptable L/C Inventory),
samples, damaged goods, return-to-vendor merchandise, and packaway Inventory.
“Accounts” and “Accounts Receivable” include, without limitation, “accounts” as
defined in the UCC, and also all: accounts, accounts receivable, credit card
receivables, notes, drafts, acceptances, and other forms of obligations and -2-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489609.gif]

receivables and rights to payment for credit extended and for goods sold or
leased, or services rendered, whether or not yet earned by performance; all
“contract rights” as formerly defined in the UCC; all Inventory which gave rise
thereto, and all rights associated with such Inventory, including the right of
stoppage in transit; and all reclaimed, returned, rejected or repossessed
Inventory (if any) the sale of which gave rise to any Account. “ACH”: Automated
clearing house. “Account Debtor”: Has the meaning given that term in the UCC and
includes all credit card processors of the Borrower. “Adjusted Eurodollar Rate”:
With respect to any Eurodollar Loan for any Interest Period, an interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of one percent) equal
to (a) the Eurodollar Rate for such Interest Period multipliedby (b) the
Statutory Reserve Rate. “AGC”: Aero GC Management LLC, a Virginia Limited
Liability Company with an address of 112 West 34th Street., New York, New York
10120, a single member managed LLC, where Borrower is the sole member.
“Aeropostale Canada”: Aeropostale Canada, Inc., an Ontario Canada corporation
with a United States address of 112 West 34th Street., New York, New York 10120,
a wholly owned Subsidiary of the Borrower. “Affiliate”: With respect to any two
Persons, a relationship in which (a) one holds, directly or indirectly, not less
than twenty-five percent (25%) of the capital stock, beneficial interests,
partnership interests, or other equity interests of the other; or (b) one has,
directly or indirectly, the right, under ordinary circumstances, to vote for the
election of a majority of the directors (or other body or Person who has those
powers customarily vested in a board of directors of a corporation); or (c) not
less than twenty- five percent (25%) of their respective ownership is directly
or indirectly held by the same third Person. “Aggregate Outstandings”: At any
time of determination, the sum of (a) the Revolving Credit Loans outstanding,
plus (b) the Stated Amount of L/Cs outstanding. “Applicable Margin”: Shall mean
the following percentages based upon the following performance criteria:
Level            Average Outstandings            Eurodollar Loans
Margin            Prime Rate Margin            Line (Unused) Fee Less than
$50,000,000 0.75% 0% 0.125%

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489610.gif]

II            i Greater than or | equal to 1.00% 0% 0.125% | $50,000,000 and
less than J___ $100,000,000 III            Greater than or equal to 1.25% 0%
0.15% $100,000,000 The Applicable Margin shall be adjusted quarterly as of the
first day of each February, May, August, and November, commencing February 1,
2008, based upon the Borrower’s Average Outstandings calculated for the most
recent quarter then ended. Upon the occurrence of an Event of Default, at the
option of the Lender, interest shall be determined in the manner set forth in
Section 2-10(f). “Appraised Value”: The net appraised liquidation value of the
Loan Parties’ Inventory as set forth in the Loan Parties’ stock ledger
(expressed as a percentage of the Cost of such Inventory), each as reasonably
determined from time to time by the Lender in accordance with its customary
procedures and based upon the most recent appraisal conducted hereunder by an
independent appraiser reasonably satisfactory to the Lender. Availability”: The
lesser of the Loan Ceiling or the Borrowing Base; Minus (I) The then unpaid
principal balance of the Loan Account. Minus (II) The then Stated Amount of all
L/Cs. Minus (III) Unreimbursed L/C Obligations. “Average Outstandings”: For any
three month period, the sum of (a) the average Revolving Credit Loans
outstanding during such period, plus (b) the average Stated Amount of L/Cs
outstanding during such period. “AWI”: Aeropostale West, Inc., a Delaware
corporation with an address of 201 Willowbrook Blvd., Wayne, New Jersey 07470, a
wholly owned Subsidiary of the Borrower. “Bank Products”: Any services or
facilities provided to a Loan Party by the Lender or any of its Affiliates (but
excluding Cash Management Services), including without limitation, on account of
leasing, swap and other hedging contracts. -4-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489611.gif]

“Bank Product Reserves”: Such reserves as the Lender from time to time determine
in its discretion as being appropriate to reflect the liabilities and
obligations of the Loan Parties with respect to Bank Products then provided or
outstanding. “Bankruptcy Code”: Title 11, U.S.C., as amended from time to time.
“Base Rate Loan”: Each Revolving Credit Loan while bearing interest at the Prime
Rate. “Blocked Account”: Is defined in Section 7-3. “Borrower”: Is defined in
the Preamble. “Borrowing Base”: The amounts calculated to the following
formulae, as applicable: (a) If the outstanding amount of Revolving Credit Loans
and the Stated Amount of L/Cs is less than or equal to $75,000,000 in the
aggregate, the result of the following: (i) 95% of the book value (as determined
in accordance with GAAP) of Acceptable Inventory, plus (ii) 85% of the face
amount of Eligible Credit Card Receivable; minus (iii) Reserves. (b) If the
outstanding amount of Revolving Credit Loans and the Stated Amount of L/Cs is
greater than $75,000,000 in the aggregate, the result of the following: (i) 85%
of the most recent Appraised Value of Acceptable Inventory multiplied by the
Cost of Acceptable Inventory, plus (ii) 85% of the face amount of Eligible
Credit Card Receivable; minus (iii) Reserves. “Borrowing Base Certificate”: Is
defined in Section 5-5. “Business Day”: Any day other than (a) a Saturday or
Sunday; (b) any day on which banks in Boston, Massachusetts or New York, New
York, generally are not open to the general public for the purpose of conducting
commercial banking -5-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489612.gif]

business; or (c) a day on which the Lender is not open to the general public to
conduct business, and, if such day relates to any Eurodollar Loan, means any
such day on which dealings in dollar deposits are conducted by and between banks
in the London interbank market. “Business Plan”: The Borrower’s then current
business plan and any revision, amendment, or update of such business plan to
which the Lender has provided its written sign-off. “Capital Expenditures”: The
expenditure of funds or the incurrence of liabilities which are capitalized in
accordance with GAAP, provided that for purposes of this Agreement, capital
expenditures funded by the proceeds from the incurrence of Indebtedness
permitted hereunder, by the proceeds received from the sale of assets permitted
pursuant to §4-12(d) hereof, by casualty insurance proceeds or condemnation
proceeds shall, to the extent of such proceeds, not be deemed Capital
Expenditures. “Capital Lease”: Any lease which is capitalized in accordance with
GAAP. “Cash Dominion Event”: Either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Availability
in an amount greater than 15% of the then Borrowing Base. For purposes of this
Agreement, the occurrence of a Cash Dominion Event shall be deemed continuing
(i) so long as such Event of Default has not been waived, and/or (ii) if the
Cash Dominion Event arises as a result of the Borrowers’ failure to achieve
Availability as required hereunder, until Availability has exceeded 15% of the
then Borrowing Base for 30 consecutive Business Days, in which case a Cash
Dominion Event shall no longer be deemed to be continuing for purposes of this
Agreement; provided that a Cash Dominion Event shall be deemed continuing (even
if an Event of Default is no longer continuing and/or Availability exceeds the
required amount for 30 consecutive Business Days) at all times after a Cash
Dominion Event has occurred and been discontinued on two (2) occasion(s) during
any calendar year. “Cash Equivalents” shall mean, as to any Person,
(i) securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof) having maturities
of not more than twelve (12) months from the date of acquisition by such Person,
(ii) time deposits and certificates of deposit of any commercial bank
incorporated in the United States of recognized standing having capital and
surplus in excess of $100,000,000 with maturities of not more than twelve
(12) months from the date of acquisition by such Person, (iii) repurchase
obligations with a term of not more than seven (7) days for underlying
securities of the types described in clause (i) above, provided that there shall
be no restriction on the maturities of such underlying securities pursuant to
this clause (iii) entered into with a bank meeting the qualifications specified
in clause (ii) above, (iv) commercial paper issued by the parent corporation of
any -6-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489613.gif]

commercial bank (provided that the parent corporation and the bank are both
incorporated in the United States) of recognized standing having capital and
surplus in excess of $500,000,000 and commercial paper issued by any Person
incorporated in the United States rated at least A-l or the equivalent thereof
by Standard & Poor’s Ratings Group or at least P-l or the equivalent thereof by
Moody’s Investors Service, Inc. and in each case maturing not more than twelve
(12) months after the date of acquisition by such Person, and (v) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above. “Cash Management
Reserves “: Such reserves as the Lender, from time to time, determines in its
discretion as being appropriate to reflect the reasonably anticipated
liabilities and obligations of the Loan Parties with respect to Cash Management
Services then provided or outstanding. “Cash Management Services”: Any one or
more of the following types or services or facilities provided to a Loan Party
by the Lender or any of its Affiliates: (a) automated clearinghouse
transactions, (b) cash management services, including, without limitation,
controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, (c) foreign exchange facilities, (d) credit
or debit cards, and (e) merchant card services. “Change in Control”: The
occurrence of any of the following: (a) The acquisition, by any group of persons
(within the meaning of the Securities Exchange Act of 1934, as amended) or by
any Person, of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission) of 30% or more of the issued and outstanding
capital stock of the Borrower (on a fully diluted basis) having the right, under
ordinary circumstances, to vote for the election of directors of the Borrower.
(b) Persons (“Continuing Directors”) who (i) were directors of the Borrower on
the first day of any period consisting of twelve (12) consecutive calendar
months (the first of which twelve (12) month periods commencing with the first
day of the month during which this Agreement was executed), or (ii) subsequently
became directors of the Borrower and whose initial election or initial
nomination for election subsequent to that date was approved by a majority of
the Continuing Directors then on the board of directors of the Borrower cease,
for any reason other than death or disability or replacement (in the ordinary
course of business and not as a result of any change in the equity ownership of
the Borrower), to constitute a majority of the directors of the Borrower.
“Chattel Paper”: Has the meaning given that term in the UCC. “Collateral”: Is
defined in Section 8-1. -7-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489614.gif]

“Commercial Tort Claim”: Has the meaning given that term in the UCC.
“Commitment”: Subject to the provisions of Section 2-23, as of the Second
Amendment Effective Date, as follows: LENDER DOLLAR COMMITMENT COMMITMENT
PERCENTAGE Bank of America, N.A. [ $150,000,000.00 | 100% “Commitment
Percentage”: As provided in the Definition of “Commitment”, above.
“Concentration Account”: Is defined in Section 7-3. “Consolidated”: With
reference to any term defined herein, shall mean that term as applied to the
accounts of the Borrower and its Subsidiaries, consolidated in accordance with
GAAP. “Cost”: The lower of (a) the calculated cost of purchases, as determined
from invoices received by the Borrower, the Borrower’s purchase journal or stock
ledger, based upon the Borrower’s accounting practices, known to the Lender,
which practices are in effect on the date on which this Agreement was executed;
or (b) the cost equivalent of the lowest ticketed or promoted price at which the
subject inventory is offered to the public, after all mark- downs (whether or
not such price is then reflected on the Borrower’s accounting system), which
cost equivalent is determined in accordance with the retail method of
accounting, reflecting the Borrower’s historic business practices. “Cost” does
not include inventory capitalization costs or other non-purchase price charges
(such as freight) used in the Borrower’s calculatibn of cost of goods sold.
“Cost Factor”: The result of 1 minus the Borrower’s then’cumulative markup
percent derived from the Borrower’s purchase journal on a rolling 12-month
basis. “Costs of Collection”: Includes, without limitation, all reasonable
attorneys’ fees and reasonable out-of-pocket expenses incurred by the Lender’s
attorneys, and all reasonable costs incurred by the Lender in the administration
of the Liabilities and/or the Loan Documents, including, without limitation,
reasonable costs and expenses associated with travel on behalf of the Lender,
Which costs and expenses are directly or indirectly related to or in respect of
the Lender’s: administration and management of the Liabilities (other than
customary bverhead expenses); negotiation, documentation, and amendment of any
Loan Document; or efforts to -8-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489615.gif]

preserve, protect, collect, or enforce the Collateral, the Liabilities, and/or
the Lender’s Rights and Remedies and/or any of the Lender’s rights and remedies
against or in respect of any guarantor or other person liable in respect of the
Liabilities (whether or not suit is instituted in connection with such efforts).
The Costs of Collection are Liabilities, and at the Lender’s option may bear
interest at the highest post-default rate which the Lender may charge the
Borrower hereunder as if such had been lent, advanced, and credited by the
Lender to, or for the benefit of, the Borrower. Notwithstanding the foregoing,
the entitlement of any Lender to “Costs of Collection” is limited to the extent
provided in §14-7 hereof. “DDA”: Any checking or other demand daily depository
account maintained by a Loan Party. “Default Interest Event”: The occurrence of
any of the following: (a) The acceleration of the time for payment of the
Liabilities upon the occurrence of an Event of Default. (b) The occurrence of
any Event of Default under Sections 10- 1, 10-2, 10-11, or 10-12 hereof. (c) The
failure of the Borrower to comply with the provisions of Section 5-5(which
failure continues for five Business Days), or Sections 5-6 or 5-7(which failures
continue for fifteen (15) Business Days), or Article 7. “Deposit Account”: Has
the meaning given that term in the UCC. “Documents”:Has the meaning given that
term in the UCC. “Documents of Title”: Has the meaning given that term in the
UCC. “Dollar Commitment”: As provided in the Definition of “Commitment”, above.
“Eligible Credit Card Receivables”: As of any date of determination, Accounts
due to a Loan Party from VISA, MasterCard, American Express, Diners Club,
Discovercard, and other major credit card processors reasonably acceptable to
the Lender, in its reasonable discretion, as arise in the ordinary course of
business, and which have been earned by performance and are deemed by the Lender
in its discretion to be eligible for inclusion in the calculation of the
Borrowing Base. None of the following shall be deemed to be Eligible Credit Card
Receivables: (a) Accounts that have been outstanding for more than five
(5) Business Days from the date of sale; -9-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489616.gif]

(b) Accounts with respect to which a Loan Party does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Lender); (c) Accounts that are not subject to a first priority security
interest in favor of the Lender; (d) Accounts which are disputed, are with
recourse, or with respect to which a claim, counterclaim, offset or chargeback
has been asserted by the related credit card processor (but only to the extent
of such dispute, counterclaim, offset or chargeback); (e) Accounts as to which
the credit card processor has the right under certain circumstances to require a
Loan Party to repurchase the Accounts from such credit card processor;
(f) Accounts arising from the use of a private label credit card of a Loan
Party; or (g) Accounts (other than VISA, Master Card, American Express, Diners
Club and Discovercard) which the Lender determines in its reasonable commercial
discretion acting in good faith to be unlikely to be collected. “Employee
Benefit Plan”: As defined in Section 3(2) of ERISA. “Encumbrance”: Each of the
following: (a) Any security interest, mortgage, pledge, hypothecation, lien,
attachment, or charge of any kind (including any agreement to give any of the
foregoing); the interest of a lessor under a Capital Lease; conditional sale or
other title retention agreement; sale (to the extent of recourse) of accounts
receivable or chattel paper; or other arrangement pursuant to which any Person
is entitled to any preference or priority with respect to the property or assets
of another Person or the income or profits of such other Person or which
constitutes an interest in property to secure an obligation; each of the
foregoing whether consensual or non-consensual and whether arising by way of
agreement, operation of law, legal process or otherwise. (b) The filing of any
financing statement under the UCC or comparable law of any jurisdiction. “End
Date”: The date upon which both (a) all Liabilities (other than indemnities, not
then due and payable, which survive repayment of the Revolving Credit Loans and
L/Cs and termination of the Commitments) have been paid in full and (b) all
obligations of any Lender to make loans and advances and to provide other
financial accommodations to the Borrower hereunder shall have been irrevocably
terminated. -10-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489617.gif]

“Environmental Laws”: All of the following: (a) Any and all federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees or requirements which regulate or relate to, or impose any
standard of conduct or liability on account of or in respect to environmental
protection matters, including, without limitation, Hazardous Materials, as are
now or hereafter in effect. (b) The common law relating to damage to Persons or
property from Hazardous Materials. “Equipment”: Includes, without limitation,
“equipment” as defined in the UCC, and also all motor vehicles, rolling stock,
machinery, office equipment, plant equipment, tools, dies, molds, store
fixtures, furniture, and other goods, property, and assets which are used and/or
were purchased for use in the operation or furtherance of the Borrower’s
business, and any and all accessions or additions thereto, and substitutions
therefor. “ERISA”: The Employee Retirement Income Security Act of 1974, as
amended. “ERISA Affiliate”: Any Person which is under common control with the
Borrower within the meaning of Section 4001 of ERISA or is part of a group which
includes the Borrower and which would be treated as a single employer under
Section 414 of the Internal Revenue Code of 1986, as amended. “Eurodollar
Business Day”: Any day which is both a Business Day and a day on which the
principal Eurodollar market in which Bank of America, N.A. participates is open
for dealings in United States Dollar deposits. “Eurodollar Loan”: Any Revolving
Credit Loan which bears interest at the Adjusted Eurodollar Rate. Eurodollar
Rate”: For any Interest Period with respect to a Eurodollar Loan, (a) the rate
per annum equal to the rate determined by the Lender to be the offered rate that
appears on the page of the Telerate screen (or any successor thereto) that
displays an average British Bankers Association Interest Settlement Rate for
deposits in dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or (b) if the rate referenced in the preceding clause (a) does
not appear on such page or service or such page or service shall not be
available, the rate per annum equal to the rate determined by the Lender to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or (c) if the
rates referenced in the preceding clauses (a) and (b) are not available, the
rate per annum determined by the Lender as the 11-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489618.gif]

rate of interest at which deposits in dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Loan being made, continued or converted by Bank of America, N.A. and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 4:00 p.m. (London time) two Business Days
prior to the first day of such Interest Period. “Events of Default”: Is defined
in Article 10. “Existing Loan Agreement”: Has the meaning set forth in the
Recitals hereto. “Federal Funds Effective Rate”: For any day, the rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions. “Fee Letter”: The
letter agreement, dated November 13, 2007, between the Borrower and the Lender
with respect to certain fees payable to the Lender in connection with this
Agreement.. “Fixtures”: Has the meaning given that term in the UCC. “GAAP”:
Principles which are consistent with those promulgated or adopted by the
Financial Accounting Standards Board and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made, provided, however, in the event of a Material Accounting
Change, then unless otherwise specifically agreed to by the Lender, the Borrower
shall include, with its monthly, quarterly, and annual financial statements a
schedule, certified by the Borrower’s chief financial officer, on which the
effect of such Material Accounting Change to the statement with which provided
shall be described. “General Intangibles”: Includes, without limitation,
“general intangibles” as defined in the UCC; and also all: rights to payment for
credit extended; deposits; amounts due to a Loan Party; credit memoranda in
favor of a Loan Party; warranty claims; tax refunds and abatements; insurance
refunds and premium rebates; all means and vehicles of investment or hedging,
including, without limitation, options, warrants, and futures contracts;
records; customer lists; telephone numbers; goodwill; causes of action;
judgments; payments under any - 12-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489619.gif]

settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of a Loan Party to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service bureau computer contracts, and computer data;
tapes, disks, semi-conductors chips and printouts; trade secrets rights,
copyrights, mask work rights and interests, and derivative works and interests;
user, technical reference, and other manuals and materials; trade names,
trademarks, service marks, and all goodwill relating thereto; applications for
registration of the foregoing; and all other general intangible property of the
Loan Parties in the nature of intellectual property; proposals; cost estimates,
and reproductions on paper, or otherwise, of any and all concepts or ideas, and
any matter related to, or connected with, the design, development, manufacture,
sale, marketing, leasing, or use of any or all property produced, sold or
leased, by a Loan Party or credit extended or services performed, by a Loan
Party, whether intended for an individual customer or the general business of a
Loan Party, or used or useful in connection with research by a Loan Party.
“Goods”: Has the meaning given that term in the UCC. “Guarantor” and
“Guarantors”: means individually and collectively AWI, Jimmy’Z, AGC and any
other subsidiary of the Borrower which executes and delivers a Guarantor
Agreement. “Guarantor Agreement”: Each instrument and document executed by a
Guarantor of the Liabilities to evidence or secure the Guarantor’s guaranty
thereof. “Hazardous Materials”: Any (a) hazardous materials, hazardous waste,
hazardous or toxic substances, petroleum products, which (as to any of the
foregoing) are defined or regulated as a hazardous material in or under any
Environmental Law and (b) oil in any physical state. “Indebtedness”: All
indebtedness and obligations of or assumed by any Person on account of or in
respect to any of the following: (a) In respect of money borrowed (including any
indebtedness which is non-recourse to the credit of such Person but which is
secured by an Encumbrance on any asset of such Person) whether or not evidenced
by a promissory note, bond, debenture or other written obligation to pay money.
-13-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489620.gif]

(b) In connection with any letter of credit or acceptance transaction
(including, without limitation, the face amount of all letters of credit and
acceptances issued for the account of such Person or reimbursement on account of
which such Person would be obligated). (c) In connection with the sale or
discount of accounts receivable or chattel paper of such Person other than the
sale of retail Accounts to credit card processors. (d) On account of deposits or
advances. (e) As lessee under Capital Leases. (f) On account of net obligations
under any swap or hedging contract. (g) With respect to obligations to purchase,
redeem, retire, defease or otherwise make any payment in respect of any equity
interest in such Person or any other Person, or any warrant, right or option to
acquire such equity interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plusaccrued and unpaid dividends. “Indebtedness” also includes: (x) Indebtedness
of others secured by an Encumbrance on any asset of such Person, whether or not
such Indebtedness is assumed by such Person. (y) Any guaranty, endorsement,
suretyship or other undertaking pursuant to which that Person may be liable on
account of any Indebtedness of any third party, other than endorsements of
negotiable instruments for collection in the ordinary course of business.
(z) The Indebtedness of a partnership or joint venture in which such Person is a
general partner or joint venturer to the extent that the holder of such
Indebtedness has recourse to such Person. “Indemnified Claim”: Is defined in
Section 14-11. “Indemnified Person”: Is defined in Section 14-11. “Instruments”:
Has the meaning given that term in the UCC. “Interest Payment Date”: With
reference to: Each Eurodollar Loan: The last day of the Interest Period relating
thereto and, in addition, if such Eurodollar Loan has an Interest Period of -14-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489621.gif]

greater than three months, the last day of the third month of such Interest
Period; the Termination Date; and the End Date. Each Base Rate Loan: the first
day of each month; the Termination Date; and the End Date. “Interest Period”:
(a) With respect to each Eurodollar Loan: Subject to Subsection (c), below, the
period commencing on the date of the making or continuation of, or conversion
to, the subject Eurodollar Loan and ending one, two, three or six months
thereafter, as the Borrower may elect by notice (pursuant to Section 2-5(a)) to
the Lender. (b) With respect to each Base Rate Loan: Subject to Subsection (c),
below, the period commencing on the date of the making or continuation of or
conversion to such Base Rate Loan and ending on that date (i) as of which the
subject Base Rate Loan is converted to a Eurodollar Loan, as the Borrower may
elect by notice (pursuant to Section 2-5(a)) to the Lender, or (ii) on which the
subject Base Rate Loan is paid by the Borrower. (c) The setting of Interest
Periods is in all instances subject to the following: (i) Any Interest Period
for a Base Rate Loan which would otherwise end on a day which is not a Business
Day shall be extended to the next succeeding Business Day. (ii) Any Interest
Period for a Eurodollar Loan which would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day, unless that
succeeding Business Day is in the next calendar month, in which event such
Interest Period shall end on the last Business Day of the month during which the
Interest Period ends. (iii) Subject to Subsection (iv), below, any Interest
Period applicable to a Eurodollar Loan, which Interest Period begins on a day
for which there is no numerically corresponding day in the calendar month during
which such Interest Period ends, shall end on the last Business Day of the month
during which that Interest Period ends. (iv) Any Interest Period which would
otherwise end after the Termination Date shall end on the Termination Date.
(v) The number of Interest Periods in effect at any one time is subject to
Section 2-10(d) hereof. “Inventory”: Includes, without limitation, “inventory”
as defined in the UCC and also all: packaging, advertising, and shipping
materials related to any of the foregoing, and all names or marks affixed or to
be affixed thereto for identifying or selling the same; Goods held for sale or
lease or furnished or to be furnished -15-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489622.gif]

under a contract or contracts of sale or service by the Borrower, or used or
consumed or to be used or consumed in the Borrower’s business; Goods of said
description in transit: returned, repossessed and rejected Goods of said
description; and all documents (whether or not negotiable) which represent any
of the foregoing. “Investment Property”: Has the meaning given that term in the
UCC. “ISP”: With respect to any L/C, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance). “Issuer”:
Bank of America, N.A. “Jimmy’Z”: Jimmy’Z Surf Co., Inc., a Delaware corporation
with an address of 112 West 34th Street, New York, New York 10120, a wholly
owned Subsidiary of the Borrower. “L/C”: Any letter of credit, the issuance of
which is procured by the Lender for the account of the Borrower and any banker’s
acceptance made on account of such letter of credit. “Lease”: Any lease or other
agreement, no matter how styled or structured, pursuant to which the Borrower is
entitled to the use or occupancy of any space. “Lender”: Defined in the Preamble
to this Agreement. “Lender’s Rights and Remedies”: Is defined in Section 11-6.
“Letter of Credit Rights”: Has the meaning given that term in the UCC and also
shall refer to any right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded or at the time is entitled to demand
payment or performance. “Liabilities” (in the singular, “Liability”): Includes,
without limitation, all and each of the following, whether now existing or
hereafter arising: (a) Any and all direct and indirect liabilities, debts, and
obligations of the Borrower to the Lender, each of every kind, nature, and
description under the Loan Documents. (b) Each obligation to repay any loan,
advance, indebtedness, note, obligation, overdraft, or amount now or hereafter
owing by the Borrower to the Lender under the Loan Documents (including all
future advances whether or not made pursuant to a commitment by the Lender),
whether or not any of such are liquidated, unliquidated, primary, secondary,
secured, unsecured, direct, indirect, absolute, contingent, or of any other
type, nature, or description, or by reason of any cause of action -16-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489623.gif]

which the Lender may hold against the Borrower under the Loan Documents. (c) All
notes and other obligations of the Borrower now or hereafter assigned to or held
by the Lender with respect to the Loan Documents, each of every kind, nature,
and description. (d) All interest, fees, and charges and other amounts which may
be charged by the Lender to the Borrower under the Loan Documents and/or which
may be due from the Borrower to the Lender under the Loan Documents from time to
time. (e) All costs and expenses incurred or paid by the Lender in respect of
any of the Loan Documents (including, without limitation, Costs of Collection,
reasonable attorneys’ fees, and all court and litigation costs and expenses).
(f) Any and all covenants of the Borrower to or with the Lender and any and all
obligations of the Borrower to act or to refrain from acting in accordance with
under Loan Documents. (f) All obligations on account of Bank Products and Cash
Management Services. (g) Each of the foregoing as if each reference to the
“Lender “ therein were to each Affiliate of the Lender. “Line (Unused) Fee”:Is
defined in Section 2-13. “Liquidity Requirement”: With respect to any
acquisition or payment, (i) no Suspension Event or Event of Default then exists
or would arise from the consummation of the specified transaction and the making
of any payments with respect thereto, (ii) the Borrower has furnished the Lender
with a pro forma balance sheet, income statement and cash flow statement
(including, without limitation, a projection of Availability) for the subsequent
12 month period, after giving effect to the consummation of the specified
transaction and the making of any payments with respect thereto; and (iii) the
Lender is reasonably satisfied that Availability, after giving effect to such
specified transaction and the making of any payments with respect thereto, will
be at least equal to 20% of the Borrowing Base for the 12 months following such
specified transaction and the making of such payments; and (iv) the Lender is
reasonably satisfied that, after giving effect to such specified transaction and
the making of any payments with respect thereto, the Borrower will be solvent.
“Loan Account”: Is defined in Section 2-7. “Loan Ceiling”: $150,000,000.00. -17-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489624.gif]

“Loan Documents”: This Agreement, each instrument and document executed and/or
delivered as contemplated by Article 3, below, and each other instrument or
document from time to time executed and/or delivered in connection with the
arrangements contemplated hereby or in connection with any transaction which
arises out of any depository, letter of credit, interest rate protection,
foreign exchange or other hedging agreement, or equipment leasing services
provided by the Lender or any Affiliate of the Lender, as each may be amended
from time to time. “Loan Party” or “Loan Parties”: individually and collectively
the Borrower and each Guarantor. “Material Accounting Change”: Any change in
GAAP applicable to accounting periods subsequent to the Borrower’s fiscal year
most recently completed prior to the execution of this Agreement, which change
has a material effect on the Borrower’s financial condition or operating
results, as reflected on financial statements and reports prepared by or for the
Borrower, when compared with such condition or results as if such change had not
taken place. “Material Adverse Effect”: A material adverse effect upon (i) the
Loan Parties business, properties, operations or financial affairs, taken as a
whole, or (ii) the Collateral, taken as a whole, or (iii) the ability of the
Loan Parties to perform their respective obligations under this Agreement and
the other Loan Documents, taken as a whole, or (iv) the validity,
enforceability, perfection or priority of this Agreement or the other Loan
Documents or of the rights and remedies of the Lender under any Loan Document,
taken as a whole. “Maturity Date”: November 13, 2012. “Operating Account”: Is
defined in Section 7-3. “Participant”:Is defined in Section 14-14, hereof.
“Payment Intangibles”: Has the meaning given that term in the UCC and shall also
refer to any General Intangible under which the Account Debtor’s primary
obligation is a monetary obligation. “Permitted Acquisition”: The investment in,
the purchase of stock of, or the purchase of all or a substantial part of the
assets or properties of any Person, or the entering into of any transaction,
merger (with the Borrower as the surviving entity), consolidation or exchange of
securities with any Person, in which each of the following conditions are
satisfied: (a) The type of business of such Person is generally the same type of
business (or is included in the types of business) in which the Borrower is
engaged or a business reasonably related thereto. -18-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489625.gif]

(b) Immediately after giving effect to the transaction, the Liquidity
Requirement is satisfied. (c) Prior to and immediately after giving effect to
the transaction, no Suspension Event exists or will arise. (d) The aggregate
consideration (exclusive of the value of any common equity of the Borrower
issued or delivered in connection with such transaction) however classified,
whether cash, property or assumption of Indebtedness, in connection with all
such transactions shall not exceed $100,000,000.00 in any fiscal year. (e) All
action required to be undertaken pursuant to Section 4- 18(f) by any Subsidiary
created in connection with such transaction has been completed to the reasonable
satisfaction of the Lender. “Permitted Encumbrances”: Those Encumbrances
permitted as provided in Section 4-6(a) hereof. “Person”: Any natural person,
and any corporation, limited liability company, trust, partnership, joint
venture, or other enterprise or entity. “Prime Rate”: For any day, the higher
of: (a) the variable annual rate of interest then most recently announced by
Bank of America, N.A. at its head office in Charlotte, North Carolina as its
“Prime Rate”; and (b) the Federal Funds Effective Rate in effect on such day
plus of 1% (0.50%) per annum. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. If
for any reason the Lender shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Lender to obtain sufficient quotations thereof in accordance with the terms
hereof, the Prime Rate shall be determined without regard to clause (b) of the
first sentence of this definition, until the circumstances giving rise to such
inability no longer exist. Any change in the Prime Rate due to a change in Bank
of America’s Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective date of such change in Bank of America’s Prime Rate or the
Federal Funds Effective Rate, respectively. “Proceeds”: Includes, without
limitation, “Proceeds” as defined in the UCC (defined below), and each type of
property described in Section 8-1 hereof. “Receipts”: All cash, cash
equivalents, checks, and credit card slips and receipts as arise out of the sale
of the Collateral. “Receivables Collateral”: That portion of the Collateral
which consists of the Loan Parties’ Accounts, Accounts Receivable, General
Intangibles for the payment of money, Chattel Paper, Instruments, Investment
Property, letters of credit for the -19-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489626.gif]

benefit of a Loan Party, and bankers’ acceptances held by a Loan Party, and any
rights to payment. “Related Entity”: (a) Any corporation, limited liability
company, trust, partnership, joint venture, or other enterprise which: is a
parent, brother-sister, Subsidiary, or Affiliate, of the Borrower; could have
such enterprise’s tax returns or financial statements consolidated with the
Borrower’s; could be a member of the same controlled group of corporations
(within the meaning of Section 1563(a)(l), (2) and (3) of the Internal Revenue
Code of 1986, as amended from time to time) of which the Borrower is a member;
controls or is controlled by the Borrower or by any Affiliate of the Borrower.
(b) Any Affiliate. “Requirement of Law”: As to any Person: (a) (i) All statutes,
rules, regulations, orders, or other requirements having the force of law and
(ii) all court orders and injunctions, arbitrator’s decisions, and/or similar
rulings, in each instance ((i) and (ii)) of or by any federal, state, municipal,
and other governmental authority, or court, tribunal, governmental panel, or
other governmental body which has jurisdiction over such Person, or any property
of such Person. (b) That Person’s charter, certificate of incorporation,
articles of organization, and/or other organizational documents, as applicable;
and (c) that Person’s by-laws and/or other instruments which deal with corporate
or similar governance, as applicable. “Reserves”: Without duplication of any
other reserves or items that are otherwise addressed or excluded either through
eligibility criteria or in the most recent appraisal conducted hereunder by an
independent appraiser reasonably satisfactory to the Lender, such reserves as
the Lender from time to time determines in its reasonable discretion exercised
in good faith as being necessary or appropriate (a) to reflect the impediments
to the Lender’s ability to realize upon the Collateral, (b) to reflect costs,
expenses and other amounts that the Lender may incur or be required to pay to
realize upon the Collateral, including, without limitation, on account of rent,
customs and duties and Permitted Encumbrances, (c) to reflect changes in the
determination of the saleability, at retail, of Acceptable Inventory, (d) to
reflect such other factors as negatively affect the market value of the
Acceptable Inventory, (e) on account of gift cards, gift certificates,
merchandise credits and customer deposits, (f) Cash Management Reserves, and
(g) Bank Product Reserves. “Responsible Officer”: means the chief executive
officer, chief operating officer, president, chief financial officer, general
counsel, chief accounting officer, treasurer, controller, vice president of
finance of a Loan Party or any of the other individuals designated in writing to
the Lender by an existing Responsible Officer -20-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489627.gif]

of a Loan Party as an authorized signatory of any certificate or other document
to be delivered hereunder. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. “Revolving Credit”: Is
defined in Section 2-1. “Revolving Credit Note”: Is defined in Section 2-8.
“Revolving Credit Loan”: A term of convenience which refers to so much of the
unpaid principal balance of the Loan Account as bears the same rate of interest
for the same Interest Period. “Second Amendment Effective Date”: The date upon
which the conditions precedent set forth in Article 3 hereof have been satisfied
or waived and this Agreement has become effective. “Secured L/Cs”: L/Cs which
have been secured in the manner provided pursuant to Section 2-19 hereof.
“Seller”: Federated Specialty Stores, Inc., an Ohio corporation. “Statutory
Reserve Rate”: A fraction (expressed as a decimal), the numerator of which is
the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Lender is subject with respect to the
Adjusted Eurodollar Rate, for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage. “Stated Amount”: The maximum amount for which an L/C may
be honored. “Subordinated Indebtedness”: Indebtedness the payment of principal
and interest of which is expressly subordinated in right of payment to the
Liabilities, in such form and on such terms (which may include the payment of
current interest until the occurrence, and during the continuance, of a
Suspension Event) as are reasonably acceptable to the Lender. -21-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489628.gif]

“Subsidiary”: As to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which at
least fifty percent (50%) or more of the ordinary voting power (or equivalent
interests) for the election of a majority of the board of directors (or other
equivalent governing body) of such entity is held or controlled by such Person,
or by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person; or which is otherwise controlled by such Person, or
by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person through the exercise of voting power or otherwise.
“Supporting Obligation”: Has the meaning given that term in the UCC and shall
also refer to a Letter of Credit Right or secondary obligation that supports the
payment or performance of an Account, Chattel Paper, a Document, a General
Intangible, an Instrument or Investment Property. “Suspension Event”: Any
occurrence, circumstance, or state of facts which (a) is an Event of Default,
which is continuing; or (b) would become an Event of Default if any requisite
notice were given and/or any requisite period of time were to run and such
occurrence, circumstance, or state of facts were not absolutely cured within any
applicable grace period. “Termination Date”: The earliest of (a) the Maturity
Date; or (b) the occurrence of any event described in Section 10-12 hereof; or
(c) date set by notice by the Lender to the Borrower, which notice sets the
Termination Date on account of the occurrence of any Event of Default other than
as described in Section 10-12 hereof. “Trust Deposit Accounts”: Depository
accounts established by the Loan Parties the proceeds of which are to be
utilized solely for the payment of sales taxes, ad valorem taxes, withholding
taxes and other similar taxes, and other depository accounts established by the
Loan Parties for which such Loan Party is a trustee or other fiduciary for any
other Persons. “UCC”: The Uniform Commercial Code as presently in effect in
Massachusetts, provided, however, that if a term is defined in Article 9 of the
Uniform Commercial Code differently than in another Article thereof, the term
shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than Massachusetts, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be. “Unreimbursed
L/C Obligations”: The then unpaid reimbursement obligations in respect of L/Cs
which have been drawn, but which have not been repaid either by -22-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489629.gif]

an advance under the Revolving Credit in accordance with the provisions of
Section 2-17(e) hereof or otherwise. Article 2 — The Revolving Credit: 2-1.
Establishment of Revolving Credit. (a) The Lender hereby establishes a revolving
line of credit (the “Revolving Credit”) in the Borrower’s favor pursuant to
which the Lender, subject to, and in accordance with, this Agreement, shall make
loans and advances and otherwise provide financial accommodations to and for the
account of the Borrower as provided herein, up to the maximum amount of the
Lender’s Dollar Commitment; provided that the outstanding amount of Revolving
Credit Loans and the Stated Amount of L/Cs shall not at any time in the
aggregate exceed the lesser of (A) the Loan Ceiling, or (B) the Borrowing Base.
(b) The proceeds of borrowings under the Revolving Credit shall be used solely
for working capital and general corporate purposes of the Borrower, including,
without limitation, the repurchase of the Borrower’s capital stock, and for its
Capital Expenditures, all solely to the extent permitted by this Agreement. 2-2.
Intentionally Omitted.2-3. Intentionally Omitted. 2-4. Risks of Value of
Collateral. The Lender’s reference to a given asset in connection with the
making of loans, credits, and advances and the providing of financial
accommodations under the Revolving Credit and/or the monitoring of compliance
with the provisions hereof shall not be deemed a determination by the Lender
relative to the actual value of the asset in question. All risks concerning the
collectability of the Borrower’s Accounts and the saleability of the Borrower’s
Inventory are and remain upon the Borrower. All Collateral secures the prompt,
punctual, and faithful performance of the Liabilities whether or not relied upon
by the Lender in connection with the making of loans, credits, and advances and
the providing of financial accommodations under the Revolving Credit. 2-5. oan
Requests. (a) Subject to the provisions of this Agreement, a loan or advance
under the Revolving Credit duly and timely requested by the Borrower shall be
made pursuant hereto, provided that: (i) Availability will not be exceeded;
(ii) If Aggregate Outstandings exceed $75,000,000, no loans, advances or other
financial accommodations shall be made if as a result thereof the Aggregate
Outstandings would exceed $100,000,000 until such time as the Lender has
completed, and received the results of a commercial finance audit and inventory
appraisal in accordance with the provisions of Section 5-10 hereof. -23-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489630.gif]

(iii) The Revolving Credit has not been suspended as provided in Section 2-5(h).
(b) Requests for loans and advances under the Revolving Credit may be requested
by the Borrower in such manner as may from time to time be reasonably acceptable
to the Lender. (c) Subject to the provisions of this Agreement, the Borrower may
request a Revolving Credit Loan and elect an interest rate and Interest Period
to be applicable to that Revolving Credit Loan by giving the Lender notice no
later than the following: (i) If such Revolving Credit Loan is or is to be
converted to a Base Rate Loan: By 1:00 PM on the Business Day on which the
subject Revolving Credit Loan is to be made or is to be so converted. Base Rate
Loans requested by the Borrower, other than those resulting from the conversion
of a Eurodollar Loan, shall not be less than $10,000.00 (or the then
Availability if less than $10,000.00). (ii) If such Revolving Credit Loan is, or
is to be continued as, or converted to, a Eurodollar Loan: By 1:00 PM two
(2) Eurodollar Business Days before the end of the then applicable Interest
Period. Eurodollar Loans and conversions to Eurodollar Loans shall each be not
less than 1,000,000.00 and in increments of $1,000,000.00 in excess of such
minimum. (iii) Any Eurodollar Loan which matures while a Suspension Event is
extant shall be converted, at the option of the Lender to a Base Rate Loan
notwithstanding any notice from the Borrower that such Loan is to be continued
as a Eurodollar Loan. (d) Any request for a Revolving Credit Loan or for the
conversion of a Revolving Credit Loan which is made after the applicable
deadline therefor, as set forth above, shall be deemed to have been made at the
opening of business on the then next Business Day or Eurodollar Business Day, as
applicable. Each request for a Revolving Credit Loan or for the conversion of a
Revolving Credit Loan shall be made in such manner as may from time to time be
reasonably acceptable to the Lender (e) The Borrower may request that the Lender
cause the issuance of L/C’s for the account of the Borrower as provided in
Section 2-17. (f) The Lender may rely on any request for a loan or advance, or
other financial accommodation under the Revolving Credit which the Lender, in
good faith, reasonably believes to have been made by a Person duly authorized to
act on behalf of the Borrower and may decline to make any such requested loan or
advance, or issuance, or to provide any such financial accommodation pending the
Lender’s being furnished with such documentation concerning that Person’s
authority to act as may be reasonably satisfactory to the Lender. (g) A request
by the Borrower for loan or advance, or other financial accommodation under the
Revolving Credit shall be irrevocable and shall constitute certification by the
Borrower that as of the date of such request, each of the following is true and
correct: -24-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489631.gif]

(i) There has been no material adverse change in the Borrower’s financial
condition from the most recent financial information furnished to the Lender
pursuant to this Agreement. (ii) All or a portion of any loan or advance so
requested will be set aside by the Borrower to cover all of the Borrower’s
obligations for sales tax on account of sales since the then most recent
borrowing pursuant to the Revolving Credit. (iii) Each representation which is
made herein or in any of the Loan Documents (defined below) is then true and
complete in all material respects as of and as if made on the date of such
request (other than those which are as of a specific date, in which case such
representation was true and complete in all material respects as of such date).
(iv) No Suspension Event is then extant. (h) Upon the occurrence, and during the
continuance, from time to time of any Suspension Event: (i) The Lender may
suspend the Revolving Credit immediately. (ii) The Lender shall not be
obligated, during such suspension, to make any loans or advance, or to provide
any financial accommodation hereunder or to seek the issuance of any L/C.
(iii) The Lender may suspend the right of the Borrower to request any Eurodollar
Loan or to convert any Base Rate Loan to a Eurodollar Loan. 2-6. Making of Loans
Under Revolving Credit. (a) A loan or advance under the Revolving Credit shall
be made by the transfer of the proceeds of such loan or advance to the Operating
Account or as otherwise instructed by the Borrower. (b) A loan or advance shall
be deemed to have been made under the Revolving Credit (and the Borrower shall
be indebted to the Lender for the amount thereof immediately) at the following:
(i) The Lender’s initiation of the transfer of the proceeds of such loan or
advance in accordance with the Borrower’s instructions (if such loan or advance
is of funds requested by the Borrower). (ii) The charging of the amount of such
loan to the Loan Account (in all other circumstances). (c) There shall not be
any recourse to or liability of the Lender, on account of: -25-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489632.gif]

(i) Any delay in the making of any loan or advance requested under the Revolving
Credit unless due to the Lender’s gross negligence or willful misconduct.
(ii) Any delay in the proceeds of any such loan or advance constituting
collected funds. (iii) Any delay in the receipt, and/or any loss, of funds which
constitute a loan or advance under the Revolving Credit, the wire transfer of
which was properly initiated by the Lender in accordance with wire instructions
provided to the Lender by the Borrower. 2-7. The Loan Account. (a) An account
(“Loan Account”) shall be opened on the books of the Lender. A record may be
kept in the Loan Account of all loans made under or pursuant to this Agreement
and of all payments thereon. (b) The Lender may also keep a record (either in
the Loan Account or elsewhere, as the Lender may from time to time elect) of all
interest, fees, service charges, costs, expenses, and other debits owed the
Lender on account of the Liabilities and of all credits against such amounts so
owed. (c) All credits against the Liabilities shall be conditional upon final
payment to the Lender of the items giving rise to such credits. The amount of
any item credited against the Liabilities which is charged back against the
Lender for any reason or is not so paid shall be a Liability and shall be added
to the Loan Account, whether or not the item so charged back or not so paid is
returned. (d) Except as otherwise provided herein, all fees, service charges,
costs, and expenses for which the Borrower is obligated hereunder are payable on
demand. (e) The Lender, without the request of the Borrower, may advance under
the Revolving Credit any interest, fee, service charge, or other payment to
which the Lender is entitled from the Borrower pursuant hereto and may charge
the same to the Loan Account notwithstanding that such amount so advanced may
result in Availability’s being exceeded. Such action on the part of the Lender
shall not constitute a waiver of the Lender’s rights and Borrower’s obligations
under Section 2-9(b). Any amount which is added to the principal balance of the
Loan Account as provided in this Section 2-7(e) shall bear interest, subject to
Section 2-10(f), at the Prime Rate. (f) Absent manifest error, any statement
rendered by the Lender to the Borrower concerning the Liabilities shall be
considered correct and accepted by the Borrower and shall be conclusively
binding upon the Borrower unless the Borrower provides the Lender with written
objection thereto within sixty (60) days from the receipt of such statement,
which written objection shall indicate, with particularity, the reason for such
objection. The Loan Account and the Lender’s books and records concerning the
loan arrangement contemplated herein and the Liabilities shall be prima facie
evidence and proof of the items described therein. -26-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489633.gif]

2-8. The Revolving Credit Notes. The obligation to repay loans and advances
under the Revolving Credit, with interest as provided herein, shall be evidenced
by a promissory note (a “Revolving Credit Note”) in the form of EXHIBIT 2-8,
annexed hereto, executed by the Borrower. Neither the original nor a copy of the
Revolving Credit Note shall be required, however, to establish or prove any
Liability. In the event that the Revolving Credit Note is ever lost, mutilated,
or destroyed, upon receipt of an indemnification with respect to the lost
Revolving Credit Note from the Lender in form and substance reasonably
satisfactory to the Borrower and the Lender, the Borrower shall execute a
replacement thereof and deliver such replacement to the Lender. 2-9. Payment of
The Loan Account. (a) The Borrower may repay all or any portion of the principal
balance of the Loan Account from time to time until the Termination Date. Such
payments shall be applied first to Base Rate Loans and only then to Eurodollar
Loans. (b) The Borrower, without notice or demand from the Lender, shall pay the
Lender that amount, from time to time, which is necessary so that the unpaid
balance of the Loan Account does not exceed Availability. Such payments shall be
applied first to Base Rate Loans and only then to Eurodollar Loans. (c) Subject
to the provisions of Section 7-5(c) hereof, the Lender shall endeavor to cause
those applications of payments (if any), pursuant to Sections 2-9(a) and 2-9(b)
against Eurodollar Loans then outstanding in such manner as results in the least
cost to the Borrower, but shall not have any affirmative obligation to do so nor
liability on account of the Lender’s failure to have done so. In no event shall
action or inaction taken by the Lender excuse the Borrower from any
indemnification obligation under Section 2-9(e). (d) The Borrower shall repay
the then entire unpaid balance of the Loan Account and all other Liabilities on
the Termination Date. (e) The Borrower shall indemnify the Lender and hold the
Lender harmless from and against any loss, cost or expense (excluding loss of
anticipated profits) which the Lender may sustain or incur (including, without
limitation, by virtue of acceleration after the occurrence of any Event of
Default) as a consequence of the following: (i) Default by the Borrower in
payment of the principal amount of or any interest on any Eurodollar Loan as and
when due and payable, including any such loss or expense arising from interest
or fees payable by the Lender to lenders of funds obtained by it in order to
maintain its Eurodollar Loans. (ii) Default by the Borrower in making a
borrowing or conversion after the Borrower has given (or is deemed to have
given) a request for a Revolving Credit Loan or a request to convert a Revolving
Credit Loan from one applicable interest rate to another. (iii) The making of
any payment on a Eurodollar Loan or the making of any conversion of any such
Loan to a Base Rate Loan on a day that is not the last day of -27-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489634.gif]

the applicable Interest Period with respect thereto, including interest or fees
payable by the Lender to lenders of funds obtained by it in order to maintain
any such Loans as “breakage fees” (so-called). 2-10. Interest Rates. (a) Each
Revolving Credit Loan shall bear interest at the Prime Rate plus the Applicable
Margin for Base Rate Loans unless timely notice is given (as provided in
Section 2- 5(a)) that the subject Revolving Credit Loan (or a portion thereof)
is, or is to be converted to, a Eurodollar Loan. (b) Each Revolving Credit Loan
which consists of a Eurodollar Loan shall bear interest at the Adjusted
Eurodollar Rate plus the Applicable Margin for Eurodollar Loans. (c) Subject to
the provisions hereof, the Borrower, by notice to the Lender, may cause all or a
part of the unpaid principal balance of the Loan Account to bear interest at the
Prime Rate or the Adjusted Eurodollar Rate as specified from time to time by the
Borrower. (d) The Borrower shall not select, renew, or convert any interest rate
for a Revolving Credit Loan such that, in addition to interest at the Prime
Rate, there are more than six (6) Interest Periods for Eurodollar Loans
applicable to the Revolving Credit Loans at any one time. (e) The Borrower shall
pay accrued and unpaid interest on each Revolving Credit Loan in arrears as
follows: (i) On the applicable Interest Payment Date for that Revolving Credit
Loan. (ii) On the Termination Date and on the End Date. (iii) Following the
occurrence, and during the continuance, of any Event of Default, with such
frequency as may be determined by the Lender. (f) Following the occurrence, and
during the continuance, of any Default Interest Event (and whether or not the
Lender exercises the Lender’s rights on account thereof), all Revolving Credit
Loans shall bear interest, at the option of the Lender, at a rate which is the
aggregate of the interest rate then in effect plus two percent (2%) per annum.
(g) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year). 2-11.
Additional Fees. -28-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489635.gif]

In addition to any other fee paid by Borrower on account of the Revolving
Credit, the Borrower shall pay the Lender a Line (Unused) Fee (so referred to
herein) in arrears, on the first day of each month, commencing with the first
month immediately following the Second Amendment Effective Date (and on the
Termination Date). The Line (Unused) Fee shall be equal to Applicable Margin for
Line (Unused) Fee per annum multiplied by the difference during the month just
ended (or relevant period with respect to the payment being made on the
Termination Date) between Loan Ceiling and the Average Outstandings. 2-12.
Intentionally Omitted.2-13. Line (Unused Fee). In addition to any other fee paid
by Borrower on account of the Revolving Credit, the Borrower shall pay the
Lender a Line (Unused) Fee (so referred to herein) in arrears, on the first day
of each month, commencing with the first month immediately following the Second
Amendment Effective Date (and on the Termination Date). The Line (Unused) Fee
shall be equal to Applicable Margin for Line (Unused) Fee per annum multiplied
by the difference during the month just ended (or relevant period with respect
to the payment being made on the Termination Date) between Loan Ceiling and the
Average Outstandings. 2-14. Intentionally Omitted2-15. Concerning Fees. The
Borrower shall not be entitled to any credit, rebate or repayment of the
Commitment Fee, Line (Unused) Fee or other fee previously earned by the Lender
pursuant to this Agreement notwithstanding any termination of this Agreement or
suspension or termination of the Lender’s obligation to make loans and advances
hereunder. 2-16. Lender’s Discretion. Each reference in the Loan Documents to
the exercise of discretion or the like by the Lender shall be to its exercise of
its reasonable judgement, in good faith, based upon the Lender’s consideration
of any such factor as the Lender reasonably deems appropriate. 2-17. Procedures
For Issuance of L/C’s. (a) The Borrower may request that the Lender cause the
issuance of L/C’s for the account of the Borrower. Each such request shall be in
such manner as may from time to time be acceptable to the Lender. (b) Subject to
the provisions of Section 2.5(a)(ii), the Lender will endeavor to cause the
issuance of any L/C so requested by the Borrower, provided that, at the time
that the request is made, the Revolving Credit has not been suspended as
provided in Section 2-5(h) and if so issued: (i) The aggregate Stated Amount of
all L/C’s then outstanding, does not exceed Forty Million Dollars and No Cents
($40,000,000.00). -29-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489636.gif]

(ii) The expiry of the L/C is not later than the Maturity Date.
(iii) Availability would not be exceeded. (iv) Intentionally Omitted. (c) The
Borrower shall execute such documentation to apply for and support the issuance
of an L/C as may be reasonably required by the Issuer. (d) There shall not be
any recourse to, nor liability of, the Lender on account of (i) Any delay by an
Issuer to issue an L/C; (ii) Any action or inaction of an Issuer on account of
or in respect to, any L/C. (e) The Borrower shall reimburse the Issuer for the
amount of any drawing under an L/C on the same Business Day of such drawing. The
Lender, without the request of the Borrower, may advance under the Revolving
Credit (and charge to the Loan Account) the amount of any honoring of any L/C
and other amount for which the Borrower, the Issuer, or the Lenders become
obligated on account of, or in respect to, any L/C. Such advance shall be made
whether or not a Suspension Event is then extant or such advance would result in
Availability’s being exceeded. Such action shall not constitute a waiver of the
Lender’s rights under Section 2- 9(b) hereof. 2-18. Fees For L/C’s. (a) The
Borrower shall pay to the Lender a fee, on account of L/C’s, the issuance of
which had been procured by the Lender, monthly in arrears, and on the
Termination Date and on the End Date, equal to the following per annum
percentages of the average face amount of the following categories of Letters of
Credit outstanding during the three month period then ended: (i) Standby Letters
of Credit: At a per annum rate equal to the then Applicable Margin for
Eurodollar Loans; (ii) Commercial Letters of Credit: At a per annum rate equal
to fifty percent (50%) of the then Applicable Margin for Eurodollar Loans.
(iii) After the occurrence and during the continuance of an Event of Default,
effective upon written notice from the Lender, the L/C fees shall be increased
by an amount equal to two percent (2%) per annum. (b) In addition to the fee to
be paid as provided in Subsection 2-18(a), above, the Borrower shall pay to the
Lender (or to the Issuer, if so requested by Lender), on demand, all -30-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489637.gif]

issuance, processing, negotiation, amendment, and administrative fees and other
amounts charged by the Issuer on account of, or in respect to, any L/C. 2-19.
Cash Collateralization of L/Cs. (a) With respect to L/Cs with a scheduled expiry
after the Maturity Date, thirty (30) days prior to the Maturity Date, and
(b) with respect to all L/Cs, upon the Lender’s request after the occurrence,
and during the continuance, of any Event of Default hereunder, the Borrower
shall deposit in an account with the Lender, an amount in cash equal to 103% of
the then Stated Amount of all outstanding L/Cs. Such deposit shall be held by
the Lender as collateral for the payment and performance of the Liabilities. The
Lender shall have the exclusive dominion and control over such account. Such
deposits shall not bear interest. Monies in such account shall be automatically
applied by the Lender to reimburse the Issuer for any honoring of any L/Cs,
together with any other amounts owed to the Issuer, and after all L/Cs have been
so reimbursed or otherwise expired, any remaining balance shall be applied in
reduction of the Liabilities. In lieu of depositing such cash with the Lender
the Borrower may furnish the Lender, with a so-called “back-to-back” letter of
credit in form and substance and issued by a bank reasonably satisfactory to the
Lender in its sole and absolute discretion, in an amount equal to 103% of the
then Stated Amount of all outstanding L/Cs. Drawings under such “back-to-back”
letters of credit shall be applied by the Lender to the Liabilities in the
manner set forth above with respect to the cash collateral account. If no Event
of Default then exists, the cash collateral deposited with the Lender and/or the
amount of the “back-to-back” letters of credit may be reduced by an amount equal
to any reduction from time to time in the Stated Amount of all outstanding L/Cs
(other than on account of drawings thereunder). 2-20. Concerning L/C s. (a) None
of the Issuer, the Issuer’s correspondents, or any advising, negotiating, or
paying bank with respect to any L/C shall be responsible in any way for: (i) The
performance by any beneficiary under any L/C of that beneficiary’s obligations
to the Borrower. (ii) The form, sufficiency, correctness, genuineness, authority
of any person signing; falsification; or the legal effect of; any documents
called for under any L/C if (with respect to the foregoing) such documents on
their face appear to be in order, except to the extent that such Issuer,
Issuer’s correspondents, or advising, negotiating, or paying bank has actual
knowledge of any of the foregoing. (b) The Issuer may honor, as complying with
the terms of any L/C and of any drawing thereunder, any drafts or other
documents otherwise in order, but signed or issued by an administrator,
executor, conservator, trustee in bankruptcy, debtor in possession, assignee for
the benefit of creditors, liquidator, receiver, or other legal representative of
the party authorized under such L/C to draw or issue such drafts or other
documents. -31-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489638.gif]

(c) Unless otherwise agreed to, in the particular instance, the Borrower hereby
authorizes any Issuer to: (i) Select an advising bank, if any. (ii) Select a
paying bank, if any. (iii) Select a negotiating bank. (d) All directions,
correspondence, and funds transfers relating to any L/C are at the risk of the
Borrower. The Issuer shall have discharged the Issuer’s obligations under any
L/C which, or the drawing under which, includes payment instructions, by the
initiation of the method of payment called for in, and in accordance with, such
instructions (or by any other commercially reasonable and comparable method).
Neither the Lender nor the Issuer shall have any responsibility for any
inaccuracy, interruption, error, or delay in transmission or delivery by post,
telegraph or cable, or for any inaccuracy of translation, except for their gross
negligence or willful misconduct. (e) The Lender’s, and the Issuer’s rights,
powers, privileges and immunities specified in or arising under this Agreement
are in addition to any heretofore or at any time hereafter otherwise created or
arising, whether by statute or rule of law or contract. (f) Except to the extent
otherwise expressly provided hereunder or agreed to in writing by the Issuer and
the Borrower, (i) the rules of the ISP shall apply to each standby L/C, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial L/C. (g) If any change in any law,
executive order or regulation, or any directive of any administrative or
governmental authority (whether or not having the force of law), or in the
interpretation thereof by any court or administrative or governmental authority
charged with the administration thereof, shall either: (i) impose, modify or
deem applicable any reserve, special deposit or similar requirements against
letters of credit heretofore or hereafter issued by any Issuer or with respect
to which the Lender, any or any Issuer has an obligation to lend to fund
drawings under any L/C; or (ii) impose on any Issuer any other condition or
requirements relating to any such letters of credit; and the result of any event
referred to in Section 2-20(g)(i) or 2-20(g)(ii), above, shall be to increase
the cost to any Issuer of issuing or maintaining any L/C (which increase in cost
shall be the result of such Issuer’s reasonable allocation among that Issuer’s
letter of credit customers of the aggregate of such cost increases resulting
from such events), then, upon demand by the Lender and delivery by the Lender to
the Borrower of a certificate of an officer of the subject Issuer describing
such change in law, executive order, regulation, directive, or interpretation
thereof, its effect on such Issuer, and the basis for determining such increased
costs and their -32-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489639.gif]

allocation, the Borrower shall immediately pay to the Lender, from time to time
as specified by the Lender, such amounts as shall be sufficient to compensate
such Issuer for such increased cost; provided that the Borrower shall not be
obligated to make payment of such amounts which arise from transactions which
occurred more than ninety (90) Business Days prior to the Lender’s furnishing
notice hereunder. Any Issuer’s determination of costs incurred under
Section 2-20(g)(i) or 2-20(g)(ii), above, and the allocation, if any, of such
costs among the Borrower and other letter of credit customers of such Issuer, if
done in good faith and made on an equitable basis and in accordance with such
officer’s certificate, shall be conclusive and binding on the Borrower, absent
manifest error. (h) The obligations of the Borrower under this Agreement with
respect to L/C’s are absolute, unconditional, and irrevocable and shall be
performed strictly in accordance with the terms hereof under all circumstances,
whatsoever including, without limitation, the following: (i) Any lack of
validity or enforceability or restriction, restraint, or stay in the enforcement
of this Agreement, any L/C, or any other agreement or instrument relating
thereto. (ii) Any amendment or waiver of, or consent to the departure from, any
L/C. (iii) The existence of any claim, set-off, defense, or other right which
the Borrower may have at any time against the beneficiary of any L/C. 2-21.
Changed Circumstances. (a) The Lender may give the Borrower notice of the
occurrence of the following: (i) The Lender shall have determined in good faith
(which determination shall be final and conclusive) on any day on which the rate
for a Eurodollar Loan would otherwise be set, that adequate and fair means do
not exist for ascertaining such rate. (ii) The Lender shall have determined in
good faith (which determination shall be final and conclusive) that: (A) The
continuation of or conversion of any Revolving Credit Loan to a Eurodollar Loan
has been made impracticable or unlawful by the occurrence of a contingency that
materially and adversely affects the applicable market or compliance by the
Lender in good faith with any applicable law or governmental regulation,
guideline or order or interpretation or change thereof by any governmental
authority charged with the interpretation or administration thereof or with any
request or directive of any such governmental authority (whether or not having
the force of law). -33-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489640.gif]

(B) The indices on which the interest rates for Eurodollar Loans are based shall
no longer represent the effective cost to the Lender for U.S. dollar deposits in
the interbank market for deposits in which it regularly participates. (b) In the
event that the Lender gives the Borrower notice of an occurrence described in
Section 2-21(a), then, until the Lender notifies the Borrower that the
circumstances giving rise to such notice no longer apply: (i) The obligation of
the Lender to make Eurodollar Loans of the type affected by such changed
circumstances or to permit the Borrower to select the affected interest rate as
otherwise applicable to any Revolving Credit Loans shall be suspended. (ii) Any
notice which the Borrower had given the Lender with respect to any Eurodollar
Loan, the time for action with respect to which has not occurred prior to the
Lender’s having given notice pursuant to Section 2-21(a), shall be deemed to be
a request for a Base Rate Loan. (c) Notwithstanding the foregoing, the Lender
agrees to use its reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions and so long as such efforts would not be
disadvantageous to it, in its reasonable discretion, in any legal, economic or
regulatory manner) to designate a different lending office if the making of such
designation would allow the Lender or its lending office to continue to make
Eurodollar Loans. 2-22. Increased Costs. If there is adopted after the date
hereof any requirement of law, or if there is any new interpretation or
application of any law after the date hereof by any court or by any governmental
or other authority or entity charged with the administration thereof, whether or
not having the force of law, which: (a) subjects the Lender to any taxes or
changes the basis of taxation, or increases any existing taxes, on payments of
principal, interest or other amounts payable by the Borrower to the Lender under
this Agreement (except for taxes on the Lender’s overall net income or capital
imposed by the jurisdiction in which the Lender’s principal or lending offices
are located or in which the Lender is organized); (b) imposes, modifies or deems
applicable any reserve, cash margin, special deposit or similar requirements
against assets held by, or deposits in or for the account of or loans by or any
other acquisition of funds by the relevant funding office of the Lender;
(c) imposes on the Lender any other condition with respect to any Loan Document;
or (d) imposes on the Lender a requirement to maintain or allocate capital in
relation to the Liabilities; and the result of any of the foregoing, in the
Lender’s reasonable opinion, is to increase the cost to the Lender of making or
maintaining any loan, advance or financial accommodation or to reduce the income
receivable by the Lender in respect of any loan, advance or financial -34-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489641.gif]

accommodation by an amount which the Lender deems to be material, then upon the
Lender’s giving written notice thereof to the Borrower (such notice to set out
in reasonable detail the facts giving rise to and a summary calculation of such
increased cost or reduced income), the Borrower shall forthwith pay to the
Lender, upon receipt of such notice, that amount which shall compensate the
Lender for such additional cost or reduction in income, provided that the
Borrower shall not be obligated to make payment of such amounts which arise from
transactions which occurred more than ninety (90) Business Days prior to the
Lender’s furnishing notice hereunder. Notwithstanding the foregoing, the Lender
agrees to use its reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions and so long as such efforts would not be
disadvantageous to it, in its reasonable discretion, in any legal, economic or
regulatory manner) to designate a different lending office if the making of such
designation would allow the Lender or its lending office to avoid the imposition
of such increased costs. 2-23. Lender’s Commitments. (a) The Dollar Commitments,
Commitment Percentages, and identities of the Lenders (but not the overall
Commitment) may be changed, from time to time by the assignment of Dollar
Commitments and Commitment Percentages with other Persons who determine to
become “Lenders”, provided, however, that (i) Unless an Event of Default has
occurred and is continuing (in which event, no consent of the Borrower is
required) any assignment (other than an assignment to a then Lender) shall be
subject to the prior consent of the Borrower (not to be unreasonably withheld),
which consent will be deemed given unless the Borrower provides the Lender with
written objection, not more than five (5) Business Days after the Lender shall
have given the Borrower written notice of a proposed assignment). (ii) Any such
assignment or reallocation shall be on a pro-rata basis such that each
reallocated or assigned Dollar Commitment to any Person remains the same
percentage of the overall Commitment (in terms of dollars) as the reallocated
Commitment Percentage is to such Person. (iii) No such assignment shall be in an
amount less than Ten Million Dollars ($10,000,000.00), or, if less, the total
Dollar Commitment of such assigning Lender. (b) Upon written notice given the
Borrower from time to time by the Lender, of any assignment or allocation
referenced in Section 2-23(a): (i) The Borrower shall execute replacement one or
more Revolving Credit Notes to reflect such changed Dollar Commitments,
Commitment Percentages, and identities and shall deliver such replacement
Revolving Credit Notes to the Lender (which promptly thereafter shall deliver to
the Borrower the Revolving Credit Notes so replaced) provided however, in the
event that a Revolving Credit Note is to be exchanged following its acceleration
or the entry of an order for relief under the Bankruptcy Code with respect to
the Borrower, the Lender, in lieu of causing the Borrower to execute one -35-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489642.gif]

or more new Revolving Credit Notes, may issue the Lender’s Certificate
confirming the resulting Commitments and Commitment Percentages. (ii) Such
change shall be effective from the effective date specified in such written
notice and any Person added as a Lender shall have all rights and privileges of
a Lender hereunder thereafter as if such Person had been a signatory to this
Agreement and any other Loan Document to which a Lender is a signatory and any
person removed as a Lender shall be relieved of any obligations or
responsibilities of a Lender hereunder thereafter. (iii) The Borrower shall
maintain a register identifying the Lenders from time to time. (c) Intentionally
Omitted. Article 3 — Conditions Precedent: 3-1. As a condition to the
effectiveness of this Agreement, the establishment of the Revolving Credit, and
the making of the first loan under the Revolving Credit, each of the documents
respectively described in Sections 3-2 through and including 3-5, (each in form
and substance reasonably satisfactory to the Lender) shall have been delivered
to the Lender, and the conditions respectively described in Sections 3-6 through
and including 3-15, shall have been satisfied: 3-2. Corporate Due Diligence.
(a) A Certificate of corporate good standing issued by the Secretary of State of
each State in which a Loan Party is organized. (b) Certificates of due
qualification, in good standing, issued by the Secretary(ies) of State of each
State in which the nature of a Loan Party’s business conducted or assets owned
would reasonably be expected to require such qualification. (c) A Certificate of
each Loan Party’s Secretary of the due adoption, continued effectiveness, and
setting forth the texts of, each corporate resolution adopted in connection with
the establishment of the loan arrangement contemplated by the Loan Documents and
attesting to the true signatures of each Person authorized as a signatory to any
of the Loan Documents. 3-3. OpinionAn opinion of counsel to the Loan Parties in
form and substance reasonably satisfactory to the Lender. 3-4. Additional
DocumentsSuch additional instruments and documents as the Lender or its counsel
reasonably may require or request. 3-5. Officers’ Certificates. Certificates
executed by the President and the Chief Financial Officer of the Borrower and
stating that the representations and warranties made by the Loan Parties to the
Lender in the Loan Documents are true and complete in all material respects -36-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489643.gif]

as of the date of such Certificate, and that no event has occurred which is or
which, solely with the giving of notice or passage of time (or both) would be an
Event of Default. 3-6. Representations and Warranties. Each of the
representations made by or on behalf of the Loan Parties in this Agreement or in
any of the other Loan Documents or in any other report, statement, document, or
paper provided by or on behalf of a Loan Party shall be true and complete in all
material respects as of the date as of which such representation or warranty was
made. 3-7. Borrowing Base Certificate. The Lender shall have received a
Borrowing Base Certificate dated the Closing Date, relating to the month ended
on October 31, 2007, and executed by a Responsible Officer of the Borrower. 3-8.
All Fees and Expenses Paid. All fees due at or immediately after the first
funding under the Revolving Credit and all costs and expenses reasonably
incurred by the Lender in connection with the establishment of the credit
facility contemplated hereby (including the reasonable fees and expenses of
counsel to the Lender) shall have been paid (to the extent then invoiced). 3-9.
Financial Projections. The Lender shall have received and be satisfied with a
detailed forecast for the period commencing on the Closing Date through the
fiscal year ending on or about January 31, 2009, which shall include an
Availability model, Consolidated income statement, balance sheet, and statement
of cash flow, by quarter, each prepared in conformity with GAAP and consistent
with the Borrower’s current practices. 3-10. Borrower’s Assets. The Lender shall
have received a copy of the results of the Loan Parties’ most recent physical
inventory and such results shall be reasonably satisfactory to the Lender. In
addition, the Lender shall be reasonably satisfied that the inventory of each
Loan Party is located at such places or is in transit to such Loan Party and is
in the amounts and of the quality and value previously represented by the
Borrower to the Lender and the Lender shall have received such reports, material
and other information concerning the inventory and the Loan Parties’ suppliers
as shall reasonably satisfy the Lender in its sole discretion. 3-11. Lien
Search. The Lender shall have received results of searches or other evidence
satisfactory to the Lender (in each case dated as of a date reasonably
satisfactory to the Lender) indicating the absence of liens on the assets of the
Loan Parties, except for Permitted Encumbrances and liens for which termination
statements and releases reasonably satisfactory to the Lender are being tendered
concurrently with the establishment of the Revolving Credit. 3-12. Perfection of
Collateral. The Lender shall have filed all such financing statements and given
all such notices as may be necessary for the Lender to perfect its security
interest in such of the Collateral as to which the Lender determines to perfect
its security interests and to assure its first priority status (subject only to
Permitted Encumbrances). 3-13. Insurance. The Lender shall be reasonably
satisfied with the Loan Parties’ insurance arrangements and shall have received
all documentation requested in connection with such insurance including,
documentation naming the Lender as “loss payee” under each policy. -37-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489644.gif]

3-14. No Suspension Event. No Suspension Event shall then exist. 3-15. No
Adverse Change. No event shall have occurred or failed to occur, which
occurrence or failure reasonably would be expected to have a Material Adverse
Effect. 3-16. Execution and Delivery of Agreement. This Agreement shall have
been duly executed and delivered by the parties hereto, and shall be in full
force and effect and shall be in form and substance satisfactory to the Lender.
No document shall be deemed delivered to the Lender until received and accepted
by the Lender at its head offices in Boston, Massachusetts. Under no
circumstances will this Agreement take effect until executed and accepted by the
Lender at said head office. Article 4 — General Representations, Covenants and
Warranties: To induce the Lender to establish the loan arrangement contemplated
herein and to make loans and advances and to provide financial accommodations
under the Revolving Credit (each of which loans shall be deemed to have been
made in reliance thereupon), the Borrower, in addition to all other
representations, warranties, and covenants made by the Borrower in any other
Loan Document, makes those representations, warranties, and covenants included
in this Agreement. 4-1. Payment and Performance of Liabilities. The Borrower
shall pay each Liability when due (or when demanded if payable on demand) and
shall promptly, punctually, and faithfully perform each other Liability. 4-2.
Due Organization — Corporate Authorization — No Conflicts. (a) Each Loan Party
presently is and shall hereafter remain in good standing in its State of
organization and each is and shall hereafter remain duly qualified and in good
standing in every other State in which, by reason of the nature or location of
the Loan Parties’ assets or operation of the Loan Parties’ business, such
qualification is necessary, except where the failure to so qualify would not
have a Material Adverse Effect. (b) Each Related Entity as of the date hereof is
listed on EXHIBIT 4-2, annexed hereto. Each Subsidiary is and shall hereafter
remain in good standing in the State in which incorporated and is and shall
hereafter remain duly qualified in which other State in which, by reason of that
entity’s assets or the operation of such entity’s business, such qualification
may be necessary, except where the failure to so qualify would not reasonably be
expected to have a Material Adverse Effect. The Borrower shall provide the
Lender with prior written notice of any entity’s becoming or ceasing to be a
Related Entity. (c) No Loan Party shall change its State of incorporation or its
taxpayer identification number. (d) Each Loan Party has all requisite corporate
power and authority to execute and deliver all Loan Documents to which such Loan
Party is a party and has and will hereafter retain all requisite corporate power
to perform all Liabilities. -38-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489645.gif]

(e) The execution and delivery by the Loan Parties of each Loan Document to
which it is a party; the Loan Parties’ consummation of the transactions
contemplated by such Loan Documents (including, without limitation, the creation
of security interests by the Loan Parties as contemplated hereby); each Loan
Party’s performance under those of the Loan Documents to which it is a party;
the borrowings hereunder; and the use of the proceeds thereof: (i) Have been
duly authorized by all necessary corporate action. (ii) Do not, and will not,
contravene in any material respect any provision of any Requirement of Law or
obligation of such Loan Party. (iii) Will not result in the creation or
imposition of, or the obligation to create or impose, any Encumbrance upon any
assets of a Loan Party pursuant to any Requirement of Law or obligation, except
pursuant to the Loan Documents. (f) The Loan Documents have been duly executed
and delivered by each Loan Party and are the legal, valid and binding
obligations of the Loan Parties enforceable against the Loan Parties in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws of general application relating to or affecting the rights and remedies of
creditors generally and except as the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought. 4-3. Trade Names. (a) EXHIBIT 4-3, annexed
hereto, is a listing of: (i) All names under which the Loan Parties conducted
their business within the past five (5) years. (ii) All entities and/or persons
with whom the Loan Parties consolidated or merged within the past five
(5) years, or from whom the Loan Parties, within the past five (5) years,
acquired in a single transaction or in a series of related transactions
substantially all of such entity’s or person’s assets. (b) No Loan Party will
change its name or conduct its business under any name not listed on EXHIBIT 4-3
except (i) upon not less than twenty-one (21) days prior written notice (with
reasonable particularity) to the Lender and (ii) in compliance with all other
provisions of this Agreement. 4-4. Intellectual Property. (a) The Loan Parties
each owns and possesses, or has the right to use (and will hereafter own,
possess, or have such right to use) all patents, industrial designs, trademarks,
trade names, trade styles, brand names, service marks, logos, copyrights, trade
secrets, know-how, confidential information, and other intellectual or
proprietary property of any third Person necessary for the Loan Parties’ conduct
of their respective business. -39-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489646.gif]

(b) The conduct by the Loan Parties of their respective business does not
presently infringe in any manner which could reasonably be expected to have a
Material Adverse Effect (nor will the Loan Parties conduct their businesses in
the future so as to infringe in any manner which could reasonably be expected to
have a Material Adverse Effect) the patents, industrial designs, trademarks,
trade names, trade styles, brand names, service marks, logos, copyrights, trade
secrets, know-how, confidential information, or other intellectual or
proprietary property of any third Person. 4-5. Locations. (a) The Collateral,
and the books, records, and papers of Loan Parties pertaining thereto, are kept
and maintained solely at, or in transit to and from, the Loan Parties’ chief
executive offices at (i) 112 West 34th Street, New York, New York 10120 (ii) 201
Willowbrook Blvd., Wayne, New Jersey 07470

(iii) those locations which are listed on EXHIBIT 4-5 annexed hereto, as such
EXHIBIT may be amended from time to time, which EXHIBIT includes, with respect
to each such location, the name and address of the landlord on the Lease which
covers such location (or an indication that a Loan Party owns the subject
location) and of all service bureaus with which any such records are maintained.
(b) No Loan Party shall remove any of the Collateral from said chief executive
office or those locations listed on EXHIBIT 4-5 except: (i) to accomplish sales
of Inventory in the ordinary course of business; or (ii) to move Inventory,
Equipment and other assets from one such location to another such location; or
(iii) to utilize such of the Collateral as is removed from such locations in the
ordinary course of business (such as motor vehicles). (iv) to accomplish other
dispositions permitted pursuant to Section 4-12(d) hereof. (v) otherwise upon
thirty (30) days prior written notice to the Lender. (c) Except (i) with respect
to Inventory delivered to a processor for finishing, (ii) with respect to
Inventory in transit, and (iii) as otherwise disclosed pursuant to, or permitted
by, this Section 4-5, no tangible personal property of a Loan Party is in the
care or custody of any third party or stored or entrusted with a bailee or other
third party and none shall hereafter be placed under such care, custody,
storage, or entrustment. -40-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489647.gif]

4-6. Title to Assets. (a) Each of the Loan Parties is, and shall hereafter
remain, the owner of, or holder of subsisting license or leasehold rights in and
to, the Collateral free and clear of all Encumbrances with the exceptions of the
following (the “Permitted Encumbrances”): (i) Encumbrances in favor of the
Lender. (ii) Those Encumbrances (if any) listed on EXHIBIT 4-6, annexed hereto.
(iii) Purchase money security interests in Equipment to secure Indebtedness
otherwise permitted hereby. (iv) Encumbrances for taxes, governmental
assessments or charges in the nature of taxes not yet due or which are being
contested in good faith by appropriate proceedings as to which adequate reserves
are maintained on the books of the Loan Parties in accordance with GAAP.
(v) Encumbrances in respect of property or assets of the Loan Parties imposed by
law, which were incurred in the ordinary course of business, such as carriers’,
warehousemen’s, customs broker’s, materialmen’s, repairmen’s, and mechanics’
liens and other similar Encumbrances, in each case in respect of obligations not
overdue for a period of more than thirty (30) days or which are being contested
in good faith by appropriate proceedings. (vi) Utility deposits and pledges or
deposits in connection with worker’s compensation, unemployment insurance and
other social security legislation. (vii) Encumbrances arising under Capital
Leases. (viii) Encumbrances resulting from the sale, transfer and assignment of
retail Accounts to credit card processors. (ix) Deposits to secure the
performance of bids, tenders, trade contracts (other than for borrowed money),
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business,
all to the extent such obligations are otherwise permitted hereunder.
(x) Encumbrances on Equipment of a Person which becomes a Subsidiary after the
date hereof pursuant to, and Equipment acquired in connection with, a Permitted
Acquisition, provided that (A) such Encumbrances existed at the time such Person
became a Subsidiary or such Equipment was acquired and were not created in
anticipation of the acquisition, and (B) any such Encumbrance does not cover any
other assets of such Person after it became a Subsidiary or any other assets of
the Loan Parties after such Equipment was acquired, and (C) such Encumbrance
does not secure any Indebtedness other than Indebtedness existing immediately
prior to the time such Person became a Subsidiary or the time of such
acquisition. -41-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489648.gif]

(xi) Encumbrances consisting of the right of setoff of a customary nature or
bankers’ liens on amounts on deposit incurred in the ordinary course of
business. (xii) Encumbrances on goods in favor of customs and revenue
authorities which secure the payment of customs duties in connection with the
importation of such goods, which obligations are not overdue.
(xiii) Encumbrances constituting precautionary filings by lessors and bailees
with respect to assets which are leased or entrusted to a Loan Party but in
which assets such Loan Party has mere possessory rights. (xiv) Encumbrances
arising from judgments which do not result in an Event of Default under
Section 10-10 hereof. (b) No Loan Party has or shall have possession of any
property on consignment. (c) No Loan Party shall acquire or obtain the right to
use any Equipment, the acquisition or right to use of which Equipment is
otherwise permitted by this Agreement, in which Equipment any third party has an
interest, except for: (i) Equipment which is merely incidental to the conduct of
a Loan Party’s business. (ii) Equipment, the acquisition or right to use of
which has been consented to by the Lender, which consent may be conditioned upon
the Lender’s receipt of such agreement with the third party which has an
interest in such Equipment as is satisfactory to the Lender. (iii) Equipment,
the acquisition of which is permitted pursuant to Section 4-7(c) hereof or which
is the subject of an operating lease (but not Capital Leases). 4-7.
Indebtedness. No Loan Party has or shall hereafter have any Indebtedness with
the exceptions of: (a) Any Indebtedness to the Lenders. (b) The Indebtedness (if
any) listed on EXHIBIT 4-7, annexed hereto. (c) Capital Lease obligations and
purchase money Indebtedness not to exceed the aggregate principal amount
outstanding in excess of $25,000,000.00, and extensions, renewals and
refinancings thereof on terms no less favorable in any material respect to the
Loan Parties than the Indebtedness or Capital Lease being refinanced.
(d) Subordinated Indebtedness. -42-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489649.gif]

(e) Other Indebtedness not to exceed $50,000,000.00 outstanding at any time.
4-8. Insurance Policies. (a) EXHIBIT 4-8, annexed hereto, is a schedule of all
material insurance policies owned by the Loan Parties or under which the Loan
Parties are the named insured as of the date hereof. Each of such policies is in
full force and effect. None of the issuers (to the Borrower’s knowledge) of any
such policy, have provided notice that the Loan Parties are in default or
violation of any such policy. (b) The Loan Parties shall have and maintain at
all times insurance covering such risks, in such amounts, containing such terms,
in such form, for such periods, and written by such companies as may be
reasonably satisfactory to the Lender . The coverage reflected on EXHIBIT 4-8
presently satisfies the foregoing requirements, it being recognized by the Loan
Parties, however, that such requirements may change hereafter to reflect
changing circumstances. All insurance carried by the Loan Parties shall provide
for a minimum of fourteen (14) days’ written notice of cancellation to the
Lender and all such insurance which covers the Collateral shall include an
endorsement in favor of the Lender, as loss payee and additional insured, which
endorsement shall provide that the insurance, to the extent of the Lender’s
interest therein, shall not be impaired or invalidated, in whole or in part, by
reason of any act or neglect of the Loan Parties or by the failure of the Loan
Parties to comply with any warranty or condition of the policy. In the event of
the failure by the Loan Parties to maintain insurance as required herein, the
Lender , at its option, may obtain such insurance, provided, however, the
Lender’s obtaining of such insurance shall not constitute a cure or waiver of
any Event of Default occasioned by the Loan Parties’ failure to have maintained
such insurance. The Loan Parties shall furnish to the Lender certificates or
other evidence satisfactory to the Lender regarding compliance by the Loan
Parties with the foregoing insurance provisions. (c) After the occurrence, and
during the continuance, of an Event of Default, the Loan Parties shall each
advise the Lender of each claim made by a Loan Party under any policy of
insurance which covers the Collateral and will permit the Lender, at the
Lender’s option in each instance, to the exclusion of the Loan Parties, to
conduct the adjustment of each such claim. The Loan Parties each hereby appoint
the Lender as such Loan Party’s attorney in fact, exercisable after the
occurrence, and during the continuance, of an Event of Default, to obtain,
adjust, settle, and cancel any insurance described in this section and to
endorse in favor of the Lender any and all drafts and other instruments with
respect to such insurance. This appointment, being coupled with an interest, is
irrevocable until this Agreement is terminated by a written instrument executed
by a duly authorized officer of the Lender. The Lender shall not be liable on
account of any exercise pursuant to said power except for any exercise in actual
willful misconduct and bad faith. The Lender may apply any proceeds of such
insurance against the Liabilities, whether or not such have matured, in such
order of application as the Lender may determine. 4-9. Licenses. Each material
license, distributorship, franchise, and similar agreement issued to, or to
which a Loan Party is a party is in full force and effect. To the Borrower’s
knowledge, no party to any such license or agreement is in default or violation
thereof. No Loan Party has received any notice or threat of cancellation of any
such license or agreement. -43-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489650.gif]

4-10. Leases. EXHIBIT 4-10, annexed hereto, is a schedule of all presently
effective Capital Leases (other than Capital Leases the total obligations under
which do not aggregate more than $100,000). EXHIBIT 4-5 includes a list of all
other presently effective Leases. Each of such Leases and Capital Leases
presently is in full force and effect. As of the date hereof, no party to any
such Lease or Capital Lease is in default or violation in any material respect
of any such Lease or Capital Lease (for which the Loan Party has not received an
indemnification from the Seller) and no Loan Party has received any notice or
threat of cancellation of any such Lease or Capital Lease. Each Loan Party
hereby authorizes the Lender at any time and from time to time after the
occurrence, and during the continuance, of an Event of Default to contact any of
the Loan Party’s landlords in order to confirm the Loan Party’s continued
compliance with the terms and conditions of the Lease(s) between such Loan Party
and that landlord and to discuss such issues, concerning the Loan Party’s
occupancy under such Lease(s), as the Lender may determine. 4-11. Requirements
of Law. Each Loan Party is in compliance with, and shall hereafter comply with
and use its respective assets in compliance with, all Requirements of Law,
except to the extent that such non-compliance would not reasonably be expected
to have a Material Adverse Effect. No Loan Party has received any notice of any
material violation of any Requirement of Law, which violation has not been cured
or otherwise remedied. 4-12. Maintain Properties. The Loan Parties each shall:
(a) Keep the Collateral in good order and repair (ordinary reasonable wear and
tear and insured casualty excepted). (b) Not suffer or cause the waste or
destruction of any material part of the Collateral. (c) Not use any of the
Collateral in violation of any policy of insurance thereon. (d) Not sell, lease,
or otherwise dispose of any of the Collateral, other than the following: (i) The
sale of Inventory in compliance with this Agreement. (ii) as long as no Event of
Default exists or would arise as a result thereof, the disposal of Equipment
which is obsolete, worn out, or damaged beyond repair, which Equipment is
replaced to the extent necessary to preserve or improve the operating efficiency
of the Loan Parties . (iii) The surrender, disposition, or expiration of
Collateral (such as trademarks and copyrights) no longer used or useful for the
conduct of the Loan Parties’ businesses in the ordinary course. (iv) The turning
over to the Lender of all Receipts as provided herein. -44-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489651.gif]

(v) The transfer , sale and assignment of retail Accounts to credit card
processors. 4-13. Pay Taxes/TaK Shelter Regulations. (a) Except as disclosed on
EXHIBIT 4-13, (i) all tax returns (federal, state, local or foreign) that relate
to or include any Loan Party and that are due on or before the date hereof,
taking into account any extensions for the filing thereof, have been or will be
prepared and timely filed in accordance in all material respects with applicable
Requirements of Law, (ii) all such tax returns are or will be correct and
complete insofar as they relate to the Loan Parties, and (iii) all taxes
(federal, state, local or foreign) for which a Loan Party may be liable that are
due (whether or not shown on any tax return) have been or will be paid in full.
(b) Each Loan Party has, and hereafter shall: pay, as they become due and
payable, all taxes and unemployment contributions and other charges of any kind
or nature levied, assessed or claimed against such Loan Party, or the Collateral
by any person or entity whose claim could result in an Encumbrance upon any
asset of any Loan Party or by any governmental authority, except to the extent
such taxes are being contested by a Loan Party in good faith, and adequate
reserves are being maintained therefor on Loan Parties books in accordance with
GAAP; properly exercise any trust responsibilities imposed upon a Loan Party by
reason of withholding from employees’ pay or by reason of a Loan Party’s receipt
of sales tax or other funds for the account of any third party; timely make all
contributions and other payments as may be required pursuant to any Employee
Benefit Plan now or hereafter established by the Loan Parties; and timely file
all tax and other returns and other reports with each governmental authority to
whom a Loan Party is obligated to so file, in each case, taking into account any
applicable extension periods. (c) At its option, after the occurrence, and
during the continuance, of a Suspension Event, the Lender may, but shall not be
obligated to, pay any taxes, unemployment contributions, and any and all other
charges levied or assessed upon a Loan Party, or the Collateral by any person or
entity or governmental authority, and make any contributions or other payments
on account of a Loan Party’s Employee Benefit Plan as the Lender, in the
Lender’s discretion, may deem necessary or desirable, to protect, maintain,
preserve, collect, or realize upon any or all of the Collateral or the value
thereof or any right or remedy pertaining thereto, provided, however, the
Lender’s making of any such payment shall not constitute a cure or waiver of any
Event of Default occasioned by a Loan Party’s failure to have made such payment.
(d) The Borrower does not intend to treat the Revolving Credit and the L/Cs and
the transactions related thereto as being “reportable transactions” (within the
meaning of Treasury Regulation Section 1.6011-4). In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Lender thereof. If the Borrower so notifies the Lender, the Borrower
acknowledges that the Lender may treat the Revolving Credit and/or its interest
in the L/Cs as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and the Lender, will maintain the lists and other
records required by such Treasury Regulation. -45-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489652.gif]

4-14. No Margin Stock. No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying any margin stock (within the
meaning of Regulations U,T, and X of the Board of Governors of the Federal
Reserve System of the United States). No part of the proceeds of any borrowing
hereunder will be used at any time to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock. 4-15. ERISA. From and after the date hereof, none of the Loan
Parties nor any ERISA Affiliate shall, in any manner which could reasonably be
expected to have a Material Adverse Effect: (a) Fail to comply in all material
respects with any Employee Benefit Plan. (b) Fail timely to file all reports and
filings required by ERISA to be filed by a Loan Party. (c) Engage in any
non-exempt “prohibited transactions” (as described in ERISA). (d) Engage in, or
commit, any act such that a tax or penalty could be imposed upon the Loan
Parties on account thereof pursuant to ERISA. (e) Accumulate any material
funding deficiency within the meaning of Section 302 of ERISA. (f) Terminate any
Employee Benefit Plan such that a lien could be asserted against any assets of
the Loan Parties on account thereof pursuant to ERISA. (g) Be a member of,
contribute to, or have any obligation under any Employee Benefit Plan which is a
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA. 4-16.
Hazardous Materials. (a) Other than matters that could not reasonably be
expected to have a Material Adverse Effect, no Loan Party has ever: (i) Been
legally responsible for any release or threat of release of any Hazardous
Material. (ii) Received notification of any release or threat of release of any
Hazardous Material from any site or vessel occupied or operated by a Loan Party
and/or of the incurrence of any expense or loss in connection with the
assessment, containment, or removal of any release or threat of release of any
Hazardous Material from any such site or vessel. (b) The Loan Parties each
shall: -46-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489653.gif]

(i) Dispose of any Hazardous Material only in compliance with all Environmental
Laws, except for dispositions which could not reasonably be expected to have a
Material Adverse Effect. (ii) Not store on any site or vessel occupied or
operated by a Loan Party and not transport or arrange for the transport of any
Hazardous Material, except if such storage or transport is in the ordinary
course of the Loan Parties’ business and is in compliance with all Environmental
Laws or could not reasonably be expected to have a Material Adverse Effect.
(c) The Loan Parties shall provide the Lender with written notice upon such Loan
Party obtaining knowledge of any incurrence of any expense or loss by any
governmental authority or other Person in connection with the assessment,
containment, or removal of any Hazardous Material, for which expense or loss a
Loan Party may be liable, other than expense or loss that could not reasonably
be expected to have a Material Adverse Effect. 4-17. Litigation. Except as
described in EXHIBIT 4-17, annexed hereto, there is not presently pending or
threatened by or against the Loan Parties any suit, action, proceeding, or
investigation which, if determined adversely to the Loan Parties, would have a
material adverse effect upon the Loan Parties ‘s financial condition or ability
to conduct its business as such business is presently conducted or is
contemplated to be conducted in the foreseeable future. 4-18. Dividends or
Investments. No Loan Party shall: (a) Pay any dividend or make any other
distribution (whether in cash, securities or other property) with respect to any
class of its capital stock, or make any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any or its capital stock or any option, warrant or other right to acquire
such capital stock except by a Guarantor to the Borrower or unless the Liquidity
Requirements are satisfied. (b) Intentionally Omitted. (c) Except as provided in
Section 4-25 or with respect to Permitted Acquisitions, invest in or purchase
any stock or securities or rights to purchase any such stock or securities, of
any corporation or other entity. (d) Merge or consolidate or be merged or
consolidated with or into any other corporation or other entity, other than
(i) the merger of any of the Borrower’s Subsidiaries with and into the Borrower,
and (ii) in connection with any Permitted Acquisitions. (e) Consolidate any of a
Loan Party’s operations with those of any other corporation or other entity,
except in connection with any Permitted Acquisition. (f) Organize or create any
Subsidiary, other than in connection with a Permitted Acquisition and only if
(i) such Subsidiary guarantees the repayment of the -47-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489654.gif]

Liabilities and (ii) such Subsidiary grants the Lender a first priority
Encumbrance (subject to Permitted Encumbrances) on all of its assets, all of the
foregoing satisfactory in form and substance to the Lender. (g) Subordinate any
debts or obligations owed to a Loan Party by any third party to any other debts
owed by such third party to any other Person. (h) Acquire any assets other than
Permitted Acquisitions, by the making of Capital Expenditures to the extent
permitted hereunder, and other than in the ordinary course and conduct of the
Loan Parties business permitted under Section 4-21 hereof. 4-19. Loans. No Loan
Party shall make any loans or advances to, nor acquire the Indebtedness of, any
Person, provided, however, the foregoing does not prohibit any of the following:
(a) Advance payments made to the Loan Parties’ suppliers in the ordinary course.
(b) Advances to a Loan Party’s officers, employees, and salespersons with
respect to reasonable expenses to be incurred by such officers, employees, and
salespersons for the benefit of such Loan Party in the ordinary course of
business, which expenses are properly substantiated by the person seeking such
advance and properly reimbursable by such Loan Party. (c) Advances on account of
sales of Inventory in the ordinary course of business made on credit and all
Accounts arising therefrom. (d) Provided that the Liquidity Requirements have
been satisfied, loans and/or Investment in or to Aeropostale Canada. (e) Loans
and/or Investments by one Loan Party to another in the ordinary course of
business. 4-20. Protection of Assets. The Lender, in the Lender’s reasonable
discretion, and from time to time, may discharge any tax or Encumbrance on any
of the Collateral, or take any other action that the Lender may deem necessary
to repair, insure, maintain, preserve, collect, or realize upon any of the
Collateral. The Lender shall not have any obligation to undertake any of the
foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Lender has had an opportunity to be heard), from which finding no further appeal
is available, that the Lender had acted in actual bad faith or in a grossly
negligent manner. The Borrower shall pay to the Lender, on demand, or the
Lender, in its reasonable discretion, may add to the Loan Account, all amounts
paid or incurred by the Lender pursuant to this section. The obligation of the
Borrower to pay such amounts is a Liability. 4-21. Line of Business No Loan
Party shall engage in any business other than the business in which it is
currently engaged (which is agreed to be the design, sourcing, marketing, -48-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489655.gif]

distribution and sale of apparel products and accessories and the licensing of
trade names, trademarks and intellectual property to third Persons in connection
with the foregoing), any business reasonably related thereto or any business or
activity that is reasonably similar or complementary thereto or a reasonable
extension, development or expansion thereof or ancillary thereto. 4-22.
Affiliate Transactions. No Loan Party shall make any payment, nor give any value
to any Related Entity except for goods and services actually purchased by such
Loan Party from, or sold by such Loan Party to, such Related Entity for a price
and on terms which shall not be less favorable to the Loan Party from those
which would have been charged in an arms length transaction, except: (a) until
the occurrence, and during the continuance, of an Event of Default, the Loan
Parties may (a) pay management fees at the times and in the amounts, and (b) may
maintain and make payments with respect to those transactions, in each case as
set forth in EXHIBIT 4-22 hereof; (b) transactions in the ordinary course of
business among the Loan Parties; (c) provided that the Liquidity Requirements
have been satisfied, loans to, payments to, or Investments in Aeropostale
Canada. 4-23. Additional Assurances. (a) Except as set forth on EXHIBIT 4-23, no
Loan Party is the owner of, nor has it any interest in, any property or asset
which, immediately upon the satisfaction of the conditions precedent to the
effectiveness of the credit facility contemplated hereby (Article 3) will not be
subject to a perfected security or other collateral interest in favor of the
Lender (subject only to Permitted Encumbrances) to secure the Liabilities.
(b) Except as set forth on EXHIBIT 4-23, no Loan Parties will hereafter acquire
any asset or any interest in property which is not, immediately upon such
acquisition, subject to such a perfected security or other collateral interest
in favor of the Lender to secure the Liabilities (subject only to Permitted
Encumbrances). (c) The Loan Parties shall each execute and deliver to the Lender
such instruments, documents, and papers, and shall do all such things from time
to time hereafter as the Lender may reasonably request to carry into effect the
provisions and intent of this Agreement; to protect and perfect the Lender’s
security interests in the Collateral; and to comply in all material respects
with all applicable statutes and laws, and facilitate the collection of the
Receivables Collateral. The Loan Parties shall each execute all such instruments
as may be reasonably required by the Lender with respect to the recordation
and/or perfection of the security interests created herein. (d) Each Loan Party
hereby designates the Lender as and for such Loan Party’s true and lawful
attorney, with full power of substitution, to sign and file any financing
statements in order to perfect or protect the Lender’s security and other
collateral interests in the Collateral. -49-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489656.gif]

(e) To the full extent permitted by applicable law, a carbon, photographic, or
other reproduction of this Agreement or of any financing statement or other
instrument executed pursuant to this Section 4-23 shall be sufficient for filing
to perfect the security interests granted herein. (f) On or before January 30,
2008 the Borrower shall cause Aeropostale Canada to execute such documents and
take such steps as the Lender reasonably request in order for Aeropostale Canada
to become a Guarantor hereunder and to have its assets included in the Borrowing
Base. 4-24. Adequacy of Disclosure. (a) All financial statements for periods
after the date hereof which are furnished to the Lender by the Loan Parties
shall be prepared in accordance with GAAP consistently applied and present
fairly, in all material respects, the condition of the Loan Parties at the
date(s) thereof and the results of operations and cash flows for the period(s)
covered. (b) Intentionally Omitted (c) As of the Second Amendment Effective
Date, no Loan Party has any contingent obligations or obligation under any Lease
or Capital Lease which is not noted in the Loan Party’s financial statements
furnished to the Lender prior to the execution of this Agreement. (d) No
document, instrument, agreement, or paper now or hereafter given the Lender by
or on behalf of a Loan Party in connection with the execution of this Agreement
by the Lender contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary in order to make the
statements therein not misleading. There is no fact known to a Loan Party which
has, or which, in the foreseeable future would reasonably be expected to have, a
material adverse effect on the financial condition of the Loan Parties which has
not been disclosed in writing to the Lender. 4-25. Investments. As long as no
Cash Dominion Event exists, the Loan Parties may make investments consisting of
Cash Equivalents maintained at such bank(s) as the Borrower may select. 4-26.
Prepayments of Indebtedness. No Loan Party will make or agree to pay or make,
directly or indirectly, any payment or other distribution (whether in cash
securities or other property) of or in respect of principal of or interest on
any Indebtedness, including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except: (a) as long as no Event of Default has occurred and
is continuing or would result therefrom, mandatory payments and prepayments of
interest and principal as and when due in respect of any Indebtedness permitted
hereunder, excluding any Subordinated Indebtedness; -50-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489657.gif]

(b) payments on account of Subordinated Indebtedness to the extent permitted
under any subordination agreement or provisions governing such Indebtedness;
(c) voluntary prepayments of Indebtedness permitted hereunder (other than
Subordinated Indebtedness) as long as the Liquidity Requirement is satisfied;
and (d) refinancings of Indebtedness to the extent permitted under this
Agreement. 4-27. Other CovenantsNo Loan Party shall indirectly do or cause to be
done any act which, if done directly by a Loan Party, would breach any covenant
contained in this Agreement. Article 5 — Financial Reporting and Performance
Covenants: 5-1. Maintain Records. The Borrower shall, and shall cause each
Guarantor to: (a) At all times, keep proper books of account, in which full,
true, and accurate entries shall be made of all of the Loan Parties’
transactions, all in accordance with GAAP, applied consistently with all prior
periods, to fairly reflect, in all material respects, the financial condition of
the Loan Parties at the close of, and its results of operations for, the periods
in question. (b) Timely provide the Lender with those financial reports,
statements, and schedules required by this Article 5 or otherwise, each of which
reports, statements and schedules shall be prepared, to the extent applicable,
in accordance with GAAP (but for the absence of footnotes and year end
adjustments), applied consistently with all prior periods, to fairly reflect, in
all material respects, the financial condition of the Loan Parties at the close
of, and their results of operations for, the period(s) covered therein. (c) At
all times, keep accurate (in all material respects) and current records of the
Collateral including, without limitation, accurate current stock, cost, and
sales records of its respective Inventory, accurately and sufficiently itemizing
and describing the kinds, types, and quantities of Inventory and the cost and
selling prices thereof. (d) At all times, retain independent certified public
accountants who are reasonably satisfactory to the Lender and instruct such
accountants to fully cooperate with, and be available to, the Lender to discuss
a Loan Party’s financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
accountants, as may be raised by the Lender. (e) Not change a Loan Party’s
fiscal year for book accounting purposes, except in connection with an initial
public offering of the Borrower’s capital stock. 5-2. Access to Records. (a) The
Borrower shall, and shall cause each Guarantor to, afford the Lender and the
Lender’s representatives with access from time to time, during normal business
hours and, unless an Event of Default exists, upon reasonable notice, as the
Lender and such representatives may require to all properties owned by or over
which a Loan Party has control. -51-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489658.gif]

The Lender and the Lender’s representatives shall have the right, and the
Borrower will, and will cause each Guarantor to, permit the Lender and such
representatives from time to time as the Lender and such representatives may
request, during normal business hours and, unless an Event of Default exists,
upon reasonable notice, to examine, inspect, copy, and make extracts from any
and all of the Loan Parties’ books, records, electronically stored data, papers,
and files pertaining to its business operations, financial information or the
Collateral. The Borrower shall, and shall cause the Guarantor to, make copying
facilities reasonably available to the Lender. (b) The Borrower for itself, and
as the sole shareholder or member, as applicable, of each Guarantor , hereby
authorizes the Lender and the Lender’s representatives to: (i) Inspect, copy,
duplicate, review, cause to be reduced to hard copy, run off, draw off, and
otherwise use any and all computer or electronically stored information or data
which relates to the Loan Parties, whether in the possession of a Loan Party or
in the possession of any service bureau, contractor, accountant, or other
person, (and the Loan Parties each directs any such service bureau, contractor,
accountant, or other person fully to cooperate with the Lender and the Lender’s
representatives with respect thereto), provided that, except as set forth in
Section 5-10 hereof, such inspections and reviews shall not be undertaken by the
Lender as long as no Event of Default then exists and is continuing. (ii) Verify
at any time the Collateral or any portion thereof, including verification with
Account Debtors, and/or with each Loan Party’s computer billing companies,
collection agencies, and accountants and to sign the name of the Loan Party on
any notice to such Loan Party’s Account Debtors or verification of the
Collateral, provided that, as long as no Event of Default exists and is
continuing, the form and content of any such verification letters shall be
subject to

the prior approval of the Borrower (whose consent shall not be unreasonably
withheld or delayed). 5-3. Prompt Notice to Lender. (a) The Borrower shall, and
shall cause each Guarantor to, provide the Lender with written notice promptly
upon the occurrence of any of the following events, which written notice shall
be with reasonable particularity as to the facts and circumstances in respect of
which such notice is being given: (i) Any change in a Loan Party’s executive
officers. (ii) The completion of any physical count of a Loan Party’s Inventory
(together with a copy of the certified results thereof). (iii) Any ceasing of
any Loan Party making of payment, in the ordinary course, to a material portion
(in amount or number) of its creditors. (iv) Any failure by a Loan Party to pay
rent at any of the locations, which failure continues for more than twenty
(20) Business Days following the day on which such rent first came due, except
for Leases for such locations which have been terminated or abandoned by a Loan
Party. -52-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489659.gif]

(v) Any material change in the business, operations, or financial affairs of a
Loan Party. (vi) The occurrence of any Suspension Event, that has not been cured
by the Loan Parties or waived by the Lender. (vii) Any decision on the part of a
Loan Party to discharge a Loan Party’s present independent accountants or any
withdrawal or resignation by such independent accountants from their acting in
such capacity (as to which, see Subsection 5-l(d)). (viii) Any litigation which,
if determined adversely to a Loan Party, would reasonably be expected to have a
material adverse effect on the financial condition of such Loan Party. (ix) The
acquisition by a Loan Party of any Commercial Tort Claim. (x) The intention by
Borrower to treat the Revolving Credit and/or the L/Cs and related transactions
as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), by delivering a duly completed copy of IRS
Form 8886 or any successor form. (b) The Borrower shall, and shall cause each
Guarantor to, provide the Lender, when received by the Borrower or Guarantor,
with a copy of any management letter or similar communications from any
accountant of the Borrower or Guarantor. 5-4. Intentionally Omitted. 5-5.
Borrowing Base Certificates. Monthly, within seven (7) days after the end of the
Borrower’s prior fiscal month, the Borrower shall provide the Lender with a
certificate in the form of Exhibit 5-5 (a “Borrowing Base Certificate”) showing
the Borrowing Base as of the close of business on the last day of the Borrower’s
immediately preceding fiscal month, each such Certificate to be certified as
complete and correct on behalf of the Borrower by a Responsible Officer of the
Borrower. 5-6. Monthly Reports. Only if a Cash Dominion Event exists, within
twenty (20) days following the end of each of the Borrower’s fiscal months, the
Borrower shall provide the Lender with original counterparts of an internally
prepared financial statement of the Loan Parties’ financial condition and the
results of their respective operations for, the period ending with the end of
the subject month, which financial statement shall include, at a minimum, a
balance sheet, income statement (on a “consolidated” basis), cash flow and
comparison of same store sales for the corresponding quarter of the then
immediately previous year, as well as to the Business Plan, and management’s
analysis and discussion of the operating results reflected therein. 5-7.
Quarterly Reports. Within forty-five (45) days following the end of each of the
Borrower’s fiscal quarters, the Borrower shall provide the Lender with original
counterparts of an internally prepared financial statement of the Loan Parties’
financial condition and the results of their respective operations for, the
period ending with the end of the subject quarter, which -53-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489660.gif]

financial statement shall include, at a minimum, a balance sheet, income
statement (on a “consolidated” basis), cash flow and comparison of same store
sales for the corresponding quarter of the then immediately previous year, as
well as to the Business Plan, and management’s analysis and discussion of the
operating results reflected therein. The delivery either electronically or in
paper to the Lender of the Borrower’s Form 10Q or Form 10K, as the case may be,
which is filed with the Securities and Exchange Commission shall satisfy the
Borrower’s obligations under this Section 5-7. 5-8. Annual Reports.
(a) Annually, within ninety (90) days following the end of the Borrower’s fiscal
year, the Borrower shall furnish the Lender with an original signed counterpart
of the Borrower’s consolidated annual financial statement, which statement shall
have been prepared by, and bear the unqualified opinion of, the Borrower’s
independent certified public accountants (i.e. said statement shall be
“certified” by such accountants). Such annual statement shall include, at a
minimum (with comparative information for the then prior fiscal year) a balance
sheet, income statement, statement of changes in shareholders’ equity, and cash
flows. The delivery either electronically or in paper to the Lender of the
Borrower’s Form 10K which is filed with the Securities and Exchange Commission
shall satisfy the Borrower’s obligations under this Section 5-8(a). (b) No later
than the earlier of fifteen (15) days prior to the end of each of the Borrower’s
fiscal years or the date on which such accountants commence their work on the
preparation of the Borrower’s annual financial statement, the Borrower shall
give written notice to such accountants (with a copy of such notice, when sent,
to the Lender) that: (i) Such annual financial statement will be delivered by
the Borrower to the Lender. (ii) It is an intention of the Loan Parties, in
their engagement of such accountants, to satisfy the financial reporting
requirements set forth in this Article 5. (iii) The Loan Parties have been
advised that the Lender will rely thereon with respect to the administration of,
and transactions under, the credit facility contemplated by this Agreement.
(c) Each annual statement shall be accompanied by such accountant’s Certificate
indicating that, in the preparation of such annual statement, such accountants
did not conclude that any Suspension Event had occurred during the subject
fiscal year (or if one or more had occurred, the facts and circumstances
thereof). 5-9. Intentionally Omitted. 5-10. Inventories, Appraisals, and Audits.
(a) The Lender, at the expense of the Borrower, may observe each physical count
and/or inventory of so much of the Collateral as consists of Inventory which is
undertaken on behalf of, and at the request of, a Loan Party. -54-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489661.gif]

(b) The Loan Parties, at their own expense, shall cause not less than one
(1) physical inventory to be undertaken in each twelve (12) month period during
which this Agreement is in effect to be conducted by a national third party
inventory taker. (i) The Loan Parties shall provide the Lender with a copy of
the final results of each such inventory (as well as of any other physical
inventory undertaken by a Loan Party) within fourteen (14) days following the
completion of such inventory. (ii) The Borrower shall provide the Lender with a
reconciliation of the results of each such inventory (as well as of any other
physical inventory undertaken by a Loan Party) to the Loan Party’s books and
records within forty-five (45) days following completion of such inventory.
(iii) The Lender, in its discretion, following the occurrence, and during the
continuance, of a Suspension Event, may cause such additional inventories to be
taken as the Lender determines (each, at the expense of the Borrower). (c) Upon
the Lender’s request from time to time, the Borrower shall, and shall cause each
Guarantor to, permit the Lender to obtain appraisals conducted by such
appraisers as are satisfactory to the Lender and using a methodology similar in
scope and nature as was undertaken on behalf of the Lender prior to the
effectiveness of this Agreement. Without limiting the foregoing, the Lender may
obtain periodic Inventory liquidation analyses performed by Hilco/Great American
Group or another liquidation analysis firm selected by the Lender; provided that
the expense for any such appraisals shall be borne by the Lender (except as
provided in the final two sentences of this clause), unless and until the
Aggregate Outstandings exceed, or are anticipated to exceed, $75,000,000. At any
time after the Aggregate Outstandings exceed, or are anticipated to exceed,
$75,000,000, the Lender shall have the right to undertake two appraisals, at the
Loan Parties’ expense, in each twelve month period. After the occurrence and
during the continuance of an Event of Default, all such appraisals shall be
undertaken at the Loan Parties’ expense. (d) Upon the Lender’s request from time
to time, the Borrower shall, and shall cause each Guarantor to, permit the
Lender to conduct commercial finance audits of the Borrower’s and Guarantor’s
books and records using a methodology similar in scope and nature as was
undertaken on behalf of the Lender prior to the effectiveness of this Agreement,
providedthat the expense for any such audits shall be borne by the Lender
(except as provided in the final two sentences of this clause), unless and until
the Aggregate Outstandings exceed, or are anticipated to exceed, $75,000,000. At
any time after the Aggregate Outstandings exceed, or are anticipated to exceed,
$75,000,000, the Lender shall have the right to undertake two audits, at the
Loan Parties’ expense, in each twelve month period. After the occurrence and
during the continuance of an Event of Default, all such audits shall be
undertaken at the Loan Parties’ expense. (e) Intentionally Omitted. -55-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489662.gif]

5-11. Additional Financial Information. (a) In addition to all other information
required to be provided pursuant to this Article 5, the Borrower promptly shall
provide the Lender (and shall cause each Guarantor and any other guarantor of
the Liabilities to also provide the Lender), with such other and additional
information concerning the Borrower or Guarantor, the Collateral, the operation
of the Borrower’s or Guarantor’s business, and the Borrower’s or Guarantor’s)
financial condition, including original counterparts of financial reports and
statements, as the Lender may from time to time reasonably request from the
Borrower. (b) The Borrower may provide the Lender, at the Lender’s discretion,
from time to time hereafter, with updated projections of the Loan Parties’
anticipated performance and operating results. (c) In all events, the Borrower,
no sooner than ninety (90) nor later than thirty (30) days prior to the end of
each of the Borrower’s fiscal years, shall furnish the Lender with an updated
and extended balance sheet, income statement, cash flow statement (including an
Availability model), prepared on a monthly basis and which shall go out at least
through the end of the then next fiscal year. Together with such updated and
extended projections, the Borrower shall deliver to the Lender a description of
the methodology and assumptions upon which the projections were prepared.
(d) The Loan Parties each recognizes that all appraisals, inventories, analysis,
financial information, and other materials which the Lender may obtain, develop,
or receive with respect to the Loan Parties is confidential to the Lender and
that, except as otherwise provided herein, no Loan Party is entitled to receipt
of any of such appraisals, inventories, analysis, financial information, and
other materials, nor copies or extracts thereof or therefrom. 5-12.
Intentionally Omitted.Article 6 — Use and Collection of Collateral: 6-1. Use of
Inventory Collateral. (a) The Borrower shall not, and shall cause each Guarantor
not to engage in any sale of the Inventory other than for fair consideration in
the conduct of the Borrower’s or Guarantor’s business in the ordinary course
(other than promotions, markdowns, and discounts in the ordinary course of
business) nor shall either engage in sales or other dispositions to creditors in
reduction or satisfaction of such creditors’ claims; sales or other dispositions
in bulk; or any use of any of the Inventory in breach of any provision of this
Agreement. Notwithstanding the foregoing, the Loan Parties may “job-out” end of
season and slow-moving Inventory, provided that the Inventory so disposed of
does not exceed five percent (5%) of the Loan Parties’ aggregate retail receipts
in any fiscal year. (b) No sale of Inventory shall be on consignment, approval,
or under any other circumstances such that, with the exception of the Loan
Parties’ customary return policy applicable to the return of inventory purchased
by the Loan Parties’ retail customers in the -56-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489663.gif]

ordinary course, such Inventory may be returned to the Loan Parties without the
consent of the Lender. 6-2. Adjustments and Allowances. A Loan Party may grant
such allowances or other adjustments to the such Loan Party’s Account Debtors as
the Loan Party, respectively, may reasonably deem to accord with sound business
practice, provided, however, the authority granted the Loan Parties pursuant to
this Section 6-2 may be limited or terminated by the Lender at any time after
the occurrence, and during the continuance, of an Event of Default in the
Lender’s discretion. 6-3. Validity of Accounts. (a) The amount of each Account
shown on the books, records, and invoices of the Loan Parties represented as
owing by each Account Debtor is and will be the correct amount actually owing by
such Account Debtor (subject to adjustments for returned Inventory in the
ordinary course of business) and shall have been fully earned by performance by
such Loan Party. (b) The Lender, from time to time (at the expense of the
Borrower in each instance), may verify the validity, amount, and all other
matters with respect to the Receivables Collateral directly with Account Debtors
(including without limitation, by forwarding balance verification requests to
each Loan Party’s Account Debtors), and with each Loan Party’s accountants,
collection agents, and computer service bureaus (each of which is hereby
authorized and directed to cooperate in full with the Lender and to provide the
Lender with such information and materials as the Lender may request), provided
that, as long as no Event of Default exists and is continuing, the form and
content of any such verification letters shall be subject to the prior approval
of the Borrower (whose consent shall not be unreasonably withheld or delayed).
(c) No Loan Party has knowledge of any impairment of the validity or
collectibility of any of the Accounts (other than customary adjustments and
chargebacks in the ordinary course of business) and shall notify the Lender of
any such fact immediately after a Loan Party becomes aware of any such
impairment. (d) Except as set forth in EXHIBIT 6-3, no Loan Party shall post any
bond to secure a Loan Party’s performance under any agreement to which a Loan
Party is a party nor cause any surety, guarantor, or other third party obligee
to become liable to perform any obligation of a Loan Party (other than to the
Lender) in the event of Loan Party’s failure so to perform. 6-4. Notification to
Account Debtors. The Lender shall have the right at any time after the
occurrence, and during the continuance, of an Event of Default, to notify any of
a Loan Party’s Account Debtors to make payment directly to the Lender and to
collect all amounts due on account of the Collateral. -57-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489664.gif]

Article 7 — Cash Management. Payment of Liabilities: 7-1. Depository Accounts.
(a) Annexed hereto as EXHIBIT 7-1 is a Schedule of all present DDAs, which
Schedule includes, with respect to each depository (i) the name and address of
that depository; (ii) the account number(s) of the account(s) maintained with
such depository; and (iii) a contact person at such depository. (b) To the
extent not previously delivered to the Lender, the Borrower shall, and shall
cause each Guarantor to, deliver to the Lender, as a condition to the
effectiveness of this Agreement: (i) Notification, executed on behalf of the
Borrower or Guarantor, as applicable, to each depository institution with which
any DDA is maintained (other than the Operating Account), in form reasonably
satisfactory to the Lender, of the Lender’s interest in such DDA. (ii) An
agreement (generally referred to as a “Blocked Account Agreement”), in form
reasonably satisfactory to the Lender, with any depository institution at which
a Blocked Account is maintained. (iii) An agreement, in form reasonably
satisfactory to the Lender, with any depository institution at which the
Operating Account is maintained. (c) No Loan Party will establish any DDA
hereafter unless, contemporaneous with such establishment, such Loan Party,
delivers to the Lender an agreement (in form satisfactory to the Lender)
executed on behalf of the depository with which such DDA is being established.
7-2. Credit Card Receipts. (a) Annexed hereto as EXHIBIT 7-2 is a Schedule which
describes all arrangements to which each Loan Party is a party with respect to
the payment to such Loan Party, of the proceeds of all credit card charges for
sales by the Loan Party. (b) To the extent not previously delivered to the
Lender, the Borrower shall, and shall cause each Guarantor to, deliver to the
Lender, as a condition to the effectiveness of this Agreement, notifications,
executed on behalf of the Borrower or such Guarantor, as applicable, to each of
the Borrower’s and Guarantor’s credit card clearinghouses and processors of
notice (in form satisfactory to the Lender), which notice provides that payment
of all credit card charges submitted by the Borrower or Guarantor to that
clearinghouse or other processor and any other amount payable to the Borrower or
Guarantor by such clearinghouse or other processor shall be directed to the
Concentration Account or as otherwise designated from time to time by the
Lender. Neither the Borrower nor any Guarantor shall change such direction or
designation except upon and with the prior written consent of the Lender. -58-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489665.gif]

7-3. The Concentration, Blocked, and Operating Accounts. (a) The following
checking accounts have been or will be established (and are so referred to
herein): (i) The Concentration Account: Established by the Lender with Bank of
America, N.A. (ii) The Blocked Account: Established by the Borrower with Bank of
America, N.A. (iii) The Operating Account: Established by the Borrower with Bank
of America, N.A. (b) The contents of each DDA, of the Operating Account, and of
the Blocked Account constitutes Collateral and Proceeds of Collateral. The
contents of the Concentration Account constitutes the Lender’s property. (c) The
Loan Parties: (i) To the extent not previously delivered to the Lender,
contemporaneously with the execution of this Agreement, shall provide the Lender
with such agreement (generally referred to as a “Blocked Account Agreement”) of
the depository with which the Blocked Account is maintained as may be reasonably
satisfactory to the Lender; (ii) To the extent not previously delivered to the
Lender, contemporaneously with the execution of this Agreement, shall provide
the Lender with such agreement of the depository with which the Operating
Account is maintained as may be reasonably satisfactory to the Lender; and
(iii) Shall not establish any Blocked Account or Operating Account hereafter
except upon not less than thirty (30) days prior written notice to the Lender
and the delivery to the Lender of a similar such agreement. (d) The Loan Parties
shall pay all fees and charges of, and maintain such impressed balances as may
be required by the Lender or by any bank in which any account is opened as
required hereby (even if such account is opened by and/or is the property of the
Lender). 7-4. Proceeds and Collection of Accounts. (a) All Receipts constitute
Collateral and proceeds of Collateral and, after the occurrence and during the
continuance of a Cash Dominion Event, shall be held in trust by the Loan Parties
for the Lender; shall not be commingled with any of a Loan Party’s other funds;
and shall be deposited and/or transferred only to the Blocked Account. -59-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489666.gif]

(b) After the occurrence and during the continuance of a Cash Dominion Event,
the Borrower shall cause the, and shall cause each Guarantor to, ACH or wire
transfer to the Blocked Account, no less frequently than daily (and whether or
not there is then an outstanding balance in the Loan Account) of (i) the then
current contents of each DDA (other than the Operating Account), each such
transfer to be net of any minimum balance, not to exceed $5,000.00, as may be
required to be maintained in the subject DDA by the bank at which such DDA is
maintained); and (ii) the proceeds of all credit card charges not otherwise
provided for pursuant hereto. Telephone advice (confirmed by written notice)
shall be provided to the Lender on each Business Day on which any such transfer
is made. (c) After the occurrence and during the continuance of a Cash Dominion
Event, whether or not any Liabilities are then outstanding, the Loan Parties
shall cause the ACH or wire transfer to the Concentration Account, no less
frequently than daily, of then entire ledger balance of the Blocked Account, net
of such minimum balance, not to exceed $5,000.00, as may be required to be
maintained in the Blocked Account by the bank at which the Blocked Account is
maintained. (d) After the occurrence and during the continuance of a Cash
Dominion Event, in the event that, notwithstanding the provisions of this
Section 7-4, a Loan Party receives or otherwise has dominion and control of any
Receipts, or any proceeds or collections of any Collateral, such Receipts,
proceeds, and collections shall be held in trust by such Loan Party for the
Lender and shall not be commingled with any of the Loan Party’s other funds or
deposited in any account of the Loan Party other than as instructed by the
Lender. 7-5. Payment of Liabilities. (a) On each Business Day, the Lender shall
apply, towards the Liabilities, the then collected balance of the Concentration
Account (net of fees charged, and of such impressed balances as may be required
by the bank at which the Concentration Account is maintained). (b) The following
rules shall apply to deposits and payments under and pursuant to this Agreement:
(i) Funds shall be deemed to have been deposited to the Concentration Account on
the Business Day on which deposited, provided that notice of such deposit is
available to the Lender by 2:00 PM on that Business Day. (ii) Funds paid to the
Lender, other than by deposit to the Concentration Account, shall be deemed to
have been received on the Business Day when they are good and collected funds,
provided that notice of such payment is available to the Lender by 2:00PM on
that Business Day. -60-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489667.gif]

(iii) If notice of a deposit to the Concentration Account (Section 7-5(b)(i)) or
payment (Section 7-5(b)(ii)) is not available to the Lender until after 2:00PM
on a Business Day, such deposit or payment shall be deemed to have been made at
9:00 AM on the then next Business Day. (iv) All deposits to the Concentration
Account and other payments to the Lender are subject to clearance and
collection. (c) All payments shall be applied First to pay Liabilities other
than the principal balance of the Loan Account; Second in reduction of Base Rate
Loans until paid in full, and Third in reduction of Eurodollar Loans until paid
in full, together with any amounts which become due as a result of such payment
pursuant to Section 2-7(e) hereof; provided that at the Borrower’s option, as
long as no Event of Default then exists, the Borrower shall have the right, in
lieu of making a prepayment on account of the Eurodollar Loans, to cause any
amounts in excess of the sums required to pay the Liabilities described in
clauses First and Second, above, to be deposited with the Lender and held as
collateral for the Liabilities and applied to the payment of the applicable
Eurodollar Loans at the end of the current Interest Periods applicable thereto,
in order of maturity of such Interest Periods (or upon the occurrence, and
during the continuance, of an Event of Default, to the Liabilities in such order
and manner as the Lender, in its discretion, shall determine). (d) The Lender
shall transfer to the Operating Account any surplus in the Concentration Account
remaining after the application towards the Liabilities referred to in
Section 7-5(a), above (less those amount which are to be netted out, as provided
therein) provided, however, in the event that both (i) a Suspension Event has
occurred and is continuing, and (ii) one or more L/C’s are then outstanding, the
Lender may establish a funded reserve of up to 103% of the aggregate Stated
Amounts of such L/C’s. 7-6. The Operating Account. Except as otherwise
specifically provided in, or permitted by, this Agreement, all checks shall be
drawn by the Loan Parties upon, and other disbursements shall be made by the
Loan Parties solely from, the Operating Account. Until the occurrence, and
during the continuance, of an Event of Default, as provided in the agreement
with the depository with which the Operating Account has been established, the
Lender shall not be entitled to exercise any dominion or control over the funds
in the Operating Account. Article 8 — Grant of Security Interest: 8-1. Grant of
Security Interest. To secure the Borrower’s prompt, punctual, and faithful
performance of all and each of the Liabilities, the Borrower hereby grants to
the Lender a continuing security interest in and to, and assigns to the Lender,
(and ratifies and confirms the Borrower’s prior grant of a security interest to
the Lender pursuant to the Existing Loan Agreement, in and to) the following,
and each item thereof, whether now owned or now due, or in which the Borrower
has an interest, or hereafter acquired, arising, or to become due, or in which
the Borrower obtains an interest, and all products, Proceeds, substitutions, and
accessions of or to any of the following (all of which, together with any other
property in which the Lender may in the future be granted a security interest,
is referred to herein as the “Collateral”): -61-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489668.gif]

(a) All Accounts and Accounts Receivable. (b) All Inventory. (c) All General
Intangibles, including, without limitation, all Payment Intangibles. (d) All
Equipment. (e) All Goods. (f) All Fixtures. (g) All Chattel Paper. (h) All
books, records, and information relating to the Collateral and/or to the
operation of the Borrower’s business, and all rights of access to such books,
records, and information, and all property in which such books, records, and
information are stored, recorded, and maintained. (i) All Investment Property,
Instruments, Documents, Deposit Accounts, policies and certificates of
insurance, deposits, impressed accounts, compensating balances, money, cash, or
other property. (j) All Letter of Credit Rights and Supporting Obligations,
(k) All Commercial Tort Claims. (1) All insurance proceeds, refunds, and premium
rebates, including, without limitation, proceeds of fire and credit insurance,
whether any of such proceeds, refunds, and premium rebates arise out of any of
the foregoing(8-l(a) through 8-l(k)) or otherwise. (m) All liens, guaranties,
rights, remedies, and privileges pertaining to any of the foregoing (8-1
(a) through 8-1(1)), including the right of stoppage in transit. provided that,
the Collateral shall not include leases or licenses and rights thereunder to the
extent of enforceable anti-assignment provisions therein contained which have
not been waived, provided, however, that in no event shall the foregoing be
construed to exclude from the security interest created by this Agreement,
proceeds or products of any such leases or licenses or any accounts receivable
or the right to payments due or to become due the Borrower under any such lease
or license. 8-2. Extent and Duration of Security Interest. This grant of a
security interest is in addition to, and supplemental of, any security interest
previously granted by the Borrower to the Lender and shall continue in full
force and effect applicable to all Liabilities, until all Liabilities have been
paid and/or satisfied in full (other than indemnities not then due and payable,
which survive repayment of the Revolving Credit Loans and the L/Cs and
termination of the -62-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489669.gif]

Commitments) and the security interest granted herein is specifically terminated
in writing by a duly authorized officer of the Lender (which the Lender agrees
to do upon payment and satisfaction of all such Liabilities). Article 9 — Lender
As Borrower’s Attorney-In-Fact: 9-1. Appointment as Attorney-In-Fact. The
Borrower hereby irrevocably constitutes and appoints the Lender as the
Borrower’s true and lawful attorney, with full power of substitution,
exercisable only after the occurrence, and during the continuance, of an Event
of Default, to convert the Collateral into cash at the sole risk, cost, and
expense of the Borrower, but for the sole benefit of the Lender. The rights and
powers granted the Lender by this appointment include but are not limited to the
right and power to: (a) Prosecute, defend, compromise, or release any action
relating to the Collateral. (b) Sign change of address forms to change the
address to which the Borrower’s mail is to be sent to such address as the Lender
shall designate; receive and open the Borrower’s mail; remove any Receivables
Collateral and Proceeds of Collateral therefrom and turn over the balance of
such mail either to the Borrower or to any trustee in bankruptcy, receiver,
assignee for the benefit of creditors of the Borrower, or other legal
representative of the Borrower whom the Lender determines to be the appropriate
person to whom to so turn over such mail. (c) Endorse the name of the Borrower
in favor of the Lender upon any and all checks, drafts, notes, acceptances, or
other items or instruments; sign and endorse the name of the Borrower on, and
receive as secured party, any of the Collateral, any invoices, schedules of
Collateral, freight or express receipts, or bills of lading, storage receipts,
warehouse receipts, or other documents of title respectively relating to the
Collateral. (d) Sign the name of the Borrower on any notice to the Borrower’s
Account Debtors or verification of the Receivables Collateral; sign the
Borrower’s name on any Proof of Claim in Bankruptcy against Account Debtors, and
on notices of lien, claims of mechanic’s liens, or assignments or releases of
mechanic’s liens securing the Accounts. (e) Take all such action as may be
necessary to obtain the payment of any letter of credit and/or banker’s
acceptance of which the Borrower is a beneficiary. (f) Repair, manufacture,
assemble, complete, package, deliver, alter or supply goods, if any, necessary
to fulfill in whole or in part the purchase order of any customer of the
Borrower. (g) Use, license or transfer any or all General Intangibles of the
Borrower. 9-2. No Obligation to Act. The Lender shall not be obligated to do any
of the acts or to exercise any of the powers authorized by Section 9-1 herein,
but if the Lender elects to do any such act or to exercise any of such powers,
it shall not be accountable for more than it actually -63-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489670.gif]

receives as a result of such exercise of power, provided that, if the Lender
elects to use or license any General Intangibles of the Borrower consisting of
trademarks, copyrights or similar property, the Lender shall use reasonable
efforts to preserve and maintain any such trademark, copyright or similar
property (but nothing contained herein shall obligate the Lender to undertake
(or refrain from undertaking) any specific action with respect thereto). The
Lender shall not be responsible to the Borrower for any act or omission to act
pursuant to Section 9-1, except to the extent that the subject act or omission
to act had been grossly negligent or in actual bad faith. Article 10 — Events of
Default: The occurrence of any event described in this Article 10 shall
constitute an “Event of Default” herein. Upon the occurrence of any Event of
Default described in Section 10-12, any and all Liabilities shall become due and
payable without any further act on the part of the Lender. Upon the occurrence,
and during the continuance, of any other Event of Default, any and all
Liabilities shall become immediately due and payable, at the option of the
Lender and without notice or demand. The occurrence and continuance of any Event
of Default shall also constitute, without notice or demand, a default under all
other Loan Documents, whether such Loan Documents now exist or hereafter arise.
10-1. Failure to Pay Revolving Credit. The failure by the Borrower to pay any
principal amount when due under the Revolving Credit. 10-2. Failure To Make
Other Payments. The failure by the Borrower to pay when due (or upon demand, if
payable on demand) any payment Liability within three (3) days of the date when
due other than the principal amount under the Revolving Credit. 10-3. Failure to
Perform Covenant or Liability (No Grace Period). The failure by the Borrower to
promptly, punctually, faithfully and timely perform, discharge, or comply with
any covenant or Liability not otherwise described in Section 10-1 or
Section 10-2 hereof, and included in any of the following provisions hereof:
Section Relates to: 4-5 Location of Collateral 4-6 Title to Assets 4-7
Indebtedness 4-8(b) Insurance Policies 6 Use of Collateral Article 7 Cash
Management 10-4. Failure to Perform Covenant or Liability (Limited Grace
Period). The failure by the Borrower, upon three (3) days written notice by the
Lender, to cure the Borrower’s failure to promptly, punctually and faithfully
perform, discharge, or comply with any covenant under Sections 4-13, 4-22, 4-23,
and Article 5 hereof. 10-5. Failure to Perform Covenant or Liability (Grace
Period). The failure by the Borrower, upon fifteen (15) days written notice by
the Lender, to cure the Borrower’s failure to promptly, punctually and
faithfully perform, discharge, or comply with any covenant hereunder -64-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489671.gif]

or under any other Loan Document or with any Liability not described in any of
Sections 10-1, 10-2,10-3 or 10-4 hereof. 10-6. Misrepresentation. Any
representation or warranty at any time made by the Borrower to the Lender is not
true or complete in all material respects when given. 10-7. Default of Other
Debt. The occurrence of any event such that any Indebtedness of the Borrower to
any creditor in excess of $10,000,000.00, other than the Lender, could then be
accelerated (whether or not the subject creditor takes any action on account of
such occurrence), provided that if such event is waived in writing by the holder
of the Indebtedness prior to the exercise of remedies by the Lender hereunder,
the occurrence of such event shall not constitute an Event of Default hereunder.
10-8. Default of Leases. The occurrence of any event such that any Lease or
Leases of the Borrower could then be terminated (whether or not any or all of
the subject lessors take any action on account of such occurrence) and such
termination (individually or together with all other such terminations) could
reasonably likely have a Material Adverse Effect, provided that if such event is
waived in writing by the subject lessors prior to the exercise of remedies by
the Lender hereunder, the occurrence of such event shall not constitute an Event
of Default hereunder. 10-9. Uninsured Casualty Loss. The occurrence of any
uninsured loss, theft, damage, or destruction of or to any material portion of
the Collateral, having an aggregate value in excess of $1,500,000.00. 10-10.
Judgment. Restraint of Business. (a) The entry of any uninsured judgment against
the Borrower, in excess of $5,000,000.00, individually or in the aggregate,
which judgment is not satisfied (if a money judgment) or appealed from (with
execution or similar process stayed) within thirty (30) days of its entry.
(b) The entry of any order or the imposition of any other process having the
force of law, in either case applicable specifically to the Borrower, the effect
of which is to restrain in any material adverse way the conduct by the Borrower
of its business in the ordinary course, which order is not dissolved within ten
(10) days of its imposition. 10-11. Business Failure. Any act by, against, or
relating to the Borrower, or its property or assets, which act constitutes the
application for, consent to, or sufferance of the appointment of a receiver,
trustee, or other person, pursuant to court action or otherwise, over all, or
any material part of the Borrower’s property; the granting of any trust mortgage
or execution of an assignment for the benefit of the creditors of the Borrower
generally; the offering by or entering into by the Borrower of any composition,
extension, or any other arrangement seeking relief generally from or extension
of the debts of the Borrower; or the initiation of any judicial or non-judicial
proceeding or agreement by, against, or including the Borrower which seeks or
intends to accomplish a reorganization or arrangement with creditors, provided
that, if such proceeding is initiated against the Borrower, an Event of Default
shall not arise hereunder unless such proceeding is not timely contested in good
faith by the Borrower by appropriate -65-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489672.gif]

proceedings or, if so contested, is not dismissed within sixty (60) days of when
initiated; and/or the initiation by or on behalf of the Borrower of the
liquidation or winding up of all or any material part of the Borrower’s business
or operations. 10-12. Bankruptcy. The failure by the Borrower to generally pay
the debts of the Borrower as they mature; adjudication of bankruptcy or
insolvency relative to the Borrower; the entry of an order for relief or similar
order with respect to the Borrower in any proceeding pursuant to the Bankruptcy
Code or any other federal bankruptcy law; the filing of any complaint,
application, or petition by the Borrower initiating any matter in which the
Borrower is or may be granted any relief from its debts generally pursuant to
the Bankruptcy Code or any other insolvency statute or procedure of general
application; the filing of any complaint, application, or petition against the
Borrower initiating any matter in which the Borrower is or may be granted any
relief from its debts generally pursuant to the Bankruptcy Code or any other
insolvency statute or procedure of general application, which complaint,
application, or petition is not timely contested in good faith by the Borrower
by appropriate proceedings or, if so contested, is not dismissed within sixty
(60) days of when filed. 10-13. Indictment — Forfeiture. The indictment of, or
institution of any legal process or proceeding against, the Borrower, under any
federal, state, municipal, and other civil or criminal statute, rule,
regulation, order, or other requirement having the force of law where the
relief, penalties, or remedies sought or available include the forfeiture of any
property of the Borrower and/or the imposition of any stay or other order, the
effect of which would reasonably be expected to restrain in any material way the
conduct by the Borrower of its business in the ordinary course. 10-14. Default
by Guarantor or Subsidiary. The occurrence of any of the foregoing Events of
Default with respect to any Guarantor of the Liabilities, or the occurrence of
any of the foregoing Events of Default with respect to any Subsidiary of the
Borrower, as if such guarantor or Subsidiary were the “Borrower” described
therein. 10-15. Termination of Guaranty. The termination or attempted
termination of any Guaranty Agreement by any Guarantor of the Liabilities (other
than in accordance with its terms or as permitted by the Lenders). 10-16.
Challenge to Loan Documents. (a) Any challenge by or on behalf of the Borrower
or any guarantor of the Liabilities to the validity of any Loan Document or the
applicability or enforceability of any Loan Document strictly in accordance with
the subject Loan Document’s terms or which seeks to void, avoid, limit, or
otherwise adversely affect any security interest created by or in any Loan
Document or any payment made pursuant thereto. (b) Any determination by any
court or any other judicial or government authority that the Loan Documents,
taken as a whole, are not enforceable strictly in accordance with their terms or
which voids, avoids, limits, or otherwise adversely affects any security
interest created by any Loan Document or any payment made pursuant thereto.
10-17. Intentionally Omitted. -66-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489673.gif]

10-18. Change in Control. Any Change in Control. Article 11 — Rights and
Remedies Upon Default: In addition to all of the rights, remedies, powers,
privileges, and discretions which the Lender is provided prior to the occurrence
of an Event of Default, the Lender shall have the following rights and remedies
upon the occurrence, and during the continuance, of any Event of Default. 11-1.
Rights of Enforcement. The Lender shall have all of the rights and remedies of a
secured party upon default under the UCC, in addition to which the Lender shall
have all and each of the following rights and remedies: (a) To collect the
Receivables Collateral with or without the taking of possession of any of the
Collateral. (b) To take possession of all or any portion of the Collateral.
(c) To sell, lease, or otherwise dispose of any or all of the Collateral, in its
then condition or following such preparation or processing as the Lender deems
advisable and with or without the taking of possession of any of the Collateral.
(d) To conduct one or more going out of business sales which include the sale or
other disposition of the Collateral. (e) To apply the Receivables Collateral or
the Proceeds of the Collateral towards (but not necessarily in complete
satisfaction of) the Liabilities. (f) To exercise all or any of the rights,
remedies, powers, privileges, and discretions under all or any of the Loan
Documents. 11-2. Sale of Collateral. (a) Any sale or other disposition of the
Collateral may be at public or private sale upon such terms and in such manner
as the Lender deems advisable, having due regard to compliance with any statute
or regulation which might affect, limit, or apply to the Lender’s disposition of
the Collateral. (b) The Lender, in the exercise of the Lender’s rights and
remedies upon default, may conduct one or more going out of business sales, in
the Lender’s own right or by one or more agents and contractors. Such sale(s)
may be conducted upon any premises owned, leased, or occupied by the Borrower.
The Lender and any such agent or contractor, in conjunction with any such sale,
may augment the Inventory with other goods (all of which other goods shall
remain the sole property of the Lender or such agent or contractor). Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Lender or such agent or
contractor and neither the Borrower nor any Person claiming under or in right of
the Borrower shall have any interest therein. -67-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489674.gif]

(c) Unless the Collateral is perishable or threatens to decline speedily in
value, or is of a type customarily sold on a recognized market (in which event
the Lender shall provide the Borrower with such notice as may be practicable
under the circumstances), the Lender shall give the Borrower at least ten
(10) days prior written notice of the date, time, and place of any proposed
public sale, and of the date after which any private sale or other disposition
of the Collateral may be made. The Borrower agrees that such written notice
shall satisfy all requirements for notice to the Borrower which are imposed
under the UCC or other applicable law with respect to the exercise of the
Lender’s rights and remedies upon default. (d) The Lender may purchase the
Collateral, or any portion of it at any sale held under this Article (to the
extent permitted by applicable law). (e) The Lender shall apply the proceeds of
any exercise of the Lender’s Rights and Remedies under this Article 11 towards
the Liabilities in the following order: First: To all costs and expenses
incurred by the Lender under this Agreement, or any other Loan Document,
including all Costs of Collection. Second: To accrued and unpaid interest on the
Revolving Credit Loans until all accrued and unpaid interest on the Revolving
Credit Loans has been paid in full. Third: To the principal balance of the
Revolving Credit Loans, until the unpaid principal balance of the Revolving
Credit Loans has been paid in full. Fourth: To all fees due under this Agreement
or any other Loan Document, until the remaining balance of all fees (including
L/C Fees, Line (Unused Fees)) have been paid in full. Fifth: To all other
Liabilities, including without limitation, on account of Bank Products and Cash
Management Services, until such Liabilities have been paid in full. Sixth: As
provided under applicable law, to each Person then entitled thereto. 11-3.
Occupation of Business Location. In connection with the Lender’s exercise of the
Lender’s rights under this Article 11, the Lender may enter upon, occupy, and
use any premises owned or occupied by the Borrower, and may exclude the Borrower
from such premises or portion thereof as may have been so entered upon,
occupied, or used by the Lender. The Lender shall not be required to remove any
of the Collateral from any such premises upon the Lender’s taking possession
thereof, and may render any Collateral unusable to the Borrower. In no event
shall the Lender be liable to the Borrower for use or occupancy by the Lender of
any premises pursuant to this Article 11, nor for any charge (such as wages for
the Borrower’s employees and utilities) incurred in connection with the Lender’s
exercise of the Lender’s Rights and Remedies, except for such charges which are
incurred as a result of the Lender’s gross negligence or willful misconduct.
-68-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489675.gif]

11-4. Grant of Nonexclusive License. The Borrower hereby grants to the Lender a
royalty free nonexclusive irrevocable license, exercisable upon the occurrence,
and during the continuance, of an Event of Default, to use, apply, and affix any
trademark, trade name, logo, or the like in which the Borrower now or hereafter
has rights, such license being with respect to the Lender’s exercise of the
rights hereunder including, without limitation, in connection with any
completion of the manufacture of Inventory or sale or other disposition of
Inventory. In exercising its rights under such license, the Lender shall use
reasonable efforts to preserve and maintain any such trademark, trade name, or
logo, but nothing contained herein shall obligate the Lender to undertake (or
refrain from undertaking) any specific action and the Lender shall, under no
circumstances, have any liability to the Borrower, except for such which are a
result of the Lender’s gross negligence or willful misconduct. 11-5. Assembly of
Collateral. The Lender may require the Borrower to assemble the Collateral and
make it available to the Lender at the Borrower’s sole risk and expense at a
place or places which are reasonably convenient to both the Lender and Borrower.
11-6. Rights and Remedies. The rights, remedies, powers, privileges, and
discretions of the Lender hereunder (herein, the “ Lender’s Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have. No delay or omission by the Lender in exercising or
enforcing any of the Lender’s Rights and Remedies shall operate as, or
constitute, a waiver thereof. No waiver by the Lender of any Event of Default or
of any default under any other agreement shall operate as a waiver of any other
default hereunder or under any other agreement. No single or partial exercise of
any of the Lender’s Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Lender and any person,
at any time, shall preclude the other or further exercise of the Lender’s Rights
and Remedies. No waiver by the Lender of any of the Lender’s Rights and Remedies
on any one occasion shall be deemed a waiver on any subsequent occasion, nor
shall it be deemed a continuing waiver. All of the Lender’s Rights and Remedies
and all of the Lender’s rights, remedies, powers, privileges, and discretions
under any other agreement or transaction are cumulative, and not alternative or
exclusive, and may be exercised by the Lender at such time or times and in such
order of preference as the Lender in its sole discretion may determine. The
Lender’s Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Liabilities. Article 12 — Notices: 12-1.
Notice Addresses. All notices, demands, and other communications made in respect
of this Agreement (other than a request for a loan or advance or other financial
accommodation under the Revolving Credit) shall be made to the following
addresses, each of which may be changed upon seven (7) days written notice to
all others given by certified mail, return receipt requested: If to the Lender:
-69-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489676.gif]

Bank of America, N.A. 100 Federal Street, 9th Floor Boston, Massachusetts 02110
Attention : Christine Hutchinson Vice President Fax : (617) 790-1234 Email:
christine.hutchinson@ bankofamerica.com With a copy to: Riemer & Braunstein LLP
Three Center Plaza Boston, Massachusetts 02108 Attention : David S. Berman,
Esquire Fax : (617) 880-3456 Email: dberman@riemerlaw.com If to the Borrower:
Aeropostale, Inc. 201 Willowbrook Blvd. Wayne, New Jersey 07470 Attention :
Joseph Pachella, VP and Treasurer Fax : (201) 581-0399 Email:
jpachella@aeropostale.com With a Copy to: Edward M. Slezak, Esquire General
Counsel Aeropostale, Inc. 112 West 34* Street, 22nd Floor New York, New York
10120 Fax: (646) 619-4873 Email: eslezak@aeropostale.com 12-2. Notice Given.
(a) Except as otherwise specifically provided herein, notices shall be deemed
made and correspondence received, as follows (all times being local to the place
of delivery or receipt): (i) By mail: the sooner of when actually received or
three (3) days following deposit in the United States mail, postage prepaid.
(ii) By recognized overnight express delivery: the Business Day following the
day when sent. -70-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489677.gif]

(iii) By Hand: If delivered on a Business Day after 9:00 AM and no later than
three (3) hours prior to the close of customary business hours of the recipient,
when delivered. Otherwise, at the opening of the then next Business Day. (iv) By
Facsimile or electronic transmission (which must include a header on which the
party sending such transmission is indicated): If sent on a Business Day after
9:00 AM and no later than three (3) hours prior to the close of customary
business hours of the recipient, one (1) hour after being sent. Otherwise, at
the opening of the then next Business Day. (b) Rejection or refusal to accept
delivery and inability to deliver because of a changed address or Facsimile
Number for which no due notice was given shall each be deemed receipt of the
notice sent. Article 13 — Term: 13-1. Termination of Revolving Credit. The
Revolving Credit shall remain in effect (subject to suspension as provided in
Section 2-5(h) hereof) until the Termination Date. 13-2. Effect of Termination.
On the Termination Date, the Borrower shall pay the Lender (whether or not then
due), in immediately available funds, all then Liabilities (other than
indemnities, not then due and payable, which survive repayment of the Revolving
Credit Loans and L/Cs and termination of the Commitments), including, without
limitation: the entire balance of the Loan Account; any accrued and unpaid Line
(Unused) Fee; any payments due on account of the indemnification obligations
included in Section 2-9(e); and all unreimbursed costs and expenses of the
Lender for which the Borrower is responsible; and shall make such arrangements
concerning any L/C’s then outstanding are reasonably satisfactory to the Lender.
Until such payment, all provisions of this Agreement, other than those contained
in Article 2 which place an obligation on the Lender to make any loans or
advances or to provide financial accommodations under the Revolving Credit or
otherwise, shall remain in full force and effect until all Liabilities (other
than indemnities, not then due and payable, which survive repayment of the
Revolving Credit Loans and L/Cs and termination of the Commitments) shall have
been paid in full. The release by the Lender of the security and other
collateral interests granted the Lender by the Borrower hereunder may be upon
such conditions and indemnifications as the Lender may reasonably require to
protect the Lender against and chargebacks, credits, returned items and any
other reversal of payments which had been received by the Lender and applied
toward such Liabilities. Article 14 — General: 14-1. Protection of Collateral.
The Lender has no duty as to the collection or protection of the Collateral
beyond the safe custody of such of the Collateral as may come into the
possession of the Lender and shall have no duty as to the preservation of rights
against prior parties or any other rights pertaining thereto. With the
Borrower’s prior approval (which shall not be unreasonably delayed or withheld),
the Lender may include reference to the Borrower (and may utilize any logo or
other distinctive symbol associated with the Borrower) in connection with any
advertising, promotion, or marketing undertaken by the Lender. -71-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489678.gif]

14-2. Successors and Assigns. This Agreement shall be binding upon the Borrower
and the Borrower’s representatives, successors, and assigns and shall inure to
the benefit of the Lender and its successors and assigns, provided, however, no
trustee or other fiduciary appointed with respect to the Borrower shall have any
rights hereunder. In the event that the Lender, in accordance with the
provisions of Section 2-23 hereof, assigns or transfers its rights under this
Agreement, the assignee shall thereupon succeed to and become vested with all
rights, powers, privileges, and duties of such assignor hereunder and such
assignor shall thereupon be discharged and relieved from its duties and
obligations hereunder. 14-3. Severability. Any determination that any provision
of this Agreement or any application thereof is invalid, illegal, or
unenforceable in any respect in any instance shall not affect the validity,
legality, or enforceability of such provision in any other instance, or the
validity, legality, or enforceability of any other provision of this Agreement.
14-4. Amendments. Course of Dealing. (a) This Agreement and the other Loan
Documents incorporate all discussions and negotiations between the Borrower and
the Lender, either express or implied, concerning the matters included herein
and in such other instruments, any custom, usage, or course of dealings to the
contrary notwithstanding. No such discussions, negotiations, custom, usage, or
course of dealings shall limit, modify, or otherwise affect the provisions
thereof. No failure by the Lender to give notice to the Borrower of the
Borrower’s having failed to observe and comply with any warranty or covenant
included in any Loan Document shall constitute a waiver of such warranty or
covenant or the amendment of the subject Loan Document. (b) The Borrower may
undertake any action otherwise prohibited hereby, and may omit to take any
action otherwise required hereby, upon and with the express prior written
consent of the Lender. No consent, modification, amendment, or waiver of any
provision of any Loan Document shall be effective unless executed in writing by
or on behalf of the party to be charged with such modification, amendment, or
waiver (and if such party is the Lender, then by a duly authorized officer
thereof). Any modification, amendment, or waiver provided by the Lender shall be
in reliance upon all representations and warranties theretofore made to the
Lender by or on behalf of the Borrower (and any guarantor, endorser, or surety
of the Liabilities) and consequently may be rescinded in the event that any of
such representations or warranties was not true and complete in all material
respects when given. 14-5. Power of Attorney. In connection with all powers of
attorney included in this Agreement, the Borrower hereby grants unto the Lender
full power to do any and all things necessary or appropriate in connection with
the exercise of such powers as fully and effectually as the Borrower might or
could do, hereby ratifying all that said attorney shall do or cause to be done
by virtue of this Agreement. No power of attorney set forth in this Agreement
shall be affected by any disability or incapacity suffered by the Borrower and
each shall survive the same. All powers conferred upon the Lender by this
Agreement, being coupled with an interest, shall be irrevocable until this
Agreement is terminated by a written instrument executed by a duly authorized
officer of the Lender. -72-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489679.gif]

14-6. Application of Proceeds. Except as otherwise provided in Section 1 l-2(e)
hereof, the proceeds of any collection, sale, or disposition of the Collateral,
or of any other payments received hereunder, shall be applied towards the
Liabilities in such order and manner as the Lender determines in its sole
discretion. The Borrower shall remain liable for any deficiency remaining
following such application. 14-7. Costs and Expenses of Lender. (a) The Borrower
shall pay on demand all Costs of Collection and all reasonable expenses of the
Lender in connection with the preparation, execution, and delivery of this
Agreement and of any other Loan Documents, whether now existing or hereafter
arising, and all other reasonable expenses which may be incurred by the Lender
in preparing or amending this Agreement and all other agreements, instruments,
and documents related thereto, or otherwise incurred with respect to the
Liabilities, and all other costs and expenses of the Lender which relate to the
credit facility contemplated hereby. (b) The Borrower shall pay on demand all
costs and expenses (including reasonable attorneys’ fees) incurred, following
the occurrence, and during the continuance, of any Event of Default, by the
Lender in connection with the enforcement, attempted enforcement, or
preservation of any rights and remedies under this, or any other Loan Document,
as well as any such costs and expenses in connection with any “workout”,
forbearance, or restructuring of the credit facility contemplated hereby.
(c) The Borrower authorizes the Lender to pay all such fees and expenses and in
the Lender’s discretion, to add such fees and expenses to the Loan Account.
(d) The undertaking on the part of the Borrower in this Section 14-7 shall
survive payment of the Liabilities and/or any termination, release, or discharge
executed by the Lender in favor of the Borrower, other than a termination,
release, or discharge which makes specific reference to this Section 14-7. 14-8.
Copies and Facsimiles. This Agreement and all documents which relate thereto,
which have been or may be hereinafter furnished the Lender may be reproduced by
the Lender by any photographic, microfilm, xerographic, digital imaging, or
other process, and the Lender may destroy any document so reproduced. Any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business). Any facsimile which bears proof of transmission shall be binding on
the party which or on whose behalf such transmission was initiated and likewise
shall be so admissible in evidence as if the original of such facsimile had been
delivered to the party which or on whose behalf such transmission was received.
14-9. Massachusetts Law. This Agreement and all rights and obligations
hereunder, including matters of construction, validity, and performance, shall
be governed by the laws of The Commonwealth of Massachusetts. -73-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489680.gif]

14-10. Consent to Jurisdiction. (a) The Borrower agrees that any legal action,
proceeding, case, or controversy against the Borrower with respect to any Loan
Document may be brought in the Superior Court of Suffolk County Massachusetts or
in the United States District Court, District of Massachusetts, sitting in
Boston, Massachusetts, as the Lender may elect in the Lender’s sole discretion.
By execution and delivery of this Agreement, the Borrower, for itself and in
respect of its property, accepts, submits, and consents generally and
unconditionally, to the non exclusive jurisdiction of the aforesaid courts.
(b) The Borrower WAIVES personal service of any and all process upon it, and
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
certified mail, postage prepaid, to the Borrower at the Borrower’s address for
notices as specified herein, such service to become effective ten (10) Business
Days after such mailing. (c) The Borrower WAIVES any objection based on forum
non conveniens and any objection to venue of any action or proceeding instituted
in the aforesaid courts under any of the Loan Documents. (d) Nothing herein
shall affect the right of the Lender to bring legal actions or proceedings in
any other competent jurisdiction. (e) The Borrower agrees that any action
commenced by the Borrower asserting any claim or counterclaim arising under or
in connection with this Agreement or any other Loan Document shall be brought
solely in the Superior Court of Suffolk County Massachusetts or in the United
States District Court, District of Massachusetts, sitting in Boston,
Massachusetts, and that such Courts shall have exclusive jurisdiction with
respect to any such action. 14-11. Indemnification. The Borrower shall
indemnify, defend, and hold the Lender and any employee, officer, or agent of
the Lender (each, an “Indemnified Person”) harmless of and from any claim
brought or threatened against any Indemnified Person by the Borrower, any
guarantor or endorser of the Liabilities, or any other Person (as well as from
reasonable attorneys’ fees and expenses in connection therewith) on account of
the relationship of the Borrower or of any other guarantor or endorser of the
Liabilities with the Lender (each, an “Indemnified Claim”) other than any claim
resulting from the gross negligence or willful misconduct of such Indemnified
Person. Each Indemnified Claim may be defended, compromised, settled, or pursued
by the Indemnified Person with counsel of the Lender’s selection (and if such
Indemnified Claim is brought by a Person other than the Borrower, any guarantor
or endorser of the Liabilities or any Affiliate of the Borrower, after
consultation with (but not approval of) the Borrower regarding the selection of
such counsel), but at the expense of the Borrower, provided that any Indemnified
Claim may not be settled without the consent of the Borrower (which shall not be
unreasonably withheld or delayed) if as the result of any such settlement the
Borrower will be obligated to make any payment (other than reimbursement of the
reasonable costs and expenses of the Indemnified Person). This indemnification
shall survive payment of the Liabilities and/or any termination, release, or
discharge executed by the Lender in -74-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489681.gif]

favor of the Borrower, other than a termination, release, or discharge which
makes specific reference to this Section 14-11. 14-12. Rules of Construction.
The following rules of construction shall be applied in the interpretation,
construction, and enforcement of this Agreement and of the other Loan Documents:
(a) Words in the singular include the plural and words in the plural include the
singular. (b) Titles, headings (indicated by being underlined or shown in SMALL
Capitals) and any Table of Contents are solely for convenience of reference; do
not constitute a part of the instrument in which included; and do not affect
such instrument’s meaning, construction, or effect. (c) The words “includes” and
“including” are not limiting. (d) Text which follows the words “including,
without limitation” (or similar words) is illustrative and not limitational.
(e) Except where the context otherwise requires or where the relevant
subsections are joined by “or”, compliance with any Section or provision of any
Loan Document which constitutes a warranty or covenant requires compliance with
all subsections (if any) of that Section or provision. Except where the context
otherwise requires, compliance with any warranty or covenant of any Loan
Document which includes subsections which are joined by “or” may be accomplished
by compliance with any of such subsections. (f) Text which is shown in italics,
shown in bold, shown IN ALL CAPITAL LETTERS, or in any combination of the
foregoing, shall be deemed to be conspicuous. (g) The words “may not” are
prohibitive and not permissive, (h) The word “or” is not exclusive. (i) Terms
which are defined in one section of any Loan Document are used with such
definition throughout the instrument in which so defined. (j) The symbol “$”
refers to United States Dollars. (k) Unless limited by reference to a particular
Section or provision, any reference to “herein”, “hereof, or “within” is to the
entire Loan Document in which such reference is made. (1) References to “this
Agreement” or to any other Loan Document is to the subject instrument as amended
to the date on which application of such reference is being made. -75-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489682.gif]

(m) Except as otherwise specifically provided, all references to time are to
Boston time. (n) In the determination of any notice, grace, or other period of
time prescribed or allowed hereunder: (i) Unless otherwise provided (A) the day
of the act, event, or default from which the designated period of time begins to
run shall not be included and the last day of the period so computed shall be
included unless such last day is not a Business Day, in which event the last day
of the relevant period shall be the then next Business Day and (B) the period so
computed shall end at 5:00 PM on the relevant Business Day. (ii) The word “from”
means “from and including”. (iii) The words “to” and “until” each mean “to, but
excluding”. (iv) The word “through” means “to and including”. (o) References to
“presently”, “currently”, “Second Amendment Effective Date of this Agreement”,
and other similar expressions mean the date of this Agreement. (p) The term
“upon the occurrence, and during the continuance, of an Event of Default”, “upon
the occurrence, and during the continuance, of Default Interest Event” and any
other similar term means the occurrence of an Event of Default or a Default
Interest Event which has not been (i) waived by the Lender, or (ii) resolved to
the reasonable satisfaction of the Lender. For purposes hereof, an Event of
Default shall be deemed “resolved to the reasonable satisfaction of the Lender”
if (A) the Lender has not theretofore exercised any of its rights and remedies
on account of the existence of such Event of Default, and (B) the matter giving
rise to such Event of Default has been fully remediated by the Borrower,
provided, however, that (1) nothing contained herein shall furnish the Borrower
with any additional cure periods beyond those set forth in Article 10, if any,
prior to an event constituting an “Event of Default”, (2) notwithstanding the
foregoing, any Event of Default under Article 7, or Sections 10-1, 10-2, 10-11,
or 10-12 hereof may only be waived by the Lender and shall not ever be deemed
“resolved to the reasonable satisfaction of the Lender”, and (3) the Borrower
may not resolve any occurrences which constitute Events of Default to the
reasonable satisfaction of the Lender on more than four (4) occasions in any
fiscal year. (q) The Loan Documents shall be construed and interpreted in a
harmonious manner and in keeping with the intentions set forth in Section 14-13
hereof, provided, however, in the event of any inconsistency between the
provisions of this Agreement and any other Loan Document, the provisions of this
Agreement shall govern and control. 14-13. Intent. It is intended that: (a) This
Agreement take effect as a sealed instrument. -76-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489683.gif]

(b) The scope of the security interests created by this Agreement be broadly
construed in favor of the Lender. (c) The security interests created by this
Agreement secure all Liabilities, whether now existing or hereafter arising.
(d) All reasonable costs and expenses (other than overhead costs) incurred by
the Lender in connection with its relationship with the Borrower shall be borne
by the Borrower. (e) Unless otherwise explicitly provided herein, the Lender’s
consent to any action of the Borrower which is prohibited unless such consent is
given may be given or refused by the Lender in its reasonable discretion and
without reference to Section 2-16 hereof. 14-14. Right of Set-Off. Any and all
deposits (other than Trust Deposit Accounts) or other sums at any time credited
by or due to the Borrower from the Lender, or any participant (a “Participant”)
in the credit facility contemplated hereby or any from any Affiliate of the
Lender, or any Participant and any cash, securities, instruments or other
property of the Borrower in the possession of the Lender, any Participant or any
such Affiliate, whether for safekeeping or otherwise (regardless of the reason
such Person had received the same) shall at all times constitute security for
all Liabilities and for any and all obligations of the Borrower to the Lender or
any Participant or any such Affiliate and may be applied or set off against the
Liabilities and against such obligations at any time, whether or not such are
then due and whether or not other collateral is then available to the Lender or
any Participant or any such Affiliate. 14-15. Maximum Interest Rate.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the
“MaximumRate”). If the Lender shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Revolving Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Liabilities hereunder. 14-16. Waivers. (a) The Borrower
(and all guarantors, endorsers, and sureties of the Liabilities) make each of
the waivers included in Section 14-16(b), below, knowingly, voluntarily, and
intentionally, and understands that the Lender, in entering into the financial
arrangements contemplated hereby and in providing loans and other financial
accommodations to or for the account of the Borrower as provided herein, whether
not or in the future, is relying on such waivers. -77-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489684.gif]

(b) THE BORROWER, AND EACH SUCH GUARANTOR, ENDORSER, AND SURETY RESPECTIVELY
WAIVES THE FOLLOWING: (i) Except as otherwise specifically required hereby, and
to the extent permissible under applicable law, notice of non-payment, demand,
presentment, protest and all forms of demand and notice, both with respect to
the Liabilities and the Collateral. (ii) Except as otherwise specifically
required hereby, and to the extent permissible under applicable law, the right
to notice and/or hearing prior to the Lender’s exercising of the Lender’s rights
upon default. (iii) THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY
IN WHICH THE LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS
INITIATED BY OR AGAINST THE LENDER OR IN WHICH THE LENDER IS JOINED AS A PARTY
LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF, ANY
RELATIONSHIP AMONGST OR BETWEEN THE BORROWER OR ANY OTHER PERSON AND THE LENDER
(AND THE LENDER LIKEWISE WAIVES THE RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH
CASE OR CONTROVERSY). (iv) Except to the extent that such may not be waived
under applicable law, the benefits or availability of any stay, limitation,
hindrance, delay, or restriction with respect to any action which the Lender may
or may become entitled to take hereunder. (v) Any defense, counterclaim,
set-off, recoupment, or other basis on which the amount of any Liability, as
stated on the books and records of the Lender, could be reduced or claimed to be
paid otherwise than in accordance with the tenor of and written terms of such
Liability. (vi) Any claim against the Lender to consequential, special, or
punitive damages. 14-17. Confidentiality. The Lender shall keep, and shall cause
its officers, directors, employees, affiliates and attorneys to keep, all
financial statements, reports and other proprietary information furnished to it
by the Borrower, the Guarantor or their respective Affiliates (hereinafter
collectively, the “Information”) confidential and shall not disclose such
Information, or cause such Information to be disclosed, to any Person, provided,
however, that (i) the Information may be disclosed to the Lender’s officers,
directors, employees, affiliates, attorneys and other advisors as need to know
the Information in connection with the Lender’s administration of the
Liabilities; (ii) the Information may be disclosed to any regulatory or other
governmental authorities having jurisdiction over the Lender as required in
connection with the exercise of their regulatory activity; (iii) the Information
may be disclosed to any prospective assignee or participant, who has agreed to
be bound by the provisions of this Section 14-17; (iv) the Information may be
disclosed in connection with the enforcement of the Liabilities by the Lender to
the extent required in connection therewith; and (v) the Information may
otherwise be disclosed to the extent required by law. Notwithstanding anything
herein to the contrary, -78-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489685.gif]

“Information” shall not include, and Lender (and each employee, representative,
or other agent of the Lender) may disclose to any and all Persons without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including options or other tax analyses) that are
provided to the Lender (and each employee, representative, or other agent of the
Lender) relating to such tax treatment and tax structure; provided, that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Revolving Credit, the L/Cs and other transactions contemplated hereby.
14-18. Press ReleasesOnce the Borrower has filed this Agreement with the
Securities and Exchange Commission and disseminated a corresponding Press
Release regarding this Agreement, then Borrower consents to the publication by
the Lender of advertising material relating to the financing transactions
contemplated by this Agreement using the Borrower’s name, product photographs,
logo or trademark. The Lender shall provide a draft reasonably in advance of any
advertising material to the Borrower for review and comment prior to the
publication thereof. Subject to the conditions contained in this Section 14-18,
the Lender reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
14-19. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties acknowledge and agree
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Party, on the one
hand, and the Lender, on the other hand, and each of the Loan Parties is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Lender is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Loan Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii) the
Lender has not assumed and will not assume an advisory, agency or fiduciary
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Lender has advised or is currently
advising the Loan Parties or any of their respective Affiliates on other
matters) and the Lender has no any obligation to the Loan Parties or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Lender and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Lender has no obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Lender has not provided and will not provid e any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) -79-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489686.gif]

and each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. Each of the Loan
Parties hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Lender with respect to any breach or alleged
breach of agency or fiduciary duty. 14-20. USA PATRIOT Act Notice. The Lender
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
each such Person and other information that will allow the Lender to identify
the Loan Parties in accordance with the Act. Each of the Loan Parties is in
compliance, in all material respects, with the Patriot Act. No part of the
proceeds of the Revolving Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended. 14-21. Existing Loan
Agreement Amended and Restated. This Agreement shall amend and restate the
Existing Loan Agreement in its entirety. On the Second Amendment Effective Date,
the rights and obligations of the parties under the Existing Loan Agreement
shall be subsumed within and be governed by this Agreement; provided, however,
that each of the “Revolving Credit Loans” (as such term is defined in the
Existing Loan Agreement) outstanding under the Existing Loan Agreement on the
Second Amendment Effective Date shall, for purposes of this Agreement, be
included as Revolving Credit Loans hereunder and each of the “L/Cs” (as defined
in the Existing Loan Agreement) outstanding under the Existing Loan Agreement on
the Second Amendment Effective Date shall be L/Cs hereunder. [signature pages
follow] -80-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489687.gif]

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date above first written. This Agreement shall take effect as a sealed
instrument. AEROPOSTALE, INC. (“Borrower”) By: Name: Michael J. Cunningham
Title: Executive Vice President and Chief Financial Officer [Signature Page to
Second Amended and Restated Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489688.gif]

BANK OF AMERICA, N.A. (“Lender”) By: Name: Kathleen A. Dimock Title: Managing
Director [Signature Page to Second Amended and Restated Loan and Security
Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit 2.8
Revolving Credit Note
(GRAPHIC) [y84896y8489689.gif]

AMENDED AND RESTATED REVOLVING CREDIT NOTE Bank of America, N.A. Boston,
Massachusetts November 13, 2007 FOR VALUE RECEIVED, the undersigned,
Aeropostale, Inc., Inc., a Delaware corporation with its principal executive
offices at 112 West 34th Street, New York, New York 10120 (the “Borrower”)
promises to pay to the order of Bank of America, N.A. (as assignee of Fleet
Retail Finance Inc. (“Fleet”) pursuant to that certain Assignment and Acceptance
dated as of even date herewith by and between Fleet, as Assignor, and Bank of
America, N.A., as Assignee), a national banking association with offices at 100
Federal Street, 9th Floor, Boston, Massachusetts 02110 (hereinafter, with any
subsequent holder, a “Lender”) the aggregate unpaid principal balance of loans
and advances made to or for the account of the Borrower pursuant to the
Revolving Credit established pursuant to the Second Amended and Restated Loan
and Security Agreement dated as of even date herewith (as such may be amended
hereafter, the “Loan Agreement”) among the Lender, the Guarantors party thereto,
and the Borrower, with interest at the rate and payable in the manner stated
therein. All capitalized terms used but not defined herein shall have the
meaning set forth in the Loan Agreement. This is a “Revolving Credit Note” to
which reference is made in the Loan Agreement and is subject to all terms and
provisions thereof. The principal of, and interest on, this Revolving Credit
Note shall be payable as provided in the Loan Agreement and shall be subject to
acceleration as provided therein. This Revolving Credit Note replaces in its
entirety that certain Revolving Credit Note dated October 7, 2003 by the
Borrower, in favor of Fleet. The Lender’s books and records concerning loans and
advances pursuant to the Revolving Credit, the accrual of interest thereon, and
the repayment of such loans and advances, shall be prima facie evidence of the
indebtedness to the Lender hereunder.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489690.gif]

No delay or omission by the Lender in exercising or enforcing any of the
Lender’s powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any default hereunder shall operate as a waiver of any other default
hereunder, nor as a continuing waiver. The Borrower waives presentment, demand,
notice, and protest, and also waives any delay on the part of the holder hereof;
assents to any extension or other indulgence (including, without limitation, the
release or substitution of collateral) permitted by the Lender with respect to
this Revolving Credit Note and/or any collateral given to secure this Revolving
Credit Note or any extension or other indulgence with respect to any other
liability or any collateral given to secure any other liability of the Borrower.
This Revolving Credit Note shall be binding upon the Borrower and upon its
successors, assigns, and representatives, and shall inure to the benefit of the
Lender and its successors, endorsees, and assigns. The liabilities of the
Borrower, and of any endorser or guarantor of this Revolving Credit Note, are
joint and several, provided, however, the release by the Lender of any one or
more such Persons shall not release any other Person obligated on account of
this Revolving Credit Note. Each reference in this Revolving Credit Note to the
Borrower, any endorser, and any guarantor, is to such Person individually and
also to all such Persons jointly. No Person obligated on account of this
Revolving Credit Note may seek contribution from any other Person also obligated
unless and until all liabilities, obligations and indebtedness to the Lender of
the Person from whom contribution is sought have been satisfied in full. This
Revolving Credit Note is delivered to the Lender at its offices in Boston,
Massachusetts, shall be governed by the laws of The Commonwealth of
Massachusetts, and shall take effect as a sealed instrument. The Borrower makes
the following waiver knowingly, voluntarily, and intentionally, and understands
that the Lender in the establishment and maintenance of its relationship with
the Borrower contemplated by the within Revolving Credit Note, is relying
thereon. THE BORROWER, TO THE EXTENT ENTITLED THERETO, WAIVES ANY PRESENT OR
FUTURE RIGHT OF THE BORROWER OR OF ANY OTHER PERSON LIABLE TO THE LENDER ON
ACCOUNT OF OR IN RESPECT TO THE LIABILITIES, TO A TRIAL BY JURY IN ANY-CASE OR
CONTROVERSY IN WHICH THE LENDER IS OR BECOMES A

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489691.gif]

PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE LENDER OR
IN WHICH THE LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY
ARISES OUT OF, OR IS IN RESPECT TO, ANY RELATIONSHIP AMONGST OR BETWEEN THE
BORROWER, ANY SUCH PERSON, AND THE LENDER. [Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489692.gif]

Witness: BORROWER: AEROPOSTALE, INC. By: Name: Michael J. Cunningham Title:
Executive Vice President and Chief Financial Officer 10436753 Signature Page to
Amended and Restated Revolving Credit Note

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489693.gif]

RELATED ENTITIES Other than the Guarantors, Aeropostale Canada, Inc.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489694.gif]

Exhibit 4-3 Trade Names

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489695.gif]

Aeropostale Jimmy’Z Exhibit 4-5 Locations, Leases, and Landlords (See Attached)

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489696.gif]

Store# Store Name Space#City State Zip Code Sq. Ft. Developer Developer Address
1 4 ADI            South River            New Jersey 8810 315,000 LIT-Norihend
LLC 2100 Mckinney Avenue            Suite 700 Dallas            TX75201 5
Willowbrook Office 7th & 8th Floor Wayne            New Jersey 7470 40,000
Willowbrook Center 2 Daniel Road            Fairfield NJ 7004 11 Franklin Mills
Mall Philadelphia            Pennsylvania 19154 4,865 Mills Corporation 225 W
Washington Street            Indianapolis IN 46204 14 NYC Office            New
York            New York 10017 59,121 Helmsley Spear 60 East 42nd
Street            NewYork NY 10017 19 Arizona Mills Mall
Tempe            Arizona 85282 4,255 Mills Corporation 225 W Washington
Street            Indianapolis IN 46204 20 Newport Center            Jersey
City            New Jersey 7307 3,385 Simon Property Group 225 W Washington
Street            Indianapolis IN 46204 22 Stoneridge Mall
Pleasanton            California 95466 3,709 Taubman 200 E Long Lake
Road            Suite 300 Bloomfield Hills            Ml 48303 23 Brtdgewater
Commons 279 Bridgewater            New Jersey 8807 3,130 General Growth 110 N
Waoker Dr. Chicago            IL 6060625 25 Parmatown Mall #4
Parmatown            Ohio 44129 3,017 RMS Investment Company 7899 W Ridgewood
Drive Parma            OH 44129 27 Great Northern Mall            North
Olmstead            Ohio 44070 3,423 Westfield 11601 Willshlre
Boulevard            Los Angeles CA 90025 28 Woodbridge Center
Woodbridge            New Jersey 7095 3,890 General Growth 110 N Waoker
Dr. Chicago IL 60606 29 NanuetMatl Nanuet            NewYork 10954 3,900 Simon
Property Group 225 W Washington Street            Indianapolis IN 46204 30
Staten Island Mall #247A            Staten Island            NewYork 10314 3,724
General Growth 110 N Wacker Dr. Chicago            IL 60606 31 Rockaway
Townsquare Mall #128 Rockaway            New Jersey 7866 3,621 Simon Property
Group 225 W Washington S treet Indianapolis            IN 46204 34 The Mall at
Greece Ridge Rochester            NewYork 14626 3,132 Wllmorite 1265 Scotisville
Road            Rochester NY 14624 35 Ross Park Mall
Pittsburgh            Pennsylvania 15237 3,584 Simon Property Group 225 w
Washington Street            Indianapolis IN 46204 36 The Mall at St Matthews
#1340 Louisville            Kentucky 40207 5,127 General Growth 110 N Wacker Dr.
Chicago            IL 60606 37 Cherry Hill Mall #1230 Cherry Hill            New
Jersey 8002 3,667 Preit-Rubin 200 South Broad Street Philadelphia            PA
19102 38 Valley Fair Shopping Center #B577 Santa Clara            California
95050 2,864 Westfield 11601 Willshire Boulevard            Los
Angeles            CA 90025 41 River Oaks Center            Calumet
City            Illinois 60409 2,778 Simon Property Group 225 W Washington
Street            Indianapolis IN 4620443 43 Lycomlng Mall            US Rts.
220&180 Pennsdale            Pennsylvania 17756 3,519 Preit-Rubin 200 South
Broad Street            Philadelphia PA 1910246 46 Lehigh Valley Mall
Whitehall            Pennsylvania 18052 4,020 Kravco 225 W Washington
Street            Indianapolis IN 46204 48 South Hills Village
UpperStClair            Pennsylvania 15241 3,590 Simon Property Group 225 W
Washington Street            Indianapolis IN 46204 49 Hamilton
Mall            Mays Landing New Jersey 8330 4,221 Kravco 225 W Washington
Street            Indianapolis            IN 46204 50 Square One Mall
Saugus            Massachusetts 1906 3,977 Simon Property Group 225 W Washington
Street            Indianapolis IN 46204 51 Dadeland Mall
Miami            Florida 33156 4,674 Simon Property Group 225 W Washington
Street            Indianapolis IN 46204 52 Sunrise Mall
Massapequa            NewYork 11758 3,290 General Growth 110 N WackerDr. Chicago
IL 6060654 54 Manhattan Mall NewYork            NewYork 10001 4,326 Vomado 210
Route4East            Paramus NJ 7652 56 Washington Crown Center 1500 W.
Chestnut Street Washington            Pennsylvania 15301-5864 3,436 Preit-Rubin
200 South Broad Street            Philadelphia PA 19102 57 Eastview Mall #F9
Victor            NewYork 14564 3,600 Wilmorite 1265 Scottsville Road
Rochester            NY 14624 58 Garden State Plaza
#L1A            Paramus            NewJersey 7652 5,903 Westfield 11601
Willshlre Boulevard LosAngeles            CA 90025 59 Marketplace Mall
Rochester            NewYork 14623 3,479 Wllmorite 1265 Scotisville
Road            Rochester NY 14624 60 Granite Run Mall
Media            Pennsylvania 19063 3,202 Simon Property Group 225 w Washington
Street            Indianapolis IN 46204 62 Walden Galleria L213
Buffalo            NewYork 14225 3,073 Pyramid 4 Clinton Square
Syracuse            NY 13202 63 Burlington Mall
C16A            Burlington            Massachusetts 1803 2,800 Simon Property
Group 225 W Washington Street Indianapolis            IN 46204 65 Del Amo Mall
#14 Torrance            California 90503 3,300 Mills Corporation 225 W
Washington Street Indianapolis            IN 46204 66 Roosevelt Field Mall
#1036&1037 Garden City            NewYork 11530 5,377 Simon Property Group 225 W
Washington Street            Indianapolis IN 46204 67 Smith Haven Mall J03 Lake
Grove            NewYork 11755 4,116 Simon Property Group 225 W Washington
Street Indianapolis            IN 46204 70 Emerald Square            D322 North
Attleboro            Massachusetts 2760 2,853 Simon Property Group 225 w
Washington Street            Indianapolis IN 46204 71 Twelve Oaks
Mall            D181 Novi            Michigan 48377 2,799 Taubman 200 E Long
Lake Road            Suite 300 Bloomfield Hills            Ml 48303 75 75
Poughkeepsie Galleria Poughkeepsie            NewYork 12601 3,409 Pyramid 4
Clinton Square            Syracuse NY 13202 77 Hamilton Place #267
Chattanooga            Tennessee 37421 2,593 CBL & Associates 2030 Hamilton
Place Blvd Chattanooga            TN 37421 78 Mall at Steamtown
Scranton            Pennsylvania 18503 4,645 Prizm Asset Mgt Co 300 Lackawanna
Avenue            Scranton PA 18503 79 Pentagon City #1028
Arlington            Virginia 22202 3,840 Simon Property Group 225 W Washington
Street Indianapolis            IN 46204 84 Gwinnett Place
Duluth            Georgia 30096 3,383 Simon Property Group 225 w Washington
Street            Indianapolis IN 46204 85 Castleton Square
Indianapolis            Indiana 46250 4,030 Simon Property Group 225 W
Washington Street            Indianapolis IN 46204 86 Towne Center At Cobb
Kennesaw            Georgia 30144 4,098 Simon Property Group 225 W Washington
Street            Indianapolis IN 46204 87 Crossgates Mall            D206A
Albany            NewYork 12203 3,317 Pyramid 4 Clinton
Square            Syracuse NY 13202 88 Scottsdale Fashion Square #2129
Scottsdale            Arizona 85251 3,708 Macerich Company 401 Wilshire
Boulevard            Suite 700 Santa Monica            CA 90401 89 Jefferson
Valley Mall Yorktown Heights            NewYork 10598 3,384 Simon Property Group
225 W Washington Street            Indianapolis IN 46204 90 Trumball Shopping
Park Trumball            Connecticut 6611 3,500 Westfield 11601 Willshlre
Boulevard            LosAngeles CA 90025 91 Concord Mall
Wilmington            Delaware 19803 3,600 Allied Properties 4737 Concord
Pike            Wilmington DE 19803 92 Oxford Valley Mall
Langhome            Pennsylvania 19047 3,896 Kravco 225 W Washington
Street            Indianapolis IN 46204 93 Paramus Park Mall #1675
Paramus            NewJersey 7652 4,240 General Growth 110 N WackerDr.
Chicago            IL 6060699 99 Kings Plaza Brooklyn            NewYork 11234
4,895 Vomado 210 Route 4 East            Paramus NJ 7652 100 Willowbrook Mall
#1126 Wayne            NewJersey 7470 4,296 General Growth 110 N Wacker Dr.
Chicago            IL 60606 102 Park City Center #C220
Lancaster            Pennsylvania 17601 3,786 General Growth 110 N Wacker
Dr. Chicago IL 60606 103 Ohio Valley Mall #320 St Clairsville            Ohio
43950 3,567 Cafaro 2445 Belmont Ave            Youngstown OH 44504 104 Los
Cerritos Center Cerritos            California 90703 3,900 Macerich Company 401
Wilshire Boulevard            Suite 700 Santa Monica            CA 90401 105
Monroeville Mall            Monroeville Pennsylvania 16146 3,845 CBL &
Associates 2030 Hamilton Place Blvd            Chattanooga            TN 37421
106 Natick Mall Natick            Massachusetts 1760 3,726 General Growth 110 N
Wacker Dr. Chicago IL 60606 109 Belden Village Canton            Ohio 44718
3,945 Westfield 11601 Willshire Boulevard            LosAngeles CA 90025 110
Dulles Town Center #220 Dulles            Virginia 20166 3,000 Lemer 11501 Huff
Court            North Bethesda MD 20895 111 Lakeside Mall            D129
Steriing Heights            Michigan 48313 3,500 General Growth 110 N
WackerDr. Chicago IL 60606 112 Holyoke Mall at Ingleside
Holyoke            Massachusetts 1040 3,136 Pyramid 4 Clinton
Square            Syracuse NY 13202 113 Genesee Valley Center
Flint            Michigan 48507 4,500 The Mills Corp 3341 S Linden
Road            Flint Ml 48507 114 Greenwood Park Mall
Indianapolis            Indiana 46142 3,406 Simon Property Group 225 W
Washington Street            Indianapolis IN 46204 115 Shoppingtown Mall
#229A            Dewitt            NewYork 13214 4,525 Macerich Company 401
Wilshire Boulevard            Suite 700 SantaMonica            CA 90401 116
University Park Mall Mishawaka            Indiana 46545 3,634 Simon Property
Group 225 W Washington Street            Indianapolis IN 46204 117 Cross County
Shopping Center Yonkers            NewYork 10704 3,154 Marx Realty & Improvement
Co 401 Wilshire Boulevard            Suite 700 SantaMonica            CA 90401
120 St Charles Towne Center Waldorf            Maryland 20603 3,369 Simon
Property Group 225 W Washington Street            Indianapolis IN 46204 121
Fiesta Mall #1250 Mesa            Arizona 85202 3,635 Macerich Company 401
Wilshire Boulevard            Suite 700 SantaMonica            CA 90401 123
Great Lakes Mall #330 Mentor            Ohio 44060 3,482 S imon Property Group
225 W Washington Street Indianapolis            IN 46204 124 WestTownMall #1156
Knoxvllle            Tennessee 37919 2,990 Simon Property Group 225 W Washington
Street Indianapolis            IN 46204127 127 Edison Mail Fort
Meyers            Florida 33901 3,500 Simon Property Group 225 W Washington
Street            Indianapolis IN 46204 129 Quaker Bridge Mall
Lawrenceville            NewJersey 8608 3,222 Kravco 225 W Washington
Street            Indianapolis IN 46204 130 Livingston Mall #1022
Livingston            NewJersey 7039 4,351 Simon Property Group 225 W Washington
Street            Indianapolis IN 46204 131 Ocean County Mall
#101L            Toms River            NewJersey 8753 3,645 Simon Property Group
225 W Washington Street Indianapolis            IN 46204 132 Walt Whitman Mall
#1063 Huntington Station            NewYork 11746 4,354 Simon Properly Group 225
W Washington Street Indianapolis            IN 46204

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489697.gif]

133Tri-County Mail 0-9 Cincinnati            Ohio 45246 2,500 Jones Lang LaSalle
3424 Peachtree Road NESuite 300 Atlanta            GA 30326 134MonmouthMall
Eatontown            New Jersey 7724 3,593 Vomado 210 Route 4
East            Paramus NJ 7652 135 Montgomeiy Mall            C1 & C2 North
Wales            Pennsylvania 19454 4,046 Kravco 225 W Washington
Street            Indianapolis IN 46204 136White Plains #489 White
Plains            New York 10601 3,690 Mills Corporation 225 W Washington
Street            Indianapolis IN 46204 137Willow Grove Park            Willow
Grove            Pennsylvania 19090 3,124 Preit-Rubin 200 South Broad Street
Philadelphia            PA 19102 138Stonestown Galleria            San
Francisco            California 94132 3,581 Macerich Company 401 Wilshire
BoulevardSuite 700 Santa Monica            CA 90401 139Galleria at Crystal
Run            D209 Middletown            New York 10940 3,599 Pyramid 4 Clinton
Square            Syracuse NY 13202 140Carousel Center
Syracuse            NewYork 13290 3,070 Pyramid 4 Clinton
Square            Syracuse NY 13202 141Sun Valley Mall
Concord            California 94520 2,590 Taubman 200 E Long Lake RoadSuite 300
Bloomfield Hills            Ml 48303 142Hawthorn
Center            G6UL            Vemon Hills            Illinois 60061 3,268
Westfield 11601 Wiltshire Boulevard            Los Angeles CA 90025 143Stratford
Square Mall            B20 Bloomingdale            Illinois 60108 2,557 The
Mills Corp 3225 N Central AvenueSuite 1205 Phoenix            KL 85012
144DeptfordMall Deptford            New Jersey 8096 4,404 Kravco 225 W
Washington Street Indianapolis            IN 46204 145Stamford Town Center
Stamford            Connecticut 6901 3,672 Taubman 200 E Long Lake RoadSuite 300
Bloomfield Hills            Ml 48303 146Woodfleld Mall            Q311
Schaumburg             Illinois 60173 5,124 Taubman 200 E Long Late
RoadSuite 300 Bloomfield Hills            Ml 48303 147Fox Valley Shopping Center
Aurora            Illinois 60504 4,086 Westfield 11601 Willshire
Boulevard            Los Angeles CA 90025 148Danbury Fair Mall
Danbury            Connecticut 6810 4,827 Macerich Company 401 Wilshire
BoulevardSuite 700 Santa Monica            CA 90401 149Eastern Hills Mall
Wllliamsville            New York 14221 3,550 Simon Property Group 225 W
Washington Street            Indianapolis IN 46204 150Freehold Raceway Mall
Freehold            New Jersey 7728 2,981 Macerich Company 401 Wilshire
BoulevardSuite 700 Santa Monica            CA 90401 151Silver City Galleria Mall
Taunton            Massachusetts 2780 3,127 General Growth HONWackerDr. Chicago
IL 60606 152Christiana Mall Newark            Delaware 19702 4,875 General
Growth HONWackerDr. Chicago IL 60606 153Columbia Mall #153
Columbia            Maryland 21044 4,000 General Growth 110 N Wacker Dr. Chicago
IL 60606 154Menlo Park Mall Edison            New Jersey 8837 4,000 Simon
Property Group 225 W Washington Street Indianapolis            IN 46204
157Southlake Mall Merrillville            Indiana 46410 4,598 Westfield 11601
Willshire Boulevard            Los Angeles CA 90025 158Boulevard Mall
Amherst            NewYork 14226 4,731 Forest City Enterprises 100 Terminal
Tower            Cleveland OH 44113 159Fairfleld Mall
Beavercreek            Ohio 45431 3,731 Giimcher Properties Ltd 150 East Gay
Street            Columbus OH 43215 160Lynnhaven
Mall            D06A            Virginia Beach            Virginia 23452 3,330
General Growth HONWackerDr. Chicago IL 60606162 162 Seminole Towne Center
Sanford            Florida 32771 3,213 Simon Properly Group 225 W Washington
Street            Indianapolis IN 46204164 164 Chesterfield Towne Center
Midlothian            Virginia 23235 5,240 Macerich Company 401 Wilshire
BoulevardSuite 700 Santa Monica            CA 90401 166Queen Center
Elmhurst            NewYork 11373 3,823 Macerich Company 401 Wilshire
BoulevardSuite 700 Santa Monica            CA 90401 167Great Northern Mall
Clay            NewYork 13041 3,091 Macerich Company 401 Wilshire
BoulevardSuite 700 Santa Monica            CA 90401169 169 Sangertown
Mall            G02 New Hartford            Connecticut 13413 3,500 Pyramid 4
Clinton Square            Syracuse NY 13202 171Westmoreland Mall #218
Greensburg            Pennsylvania 15601 2,838 CBL & Associates 2030 Hamilton
Place Blvd            Chattanooga TN 37421 172DoverMall
Dover            Delaware 19901 4,274 General Growth HONWackerDr. Chicago IL
60606 174Green Acres Mall ValleyStream            NewYork 11581 6,056 Vomado 210
Route4 East            Paramus NJ 7652 175Tippecanoe Mall
Lafayette            Indiana 47905 4,633 Simon Property Group 225 W Washington
Street Indianapolis            IN 46204 176Fox Run Mall #1
Newington            New Hampshire 3801 3,670 Jones Lang LaSalle 3424 Peachtree
Road NESuite 300 Atlanta            GA 30326 177Pyramid Mall
Ithaca            B07 Ithaca            NewYork 14850 3,533 Pyramid 4 Clinton
Square            Syracuse NY 13202 178Hudson Valley Mall
Kingston            NewYork 12401 3,600 Pyramid 4 Clinton
Square            Syracuse NY 13202183 183 Metrocenter Mall
Phoenix            Arizona 85051 3,702 Macerich Company 401 Wilshire
BoulevardSuite 700 Santa Monica            CA 90401134 184 Palisades
Center            B203 WestNyack            NewYork 10994 3,549 Pyramid 4
Clinton Square            Syracuse NY 13202 185 South Shore Mall            Bay
Shore            NewYork 11706 3,593 Westfield 11601 Willshire
Boulevard            Los Angeles CA 90025 186Owings Mills Mall 1106
OwlngsMills            Maryland 21117 3,017 General Growth 110 N
WackerDr. Chicago IL 60606 188Stones River Mall
Murfreesboro            Tennessee 37129 3,000 General Growth
HONWackerDr. Chicago IL 60606 189Southland Shopping Center 1290
Taylor            Michigan 48180 3,500 General Growth 110 N WackerDr. Chicago IL
60606 190Dayton Mall 252 Dayton            Ohio 45459 3,720 Giimcher Properties
Ltd 150 East Gay Street            Columbus OH 43215 192The Pavillions at
Buckland Hills 1138 Manchester            Connectic ut 6040 4,000 General Growth
HONWackerDr. Chicago IL 60606 193Exton Square Mall 2005
Exton            Pennsylvania 19341 3,360 Preit-Rubin 200 South Broad Street
Philadelphia            PA 19102 194Mall of New Hampshire            W123
Manchester            New Hampshire 3103 3,633 Simon Property Group 225 W
Washington Street Indianapolis            IN 46204 195Crystal
Mall            R207 Watertord            Connecticut 63B5 2,842 Simon Property
Group 225 W Washington Street Indianapolis            IN 46204 196Springfield
Mall            GG10 Springfield            Virginia 22150 3,077 Vomado 210
Route 4 East            Paramus NJ 7652 197Annapolis Mall
Annapolis            Maryland 21401 3,974 Westfield 11601 Willshire
Boulevard            Los Angeles CA 90025 198Orland Square Shopping
Center            B11 Chicago            Illinois 60462 3,081 Simon Property
Group 225 W Washington Street            Indianapolis IN 46204 200Northshore
Mall            E155 Peabody            Massachusetts 1960 3,467 Simon Property
Group 225 W Washington Street            Indianapolis IN 46204 201Southern Park
Mall 725 Youngstown            Ohio 44512 2,787 Simon Property Group 225 W
Washington Street            Indianapolis IN 46204 202Great Lakes Crossing 859
Auburn Hills            Michigan 4B326 3,184 Taubman 200 E Long Lake
RoadSuite 300 Bloomfield Hills            Ml 48303 203Northwoods
Mall            G532 Charleston            South Carolina 29406 4,072 CBL &
Associates 2030 Hamilton Place Blvd            Chattanooga TN 37421 204Mall of
America            N118 Bloomington            Minnesota 55425 4,077 Simon
Property Group 225 W Washington Street            Indianapolis IN 46204
205Century Mall III 629 WestMifflin            Pennsylvania 15123 3,107 Simon
Property Group 225 W Washington Street            Indianapolis IN 46204
206HanesMall            AL-120 Winston Salem            North Carolina 27103
3,961 CBL & Associates 2030 Hamilton Place Blvd            Chattanooga TN 37421
207Rivertown Crossing 2048 Grandville            Michigan 49418 3,549 General
Growth 110 N WackerDr. Chicago IL 60606 208Providence Place            B307
Providence            Rhode Island 2903 3,090 General Growth 110 N
WackerDr. Chicago IL 60606 209Meriden Square Mall 4068
Meriden            Connecticut 6451 3,436 Westfield 11601 Willshire
Boulevard            Los Angeles CA 90025 214Southpark Center            DL-408
Strongsville            Ohio 44136 3,424 Westfield 11601 Willshire
Boulevard            LosAngeles CA 90025 215Glenbrook Square Mall            E6
FortWayne            Indiana 46805 3,467 General Growth 110 N Wacker Dr. Chicago
IL 60606 216Market Place Shopping Center 340 Champaigne            Illinois
61820 3,826 General Growth 110 N WackerDr. Chicago IL 60606 218Summit Mall 258A
Akron            Ohio 44333 3,139 Simon Properly Group 225 W Washington
Street            Indianapolis IN 46204 219Eastwood Mall 652
Niles            Ohio 44446 3,500 Calaro 2445 Belmont Ave            Youngstown
OH 44504 220College Mall            M13A Bloomington            Indiana 47401
3,523 Simon Property Group 225 W Washington Street            Indianapolis IN
46204 221MuncieMall            L05 Muncie            Indiana 47303 3,698 Simon
Properly Group 225 W Washington Street            Indianapolis IN 46204
222Plymouth Meeting Mall 2100 Plymouth            Pennsylvania 19462 3,083
Preit-Rubin 200 South Broad Street            Philadelphia PA 19102 223Haywood
Mall 2045 Greenville            South Carolina 29605 3,442 Simon Properly Group
225 W Washington Street            Indianapolis IN 46204 224Jersey Gardens 2076
Elizabeth            New Jersey 7201 2,543 Giimcher Properties Ltd 150 East Gay
Street            Columbus OH 43215 225Knoxville Center Mall 2187
Knoxvllle            Tennessee 37924 3,019 Simon Property Group 225 W Washington
Street            Indianapolis IN 46204 226Meridian Mall 243
Lansing            Michigan 48864 3,630 CBL & Associates 2030 Hamilton Place
Blvd            Chattanooga TN 37421 227Franklin Park Mall 520
Toledo            Ohio 43623 3,835 Westfield 11601 Willshire
Boulevard            LosAngeles CA 90025 228Potomac Mills Center 247
Woodbridge            Virginia 22192 3,561 Mills Corporation 225 W Washington
Street            Indianapolis IN 46204 229Coventry Mail            C8
Pottslown            Pennsylvania 19465 2,958 Stoltz
Management            Routes 724 & 100 Pottstown PA 19465 230Coolsprings
Galleria 2430 Franklin            Tennessee 37067 2,418 CBL & Associates 2030
Hamilton Place Blvd            Chattanooga TN 37421 231Fairlane Town
Center            N314 Dearborn            Michigan 48126 3,047 Taubman 200 E
Long Lake RoadSuite 300 Bloomfield Hills            Ml 48303233 233 Colonial
Mall Gadsden 47 Gadsden            Alabama 35901 3,165 Preit-Rubin 200 South
Broad Street            Philadelphia PA 19102

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489698.gif]

234 Colonial Park Mall 15 Harrisburg Pennsylvania 17109 3,125 Glimcher
Properties Ltd 150 East Gay StreetColumbus            OH 43215 235 Hickory
Hollow Mall 2111/2113 Antioch Tennessee 37013 3,597 CBL & Associates 2030
Hamilton Place BlvdChattanooga            TN 37421 236 Pheasant Lane
Mall            E145 Nashua            New Hampshire 3060 2,630 Simon Property
Group 225 W Washington StreetIndianapolis            IN 46204 237 Beaver Valley
Mall 640 Monaca Pennsylvania 16061 4,000 Preit-Rubin 200 South Broad
StreetPhiladelphia            PA 19102 238 Honey Creek            B2 Terre Haute
Indiana 44310 3,667 CBL 8, Associates 2030 Hamilton Place
BlvdChattanooga            TN 37421 239 BiverGate
Mall            A6A            Goodletlsville Tennessee 37072 3,452 CBL &
Associates 2030 Hamilton Place BlvdChattanooga            TN 37421 240 Cary Town
Center            E4428 Raleigh            North Carolina 27511 2,567 CBL &
Associates 2030 Hamilton Place BlvdChattanooga            TN 37421 242 Grand
Central Mall 273 Vienna WestVirginia 26105 2,712 Glimcher Properties Ltd 150
East Gay StreetColumbus            OH 43215 243 Mall at Johnson City 17 Johnson
City Tennessee 37601 3,055 Glimcher Properties Ltd 150 East Gay
StreetColumbus            OH 43215 244 Maplewood Mall 2012 Maplewood Minnesota
55109 2,974 Simon Property Group 225 W Washington
StreetIndianapolis            IN 46204 245 Chesterfield Mall            BL220
Chesterfield Missouri 63017 3,208 Westfleld 11601 Willshire BoulevardLos
Angeles            CA 90025 246 Chapel Hill Mall 339 Akron Ohio 44310 3,418 CBL
8, Associates 2030 Hamilton Place BlvdChattanooga            TN 37421 247
Fashion Square Mall            C312 Saglnaw Michigan 48604 3,009 CBL &
Associates 2030 Hamilton Place BlvdChattanooga            TN 37421 248 Wilton
Mall            E18 Saratoga Springs            New York 12866 2,467 Macerich
Company 401 Wllshire Boulevard            Suite 700 Santa Monica            CA
90401 249 Ashevllle Mall            L42 Asheville            North Carolina
28805 3,363 CBL & Associates 2030 Hamilton Place BlvdChattanooga            TN
37421 250 Burnsville Center 1044 Bumsville Minnesota 55306 2,676 CBL &
Associates 2030 Hamilton Place BlvdChattanooga            TN 37421 251
EastlandMall 64 Evansville Indiana 47715 3,310 Simon Property Group 225 W
Washington StreetIndianapolis            IN 46204 252 Opry Mills 476 Nashville
Tennessee 37214 3,590 Mills Corporation 225 W Washington
StreetIndianapolis            IN 46204 253 Crestwood Mall 436 St Louis Missouri
63126 2,570 Westfield 11601 Willshire BoulevardLos Angeles            CA 90025
254 Mid Rivers 1252 St Peters Missouri 63376 3,133 Westfield 11601 Willshire
BoulevardLos Angeles            CA 90025 255 Charlestown Mall            C214 St
Charles Illinois 60174 3,016 Forest City Enterprises 100 Terminal
TowerCleveland            OH 44113 256 Independence Mall            D114
Kingston Massachusetts 2364 3,081 Pyramid 4 Clinton SquareSyracuse            NY
13202 257 Circle Centre Mall            F16 Indianapolis Indiana 46225 3,632
Simon Property Group 225 W Washington StreetIndianapolis            IN 46204 258
Tysons Corner Center            G5U            McLean Virginia 22102 3,578
Macerich Company 401 Wilshire Boulevard Suite 700 Santa Monica            CA
90401 259 Arundel Mills 211 Hanover Maryland 21076 3,088 Mills Corporation 225 W
Washington StreetIndianapolis            IN 46204 260 Amot Mall            N9
Horsehead            New York 14844 3,000 Amot Realty 3300 Chambers Road
SouthHorsehead            NY 14845 261 Morgantown 613 Morgantown WestVirginia
26501 2,870 Glimcher Properties Ltd 150 East Gay StreetColumbus            OH
43215 262 Arbor Place 1180 Douglassville Georgia 30315 3,237 CBL & Associates
2030 Hamilton Place BlvdChattanooga            TN 37421 263 Governor’s Square
2170 Tallahassee Florida 32301 3,024 General Growth 110 N Wacker
Dr.Chicago            IL 60606 264 Colonial Mall at Macon 18 Macon Georgia 31206
3,120 Colonial Properties 2101 6th Ave North Suite 750 Birmingham            AL
35203 265 Miller Hill            JOB            Duluth Minnesota 55811 2,842
Simon Property Group 225 W Washington Street         .Indianapolis            IN
46204 266 Merle Hay Mall 912 Des Moines Iowa 50310 3,456 The Mills Corp 3850
Merle Hay Road Siute 101Des Moines            IA 50310 268 OakCourt 1130 Memphis
Tennessee 38117 4,000 Simon Property Group 225 W Washington
StreetIndianapolis            IN 46204 269 Four Seasons Mall 209 Green
sboro            North Carolina 27407 3,585 General Growth 110 N Wacker
Dr.Chicago            IL 60606 271 Harford Mall            W4 Belair Maryland
21014 3,243 CBL & Associates 2030 Hamilton Place BlvdChattanooga            TN
37421 272 University Mall 112 Tuscaloosa Alabama 35405 3,539 Aronov Realty
Management 3500 Eastern BlvdMontgomery            AL 36116 273 Meadowbrook Mall
640 Bridgeport WestVirginia 26330 3,325 Cafaro 2446 Belmont
AveYoungstown            OH 44504 274 SanduskyMall 327 Sandusky Ohio 44870 3,457
Cafaro 2445 Belmont AveYoungstown            OH 44504 275 Eastland Mall 1055
Bloomington Illinois 61701 4,211 Copaken White Blitt
1100Walnut            Suite 2000 Kansas City            MO 64106 277 Brass Mill
1128 Waterbury Connecticut 6706 3,759 General Growth 110 N Wacker
Dr.Chicago            IL 60606 278 White Marsh 2035 Baltimore Maryland 21236
3,265 General Growth 110 N Wacker Dr.Chicago            IL 60606 280 Concord
Mills 699 Concord            North Carolina 28027 3,051 Mills Corporation 225 W
Washington StreetIndianapolis            IN 46204

281 Kennedy Mall 566 Dubuque Iowa 52002 3,745 Cafaro 2445 Belmont
AveYoungstown            OH 44504 282 Augusta Mall 1131 Augusta Georgia 30909
3,242 General Growth 110 N Wacker Dr.Chicago            IL 60606 283
Independence Mall 1093 Wilmington            North Carolina 28403 3,216
Westfield 11601 Willshire BoulevardLos Angeles            CA 90025 284 Colonial
Myrtle Beach            D9 Myrtle Beach            South Carolina 29572 3,438
Colonial Properties 2101 6th Ave North            Suite 750
Birmingham            AL 35203 285 Colonial Mall Greenville            D4
Greenville            North Carolina 27858 2,895 Colonial Properties 2101 6th
Ave North            Suite 750 Birmingham            AL 35203 286 Richland
Mall            A7 Mansfield Ohio 44906 3,500 Westfield 11601 Willshire
BoulevardLos Angeles            CA 90025 287 North Dartmouth Mall 1360 North
Dartmouth 288 Massachusetts 2747 3,300 Preit-Rubin 200 South Broad
StreetPhiladelphia            PA 19102288 Eastland Mall            B8 Columbus
Ohio 43232 4,560 Glimcher Properties Ltd 150 East Gay
StreetColumbus            OH 43215 289 Woodland Mall 1A            Grand Rapids
Michigan 49512 3,615 Taubman 200 E Long Lake Road Suite 300 Bloomfield
Hills            Ml 48303 290 Valley Hills Mall 230 Hickory            North
Carolina 28602 3,699 General Growth 110 N Wacker Dr.Chicago            IL 60606
291 Riverchase Galleria            V2 Birmingham Alabama 35244 3,089 General
Growth 110N Wacker Dr.Chicago            IL 60606 292 Westroads            Omaha
Nebraska 68114 4,022 General Growth 110 N Wacker Dr.Chicago            IL 60606
293 Tanger Factory Outlet Center-NY 304 Rivertiead            New York 11901
3,860 Tanger Properties, L.P. 3200 Northline Avenue            Suite 360
Greensboro            NC 27408 294 Springfield Mall 10BU            Springfield
Pennsylvania 19064 3,071 Kravco 225 W Washington
StreetIndianapolis            IN 46204297 292 Macomb Mall 240/250 Roseville
Michigan 48066 3,000 Macomb Association 25 W 39th StreetNew York            NY
10018 299 Mall of Louisiana 2186 Baton Rouge Louisiana 70836 3,369 General
Growth 110 N Wacker Dr.Chicago            IL 60606 300 River Hills Mall 308
Mankato Minnesota 56001 3,044 General Growth 110 N Wacker
Dr.Chicago            IL 60606 301 Colonial Mall Bel Aire            C19 Mobile
Alabama 36606 2,846 Colonial Properties 2101 6th Ave North Suite 750
Birmingham            AL 35203 303 Northtown Mall            H19 Blaine
Minnesota 55434 3,600 Glimcher Properties Ltd 150 East Gay Street Columbus OH
43215 304 Bangor Mall E6 Bangor Maine 4401 3,514 Kravco 225 W Washington Street
Indianapolis IN 46204 305 Oakdale Suite 76 Johnson City New York 13790 2,827
Vomado 210 Route 4 East Paramus NJ 7652 306 Independence Center G07 Independence
Missouri 64057 3,800 Simon Property Group 225 w Washington Street Indianapolis
IN 46204 307 Polaris 2094 Columbus Ohio 43240 3,243 Glimcher Properties Ltd 150
East Gay Street Columbus OH 43215 308 South County Mall 51 St Louis Missouri
63129 3,861 Westfield 11601 Willshire Boulevard Los Angeles CA 90025 309 Midway
Mall F36 Elyria Ohio 44035 3,036 Westfield 11601 Willshire Boulevard Los Angeles
CA 90025 310 Valley View Mall LB40 Roanoke Virginia 24012 2,920 CBL & Associates
2030 Hamilton Place Blvd Chattanooga TN 37421 311 West Ridge Mall G13A Topeka
Kansas 66604 3,093 Simon Property Group 225 W Washington Street Indianapolis IN
46204 312 McKinley Mall 807 Buffalo New York 14219 3,372 zamias 300 Market
Street Johnstown PA 15901 313 Maine Mall W11 Portland Maine 4106 3,370 General
Growth 110 N Wacker Dr. Chicago IL 60606 314 Cherry Vale Mall F129 Rockford
Illinois 61112 3,438 CBL & Associates 2030 Hamilton Place Blvd Chattanooga TN
37421 315 St Clalr Square 106 Fairvlew Heights Illinois 62208 4,041 CBL &
Associates 2030 Hamilton Place Blvd Chattanooga TN 37421 316 Cross Creek Mall
TB7 Fayetteville North Carolina 28303 3,858 CBL & Associates 2030 Hamilton Place
Blvd Chattanooga TN 37421 317 Charleston Town Center 2105 Charleston
WestVirginia 25389 2,849 Forest City Enterprises 100 Terminal Tower Cleveland OH
44113 318 MayfairMall 865 Wauwatosa Wisconsin 53226 3,023 General Growth 110 N
WackerDr, Chicago IL 60606 319 White Oaks Mall C10 Springfield Illinois 62704
3,623 Simon Property Group 225 W Washington Street Indianapolis IN 46204 330
Park Plaza Mall Little Rock Arkansas 72205 2,910 CBL & Associates 2030 Hamilton
Place Blvd Chattanooga TN 37421 331 The Hanover Mall 113 Hanover Massachusetts
2339 3,000 Weiner 1775 Washinton Street Hanover MA 2339 332 Chicago Ridge
Chicago Illinois 60415 3,509 Shopco Advisory Corp. 1250Braodway New York NY
10001

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y8489699.gif]

333 Washington Square166 Indianapolis            Indiana 46229 3,016 Simon
Properly Group 225 W Washington Street            Indianapolis            IN
46204 334 Ashland Town Center468 Ashland            Kentucky 41101 3,354
Glimcher Properties Lid 150 East Gay Street            Columbus            OH
43215 335 River Valley Mall Lancaster            Ohio 43130 3,200 Glimcher
Properties Ltd 150 East Gay Street            Columbus OH 43216 336 Logan Valley
Mall944 Altoona            Pennsylvania 16602 3,227 Preit-Rubin 200 South Broad
Street Philadelphia            PA 19102 337 Capital City MallCamp
Hill            Pennsylvania 17011-7003 3,603 Preit-Rubin 200 South Broad Street
Philadelphia            PA 19102 338 Jefferson Pointe MallH10 Fort
Wayne            Indiana 46804 3,401 Red Development 4717 Central
Avenue            Kansas City MS 64112 339 The Mall at Whitney FieldFormerly
Searstown Mall Leominster            Massachusetts 46804 3,548 Preit-Rubin 200
South Broad Street Philadelphia            PA 19102 340 Oakwood Mall322 Eau
Claire            Wisconsin 54701 3,786 General Growth 110 N Wacker Dr. Chicago
IL 60606 341 The Lakes Mall1076 Muskegon            Michigan 49444 2,928 CBL &
Associates 2030 Hamilton Place Blvd            Chattanooga TN 37421 342 York
Galleria166 YorK            Pennsylvania 17402 3,055 CBL & Associates 2030
Hamilton Place Blvd            Chattanooga TN 37421 343 River Ridge MallB90
Lynchburgh            Virginia 24502 3,200 CBL & Associates 2030 Hamilton Place
Blvd            Chattanooga TN 37421 344 Berkshire MallB104
Lanesboro            Massachusetts 1237 3,500 Pyramid 4 Clinton Square
Syracuse            NY 13202 346 Robinson Town CenterRobinson
Township            Pennsylvania 3,266 Forest City Enterprises 100 Terminal
Tower            Cleveland            OH 44113 347 Stroud Mall
Stroudsburgh            Pennsylvania 18360 2,750 CBL & Associates 2030 Hamilton
Place Blvd            Chattanooga TN 37421 348 Connecticut Post2041
Milford            Connecticut 6460 2,890 Westfield 11601 Willshire
Boulevard            Los Angeles            CA 90025 349 Berkshire MallG7

Wyomissing            Pennsylvania 19610 3,625 Jones Lang LaSalle 3424 Peachtree
Road NE            Suite 300 Atlanta GA 30326 350 South PointeD5
Lincoln            Nebraska 68516 2,800 Red Development 4717 Central
Avenue            KansasCity MS 64112 351 The Plaza at King of
Prussia            King of Prussia            Pennsylvania 19406 3,223 Kravco
225 W Washington Street Indianapolis            IN 46204 353 Northpark Mall36
Davenport            Iowa 52806 3,415 Simon Property Group 225 W Washington
Street            Indianapolis            IN 46204 354 Southpark Mall175
Moline            Illinois 61265 3,103 Simon Property Group 225 W Washington
Street            Indianapolis            IN 46204 355 Eastgate Mall344
Cincinnati            Ohio 45245 3,964 CBL & Associates 2030 Hamilton Place
Blvd            Chattanooga TN 37421 356 SouthparkF40 Colonial
Heights            Virginia 23834 3,150 CBL & Associates 2030 Hamilton Place
Blvd            Chattanooga TN 37421 357 Clearvlew MallBL06
Butler            Pennsylvania 16001 2,997 JJGumberg 1051 Brinton Road
Pittsburgh            PA 15221 358 Gateway MallLincoln            Nebraska 3,728
Westfield 11601 Willshire Boulevard            Los Angeles            CA 90025
359 Burlington Town CenterBurlington            Vermont 3,000 General Growth 110
N Wacker Dr. Chicago IL 60606 360 Niltany Mall            State
College            Pennsylvania 16801 3,333 Preit-Rubin 200 South Broad Street
Philadelphia            PA 19102 361 Spring HillLease ID # 405001 00033 West
Dundee            Illinois 60118 3,402 General Growth 110N Wacker Dr. Chicago IL
60606 362 Solomon PondN219 Mariborough            Massachusetts 1752 3,208 Simon
Property Group 225 W Washington Street            Indianapolis            IN
46204 363 Mall of Georgia2025 Buford            Georgia 30519 3,713 Simon
Property Group 225 W Washington Street            Indianapolis            IN
46204 364 Northwoods Mall Peoria            Illinois 61613 4,281 Simon Property
Group 225 W Washington Street            Indianapolis            IN 46204 365
Findlay Village#153 Findlay            Ohio 45839 3,600 JJ Gumberg 1051 Brinton
Road            Pittsburgh PA 15221 366 Wausau CenterWausau            Wisconsin
3,600 CBL & Associates 2030 Hamilton Place Blvd            Chattanooga TN 37421
367 Birchwood MallPort Huron            Michigan 3,199 General Growth 110 N
Wacker Dr. Chicago IL 60606 368 Susquehanna Valley
Selinsgrove            Pennsylvania 17870 3,090 Preit-Rubin 200 South Broad
Street Philadelphia            PA 19102 369 Eden Prairie Center            Eden
Prairie            Minnesota 55344 3,530 General Growth 110 N Wacker Dr. Chicago
IL 60606 370 Steeplegate Mall Concord            New Hampshire 3301 3,158
General Growth 110 N Wacker Dr. Chicago IL 60606 371 Salmon Run MallNYS Rte
3Watertown            New York 2,958 Pyramid 4 Clinton Square
Syracuse            NY 13202 372 Champlain Center
NorthC119Pittsburgh            NewYork 3,366 Pyramid 4 Clinton Square
Syracuse            NY 13202 373 Florence MallFlorence            Kentucky 3,828
General Growth 110 N Wacker Dr. Chicago IL 60606 374 North Grand Mall
Ames            Iowa 50010 3,707 Landau & Heyman 303 E Main
Street            Suite 201 Barrington IL 60010 375 Palmer Park MallPalmer
Township Easton            Pennsylvania 18042 2,971 Preit-Rubin 200 South Broad
Street Philadelphia            PA 19102 376 Manhattan Town
CenterManhattan            Kansas 3,500 Forest City Enterprises 100 Terminal
Tower            Cleveland            OH 44113 377 Jefferson
MallLouisville            Kentucky 2,521 CBL & Associates 2030 Hamilton Place
Blvd            Chattanooga TN 37421 378 University MallSouth
Burlington            Vermont 3,000 Finard & Company            One Burlington
Woods Dr            Burlington MA 01803 379 Rockingham Park Mall
Salem            New Hampshire 3079 3,419 Simon Properly Group 225 W Washington
Street            Indianapolis IN 46204 380 Brookfield
SquareBrookfield            Wisconsin 53005-6084 3,968 CBL & Associates 2030
Hamilton Place Blvd            Chattanooga TN 37421 381 Johnstown Galleria
Johnstown            Pennsylvania 15901 3,250 Zamias 300 Market Street
Johnstown            PA 15901 382 Madison Square Mall
Huntsville            Alabama 35806 3,060 CBL & Associates 2030 Hamilton Place
Blvd            Chattanooga TN 37421 383 Rotterdam Square
Schenectady            NewYork 12306 2,930 Wilmorite 1265 Scottsville Road
Rochester            NY 14624 384 Kenwood Town Center Cincinnati            Ohio
45236 3,650 General Growth 110 N Wacker Dr. Chicago IL 60606 385 Kentucky Oaks
Mall Paducah            Kentucky 42001 3,651 Cafaro 2445 Belmont Ave
Youngstown            OH 44504 386 Upper Valley Mall Springfield            Ohio
45504 3,024 Simon Property Group 225 W Washington
Street            Indianapolis            IN 46204 387 Apple Blossom Mall
Winchester            Virginia 22601 3,252 Simon Property Group 225 W Washington
Street            Indianapolis IN 46204 388 College Square — IA
CedarFalls            Iowa 50613 3,514 Landau & Heyman of Iowa, Inc. 249 W17th
Street            NewYork            NY 10011 389 Wolfchase Galleria
Memphis            Tennessee 38133 3,450 Simon Property Group 225 W Washington
Street            Indianapolis            IN 46204 390 Magnolia Mall
Florence            South Carolina 29501 3,002 Preit-Rubin 200 South Broad
Street Philadelphia            PA 19102 391 Philllpsburg
MallPhllllpsburg            NewJersey 08865-4105 3,696 Preit-Rubin 200 South
Broad Street Philadelphia            PA 19102 392 Wesl Towne
MallMadison            Wisconsin 53719-1069 3,050 CBL & Associates 2030 Hamilton
Place Blvd            Chattanooga TN 37421 393 Regency
MallRacine            Wisconsin 53406-5052 3,450 . CBL & Associates 2030
Hamilton Place Blvd Chattanooga            TN 37421 394 Northgate Mall
Cincinnati            Ohio 45251 3,300 David Hocker 1901 Frederica
Street            Owensboro KY 42301 395 Brunswick Square            East
Brunswick            NewJersey 8816 3,790 Simon Property Group 225 W Washington
Street            Indianapolis            IN 46204 396 Easton Town Center
Columbus            Ohio 43219 3,673 Stelner and Associates, Inc. 4200 Regent
Street            Suite 210 Columbus            OH 43219 397 Indian Mound Mall
Heath            Ohio 43056 3,953 Glimcher Properties Ltd 150 East Gay
Street            Columbus            OH 43215 398 Towne East Square
Wichita            Kansas 67207 3,100 Simon Property Group 225 W Washington
Street            Indianapolis IN 46204 399 Sikes Senter Mall            Wichita
Falls            Texas 76308 3,500 General Growth 110 N Wacker Dr. Chicago IL
60606 440 Coral Ridge Mall Coralville            Iowa 52241 3,401 General Growlh
110 N Wacker Dr. Chicago IL 60606 441 Georgia Square
MallSuite 212Athens            Georgia 30606-3155 3,150 CBL & Associates 2030
Hamilton Place Blvd            Chattanooga TN 37421 442 Mall of Abilene
Abilene            Texas 79606 3,339 Landau & Heyman 124 Johnson Ferry
Rd            Atlanta GA 30328 443 Great Mali ol the Great Plains
Olathe            Kansas 66061 4,284 aiimcher Properties Ltd 150 East Gay
Street            Columbus OH 43215 444 Central Mall            Fort
Smith            Arkansas 72903 2,920 Warmack and Company,
LLC            Central Mall            Fort Smith            AR 72903 445 Santa
Rosa MallSuite 60 Maiy Esther            Florida 32569 3,054 Jim Wilson 3500
Piedmont Road NE            Suite 600 Atlanta GA 30305 446 WestwoodMall
Jackson            Michigan 49201 4,214 General Growth 110 N WackerDr. Chicago
IL 60606 447 Eastwood Town Center Lansing            Michigan 48912 3,600
Jeffery R. Anderson Realty 3805 Edwards Road            Suite 700 Cincinnati OH
45209 448 Penn Square Mall OklahomaCity            Oklahoma 73116 3,152 Simon
Property Group 225 W Washington Street            Indianapolis            IN
46204 449 Louis Jollet Mall Joliet            Illinois 60431 4,281 The Mills
Corp 3340 Mall Loop            Joliet IL 60431 450 Crossroads
Center            St. Cloud            Minnesota 56301 4,021 General Growth 110
N WackerDr. Chicago IL 60606 451 University Mall Carbondale            Illinois
62902 3,600 Landau & Heyman 120 South Riverside Plaza            Suite 1605
Chicago IL 60606 452 West Valley Mall Tracy            California 95304 3,498
General Growth 110 N WackerDr. Chicago IL 60606 453 Cape Cod Mall
Hyannis            Massachusetts 2601 3,862 Simon Property Group 225 W
Washington Street            Indianapolis IN 46204 454 Grand Traverse Mall
Travereedty            Michigan 49684 3,040 General Growth 110 N Wacker
Dr. Chicago IL 60606

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896100.gif]

455 Enlield Enfield            Connecticut 6082 3,300 Westfield 11601 Wlllshire
Boulevard            Los Angeles            CA 90025 456 Lakeland Square
Mall            RM304 Lakeland            Florida 33809 3,200 General Growth 110
N WackerDr. Chicago            IL 60606 457 Colony Square
Zanesville            Ohio 43701 2,659 General Growth 110 N WackerDr.
Chicago            IL 60606 458 Westshore Mall Holland            Michigan 49424
3,053 Wilmorite 1265 Scottsville Road Rochester            NY 14624 459 Towne
Mall Elizabethtown            Kentucky 42701 3,000 Macerich Company 401 Wilshire
Boulevard            Suite 700 Santa Monica            CA 90401 460 Janesville
Mall Janesville            Wisconsin 53545 3,418 CBL & Associates 2030 Hamilton
Place Blvd Chattanooga            TN 37421 461 West Park
Mall            Suite 134 Cape Girardeau            Missouri 63703 3,811
Westfield 11601 Wiltshire Boulevard            Los Angeles            CA 90025
462 Viewmont Mall Scranton            Pennsylvania 18508-1305 3,300 Preit-Rubin
200 South Broad Street Philadelphia            PA 19102 463 Swansea Mall
Swansea            Massachusetts 2777 3,028 General Growth 110 N WackerDr.
Chicago            IL 60606 464 Bay City Mall            Bay
City            Michigan 48706 3,410 General Growth 110 N Wacker Dr.
Chicago            IL 60606 465 Lansing Mall Lansing            Michigan 48917
3,500 General Growlh 110 N Wacker Dr. Chicago            IL 60606 466 Lakeview
Square Mall            Battle Creek            Michigan 49015 3,500 General
Growlh 110 N Wacker Dr. Chicago            IL 60606 467 Governors Square Mall
Clarksvllle            Tennessee 37042 3,720 Cafaro 2445 Belmont Ave
Youngstown            OH 44504 468 Eastfield Mall
Springfield            Massachusetts 1129 3,470 Mountain Development Corp. 100
Delawanna Avenue            Suite 100 Clifton            NJ 7014 469 Northpark
Mall 101 Rangeline Road Joplin            Missouri 64801 3,167 CBL & Associates
2030 Hamilton Place Blvd            Chattanooga            TN 37421 470
Northgate Mall (TN) Chattanooga            Tennessee 37415 3,000 General Growth
110 N Wacker Dr. Chicago            IL 60606 471 Hulen Mall            Fort
Worth            Texas 76132 2,909 General Growth 110 N Wacker Dr.
Chicago            IL 60606 472 Ridgemar Mall            Fort
Worth            Texas 76116 2,982 Macerich Company 401 Wilshire
Boulevard            Suite 700 Santa Monica            CA 90401 473 Arsenal Mall
Watertown            Massachusetts 2472 3,809 Simon Property Group 225 W
Washington Street Indianapolis            IN 46204 474 Apache Mall
Rochester            Minnesota 55902 3,041 General Growth 110 N Wacker Dr.
Chicago            IL 60606 475 Anderson Mall Anderson            South Carolina
29621 3.848 Simon Property Group 225 W Washington Street
Indianapolis            IN 46204 476 South Shore Plaza
Braintree            Massachusetts 2184 3,190 Simon Property Group 225 W
Washington Street Indianapolis            IN 46204 477 Northgate Mall (NC)
Raleigh            North Carolina 27701 2,747 Northgate
Associates            P.O. Box 2476 Durham            NC 27715 478 Yorktown Mall
Lombard            Illinois 60146 2,835 Pehrson Long Associates 203 Yorktown
Center Lombard            IL 60148 479 Pecanland Mall
Monroe            Louisiana 71203 3,654 General Growth 110 N Wacker Dr.
Chicago            IL 60606 481 Park Place Mall Tucson            Arizona 85711
3,174 General Growth 110 N Wacker Dr. Chicago            IL 60606 482 Neshaminy
Mall Bensalem            Pennsylvania 19020 3,175 General Growth 110 N WackerDr.
Chicago            IL 60606 483 Triangle Town Center Raleigh            North
Carolina 27616 3,541 Jacobs Group 25425 Center Ridge Road
Cleveland            OH 44145 484 The Oaks Mall Gainsville            Florida
32605 3,349 General Growth 110 N Wacker Dr. Chicago            IL 60606 485
Collin Creek Mall Piano            Texas 75075 3,531 General Growlh 110 N Wacker
Dr. Chicago            IL 60606 486 Colonial Mall at Aubum
Aubum            Alabama 36630 3.53B            Colonial Properties 2101 6th Ave
North            Suite 750 Birmingham            AL 35203 487 Carolina Place
Mall Pineville            North Carolina 28134 2,997 General Growlh 110 N
WackerDr. Chicago            IL 60606 488 The Parks at Arlington #2206
Arlington            Texas 76015-4194 3,330 General Growth 110 N WackerDr.
Chicago            IL 60606 489 Towne Square Mall Owensboro            Kentucky
42301 3,674 Aronov Realty Management 3500 Eastern Blvd Montgomery            AL
36116 490 Prime Outlets of Grove City            Grove
City            Pennsylvania 16127 4,749 Prime Retail, L.P. 326 Third Street
Lakewood            NJ 8701 491 Prime Outlets of Hagerstown
Hagerstown            Maryland 21740 5,063 Prime Retail, L.P. 326 Third Street
Lakewood            NJ 8701 492 San Marcos Outlet Stores            Suite 450
San Marcos            Texas 78666-5957 5,764 Prime Retail, L.P. 326 Third street
Lakewood            NJ 8701 493 Rehoboth Outlets            Rehoboth
Beach            Delaware 19971 5,000 Tanger Properties, L.P. 3200 Northline
Avenue            Suite 360 Greensboro            NC 27408 494 Valley
Mall            Attention: Mali Manaoem Harrisonburg            Virginia 22801
3,200 Simon Property Group 225 W Washington Street Indianapolis            IN
46204 506 Shenango Valley Mall Hermitage            Pennsylvania 16148 3,600
Prime Retail, L.P. 326 Third Street Lakewood            NJ 8701 507 Greenwood
Mall BowlingGreen            Kentucky 42104 3,584 General Growth 110 N Wacker
Dr. Chicago            IL 60606 508 Myrtle Beach Outlet            Myrtle
Beach            South Carolina 29579 5,040 Tanger Pro perties, L.P. 3200
Northline Avenue            Suite 360 Greensboro            NC 27408 509
Pleasant Prairie Outlets Kenosha            Wisconsin 53158 3,600 Prime Retaii,
L.P. 326 Third Street Lakewood            NJ 8701 510 Jeffersonville
Jeffersonville            Ohio 43128 4,976 Prime Retaii, L.P. 326 Third Street
Lakewood            NJ 8701 511 Prime Outlets Brich Run            Birch
Run            Michigan 48415 6,000 Prime Retaii, L.P. 326 Third Street
Lakewood            NJ 8701 512 Prime Outlets Niagara            Niagara
Falls            New York 14304 3,874 Prime Retail, L.P. 326 Third Street
Lakewood            NJ 8701 515 Waterloo Outlets Waterloo            NewYork
13165 6,000 Chelsea Property Group 105 Elsenhower Parkway Roseiand            NJ
7068 516 Huntley Outlets Huntley            Illinois 60149 5,104 Prime Retaii,
L.P. 326 Third Street Lakewood            NJ 8701 517 New River Valley Mall
Christiansburg            Virginia 24073-6506 3,542 Preit-Rubin 200 South Broad
Street Philadelphia            PA 19102 518 Crossroads Mall
Portage            Michigan 49024 3,271 General Growlh 110 N WackerDr.
Chicago            IL 60606 519 Wyoming Valley Mall            Wilkes
Barre            Pennsylvania 18702 3,385 Preit-Rubin 200 South Broad Street
Philadelphia            PA 19102 520 Virginia Center Commons            Glen
Allen            Virginia 23059 2,809 Simon Property Group 225 W Washington
Street Indianapolis            IN 46204 521 Geneva Center Commons
Geneva            Illinois 60134 3,600 Jeffery R. Anderson Realty 3805 Edwards
Road            Suite 700 Cincinnati            OH 45209 522 Southridge Mall
Greendale            Wisconsin 53129 4,500 TheMillsCorp 6426 Wisconsin
Avenue            Suite 600 CheveyChase            MD 20815 523 Tulsa Promenade
Tulsa            Oklahoma 74135 3,682 Coyote Management LP 16475 Dallas
Parkway            Suite 250 Addison             TX 75001 524 Esplanade Mall
Kenner            Louisiana 70065 3,274 Mills Corporation 225 W Washington
Street Indianapolis            IN 46204 525 KirkwoodMall
Bismark            North Dakota 58504 4,284 TheMillsCorp 7th Street and Bismark
Exp Bismark            ND 58504626 526 Grapevine Mills Mall
Grapevine            Texas 76051 2,803 Mills Corporation 225 W Washington Street
Indianapolis            IN 46204 527 Golden East Crossing            Rocky
Mount            North Carolina 27804 2,606 General Growth 110 N Wacker Dr.
Chicago            IL 60606 528 Sarasota Square Sarasota            Florida
34238 3,389 Westfield 11601 Willshire Boulevard            Los
Angeles            CA 90025 529 Green Tree Mall Clarksville            Indiana
47129 3,000 Macerich Company 401 Wilshire Boulevard            Suite 700 Santa
Monica            CA 90401 530 Columbia Mall (MO) Columbia            Missouri
65203 3,003 General Growlh 110 N WackerDr. Chicago            IL 60606 531
QuintardMall Oxford            Alabama 36203 3,515 Grimmer Realty Company 200
Green Springs Highway Birmingham            AL 35209 532 Huntington Mall
Barboursville            West Virginia 25504 3,566 Cafaro 2445 Belmont Ave
Youngstown            OH 44504 533 Northtown Mall Spokane            Washington
99207 3,067 General Growlh 110 N Wacker Dr. Chicago            IL 60606 534
Southwest Plaza Littleton            Colorado            B0123 3,828 General
Growlh 110 N Wacker Dr. Chicago            IL 60606 535 Bellis Fair Mall
Belllngham            Washington 98226 3,426 General Growlh 110 N WackerDr.
Chicago            IL 60606 536 Patrick Henry Mall            New Port
News            Virginia 23602 3,434 Preit-Rubin 200 South Broad Street
Philadelphia            PA 19102 537 The Citadel Mall            Colorado
Springs            Colorado 80909 3,848 Macerich Company 401 Wilshire
Boulevard            Suite 700 Santa Monica            CA 90401638 North East
Mall Hurst            Texas 76053 3,199 Simon Property Group 225 W Washington
Street Indianapolis            IN 46204 539 Alderwood Mall
Lynnwood            Washington 98037 3,132 General Growlh 110 N Wacker Dr.
Chicago            IL 60S06 540 Kitsap Mall Silverdale            Washington
98383 3,500 Macerich Company 401 Wilshire Boulevard            Suite 700 Santa
Monica            CA 90401 541 South Hill Mall Puyallup            Washington
98373 3,382 Cafaro 2445 Belmont Ave Youngstown            OH 44504 542 Arbor
Lakes Mall            Maple Grove            Minnesota 56369 3,620 Red
Development 4717 Central Avenue            Kansas City            MS 64112 543
VancouverMall Vancouver            Washington 98662 3,210 Westfield 11601
Willshire Boulevard            Los Angeles            CA 90025 544 Bay Park
Square            Green Bay            Wisconsin 54304 3,527 Simon Property
Group 225 W Washington Street Indianapolis            IN 46204 545 Country Side
Mall Clearwater            Florida 33761 3,349 Westfield 11601 Willshire
Boulevard            Los Angeles            CA 90025 546 Fox River Mall
Appleton            Wisconsin 54913 4,000 General Growth 110 N Wacker Dr.
Chicago            IL 60606 547 Columbia Mall            Grand
Forks            North Dakota 58201 3,309 TheMillsCorp 257 E Main Street
Barrington            IL 60010 548 Lima Mall Lima            Ohio 45805 4,000
Simon Property Group 225 W Washington Street Indianapolis            IN 46204

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896101.gif]

549Valley View Mall-WI LaCrosse Wisconsin 54601 3,422 Preit-Rubin 200 South
Broad Street            Philadelphia PA 19102 550Post Oak
Mall            College Station Texas 77840 3,785 CBL & Associates 2030 Hamilton
Place Blvd            Chattanooga TN 37421 551Midland Mall            Pay rent
for 3800 sqft.sp Midland Michigan 46642 3,800 CBL & Associates 2030 Hamilton
Place Blvd            Chattanooga TN 37421 552Moorestown
Mall            Moorestown            New Jersey 8057 3,000 Preit-Rubin 200
South Broad Street            Philadelphia PA 19102 553Carolina
Mall            Concord            North Carolina 28025 3,418 Hull Storey Retail
Group 3632 Wheeler Road            Augusta GA 30909 554Valley West
Mall            West DeMoines Iowa 50266 3,880 Watson Centers 3100 W Lake
StreetSuite 420 Minneapolis            MN 55416 555Cordova
Mall            Pensacola Florida 32504 3,999 Simon Property Group 225 W
Washington Street Indianapolis            IN 46204 556Mall of the
Bluffs            Council Bluffs Iowa 51503 3,571 General Growth 110 N Wacker
Dr. Chicago IL 60606 557Quail Springs            Oklahoma City Oklahoma 73134
3,333 General Growth 110 N Wacker Or. Chicago IL 60606 558Towne West
Square            Wichita Kansas 67209 3,180 Simon Property Group 225 W
Washington Street            Indianapolis IN 46204
559EastdaleMall            Montgomery Alabama 36117 3,395 Aronov Realty
Management 3500 Eastern Blvd            Montgomery AL 36116 560North Point
Mall            Alpharetta Georgia 30022 3,596 General Growth 110 N Wacker
Dr. Chicago IL 60606 561Altamonte Mall            Altamonte Springs Florida
32701 3,552 General Growth 110 N Wacker Dr. Chicago IL 60606 562Foothills
Malt            Fort Collins Colorado 80525 3,188 General Growth 110 N Wacker
Dr. Chicago IL 60606 563Vista Ridge Mall            Lewisville Texas 76067 2,762
General Growth 110 N Wacker Dr. Chicago IL 60606 564Ridgedale
Mall            Minnetonka Minnesota 55305 3,481 General Growth 110 N Wacker
Dr. Chicago IL 60606 565North Star Mall            San Antonio Texas 78216 4,620
General Growth 110 N Wacker Dr. Chicago IL 60606 566Memorial City
Mall            Houston Texas 77027 3,458 General Growth 110 N Wacker Dr. C
hicago IL 60606 567Empire Mall            Sioux Falls            South Dakota
57106 3,409 Macerich Company 401 Wilshire BoulevardSuite 700 Santa
Monica            CA 90401 568Southern Hills Mall            Sioux City Iowa
51106 3,561 Macerich Company 401 Wilshire BoulevardSuite 700 Santa
Monica            CA 90401 569Oglethorpe Mall            Savannah Georgia 31406
3,580 General Growth HONWackerDr. Chicago IL 60606 570Southiake
Mall            Morrow Georgia 30260 4,121 General Growth HONWackerDr. Chicago
IL 60606 571Millcreek Mall            Erie Pennsylvania 16565 3,708 Cafaro 2445
Belmont Ave            Youngstown OH 44504 572Vintage Faire
Mall            Modesto California 95356 3,776 Macerich Company 401 Wilshire
BoulevardSuite 700 Santa Monica            CA 90401 573Wlregrass
Commons            Dothan Alabama 36303 3,407 Preit-Rubin 200 South Broad
Street            Philadelphia PA 19102
574WeslgateMall            Spartanburg            South Carolina 29301 4,191 CBL
& Associates 2030 Hamilton Place Blvd            Chattanooga TN 37421
575Deerbrook Mall            Humble Texas 77338 3,090 General Growth
HONWackerDr. Chicago IL 60606 576Colonial Mall Valdosla            Valdosta
Georgia 31601 3,371 Colonial Properties 21016th Ave NorthSuite 750
Birmingham            AL 35203 577Parkway Place Mall            Huntsville
Alabama 35801 3,545 CBL & Associates 2030 Hamilton Place Blvd
Chattanooga            TN 37421 578Francis Scott Key Mall            Frederick
Maryland 21703 4,089 Preit-Rubin 200 South Broad Street            Philadelphia
PA 19102 579Tanger Five Oaks            Sevierville Tennessee 37862 3,550 Tanger
Properties, L.P. 3200 Northline AvenueSuite 360 Greensboro            NC 27408
580Prime Outlets Ellenlon            Ellenton Florida 34222 4,118 Prime Retail,
L.P. 326 Third Street            Lakewood NJ 8701 581Prime Outlets at
Gaffney            Gaffney            South Carolina 29341 3,514 Prime Retail,
LP. 326 Third Street            Lakewood NJ 8701 582Tanger Outlet Center in
Foley            see letter 12/22/03 fort Foley Alabama 36535 5,240 Tanger
Properties, L.P. 3200 Northlin e AvenueSuite 360 Greensboro            NC 27408
583Gettysburg Outlet            Gettysburg Pennsylvania 17325 3,600 Delancey
Realty Services 718 Arch StreetSuite 400 Philadelphia            PA 19106
584Woodland Hills Mall            Tulsa Oklahoma 74133 3,531 Simon Property
Group 225 W Washington Street Indianapolis            IN 46204 585Valley River
Mall            Eugene Oregon 97401 3,500 Macerich Company 401 Wilshire
BoulevardSuite 700 Santa Monica            CA 90401 586Dakota
Square            Paying 7% of sales until) Minot            North Dakota 58701
3,393 Prime Retail, LP. 326 Third Street            Lakewood NJ 8701 587South
Plains Mall            Lubbock Texas 79414 3,590 Macerich Company 401 Wilshire
BoulevardSuite 700 Santa Monica            CA 90401 588Rivercenter
Mall            San Antonio Texas 78205 3,558 Jones Lang LaSalle 3424 Peachtree
Road NESuite 300 Atlanta            GA 30326 589LakelineMall            Cedar
Park Texas 78613 2,986 Simon Property Group 225 W Washington
Street            Indianapolis IN 46204 590Tuttle Crossing            Dublin
Ohio 43016 3,013 Mills Corporation 225 W Washington
Street            Indianapolis IN 46204 591Lakeforest
Mall            Gaitheisburg Maryland 20877 3,152 Mills Corporation 225 W
Washington Street Indianapolis            IN 46204 592Clackamas Town
Center            Portland Oregon 97086 3,390 General Growth
HONWackerDr. Chicago IL 60606 593Fort Henry Mall            Kingsport Tennessee
37664 2,880 Boardwalk Management Company, Inc. 31640 US Highway 19 NSuite 1 Palm
Harbor FL 34684 594Regency Square Mall            Florence Alabama 35630 3,500
Hull Storey Retail Group 3632 Wheeler Road            Augusta GA 30909
595Eastridge Mall            Gastonia            North Carolina 28054 2,870
Westfield 11601 Willshire Boulevard            Los Angeles            CA 90025
596AcadianaMall            Lafayette Louisiana 70503 2,984 Lafayette Associates
2690 Crooks RdSuite 400 Troy            Ml 48084 597Spotsylvanla
Mall            For calculation purposes Fredericksburg Virginia 22407 3,563
Cafaro 2445 Belmont Ave            Youngstown OH 44504 598Rushmore
Mall            Rapid City            South Dakota 57701 3,393 Macerich Company
401 Wilshire BoulevardSuite 700 Santa Monica            CA 90401
599TangerBranson            Branson Missouri 65616 3,345 Tanger Properties, LP.
3200 Northline AvenueSuite360 Greensboro            NC 27408 600Castle Rock
Outlets            Castle Rock Colorado 80106 4,718 Craig Realty Group 1500
Quail StreetSuite 100 NewportBeach            CA 92660 601Silver Sand Outlet
Center            Destin Florida 32550 3,852 Howard Group 185 Grand BlvdSultelOO
Sandestin            FL 32550 602Northpark Mall            Rldgeland Mississippi
39157 3,753 Mills Corporation 225 W Washington Street            Indianapolis IN
46204 603Tyrone Square            St. Petersburg Florida 33710 3,500 Simon
Property Group 225 W Washington Street            Indianapolis IN 46204 604West
Acres            Fargo            North Dakota 58103 3,318 West Acres
Development            P.O. Box 9978 Fargo ND 58106 605University
Mall            TampaBay Florida 33612 4,026 Glimcher Properties Ltd 150 East
Gay Street            Columbus OH 43215 606OakridgeMall            San Jose
California 95123 3,065 Westfield 11601 Willshire Boulevard            Los
Angeles            CA 90025 607Desert Ridge Mall            Phoenix Arizona
85050 3,550 Vestar Development 2425 E Camelback RoadSiute750
Phoenix            AZ 85016 608Florida Mall            Orlando Florida 32809
3,077 Simon Property Group 225 W Washington Street Indianapolis            IN
46204 609The Maine Mall Outlets            Kittery Maine 3904 3,203 Ram
Management Company 200 US RT1Suite 200 Scarborough            ME 4074 611Coastal
Grand Mall            Myrtle Beach            South Carolina 29577 3,360 CBL &
Associates 2030 Hamilton Place Blvd            Chattanooga TN 37421
612Superstition Springs Mall            Mesa Arizona 85206 3,310 Macerich
Company 401 Wilshire BoulevardSuite 700 Santa Monica            CA 90401
613Tanger Williamsburg (IA) Williamsburg Iowa 52361 5,000 Tanger Properties, L
P. 3200 Northline AvenueSuite 360 Greensboro            NC 27408 614Wheaton
Mall            Silver Spring Maryland 20902 3,650 Westfield 11601 Willshire
Boulevard            Los Angeles            CA 90025 615St. Augustine
Outlets            St. Augustine Florida 32092 3,900 Chelsea Property Group 105
Eisenhower Parkway            Roseland NJ 7068 616Johnson
Creek            Johnson Creek Wisconsin 53038 4,000 Chelsea Property Group 105
Eisenhower Parkway            Roseland NJ 7068 617Plaza Camino
Heal            Carlsbad California 92008 3,860 Westfield 11601 Willshire
Boulevard            Los Angeles            CA 90025 618Berkeley
Mall            Goldsboro            North Carolina 27534 3,782 Faison 720 S.
Lafayette Street            Shelby NC 28150 619Center at
Salisbury            Salisbury Maryland 21801 3,100 Macerich Company 401
Wilshire BoulevardSuite 700 Santa Monica            CA 90401 620Barton Creek
Mall            Austin Texas 78746 3,615 Simon Property Group 225 W Washington
Street            Indianapolis IN 46204 621Brandon Town
Center            Brandon Florida 3351 3,081 Westfield 11601 Willshire
Boulevard            Los Angeles CA 90025 622North County Fair
Mall            Escondido California 92025 4,117 Westfield 11601 Willshire
Boulevard            LosAngeles CA 90025 623Jacksonville
Mall            Jacksonville            North Carolina 28546 3,015 Preit-Rubin
200 South Broad Street            Philadelphia PA 19102 624Katy
Mills            Katy Texas 77494 3,213 Mills Corporation 225 W Washington
Street            Indianapolis IN 46204 625Citrus Park Mall            Tampa
Florida 33625 3,783 Westfield 11601 Willshire Boulevard            LosAngeles CA
90025 626WestgateMall            Amarillo Texas 79121-0140 3,500 Jones Lang
LaSalle 3424 Peachtree Road NESuite 300 Atlanta            GA 30326 627Mission
Valley Mall            San Diego California 92108 3,146 Westfield 11601
Willshire Boulevard            LosAngeles CA 90025626 628 Towson Town
Center            Towson Maryland 21204 3,000 General Growth 110 N Wacker
Dr. Chicago IL 60606629 629 Parkway Plaza            ElCajon California 92020
3,981 Westfield 11601 Willshire Boulevard            LosAngeles CA 90025

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896102.gif]

630 CortanaMall            Baton Rouge Louisiana 70815 3,500 Mali Prop 654
Madison Avenue New York            NY 10021 631 Southland Mall            Houma
Louisiana 70364 3,510 SizelerProperties 4200 Regent Street Suite210
Columbus            OH 43219 632 Belmar Mall            Lakewood Colorado 80226
3,538 Continuum Property Management Co. 405 S. Teller St Denver            CO
80226 633 Chandler Fashion Center            Chandler Arizona 85226 3,072
Macerich Company 401 Wilshire Boulevard Suite 700 Santa Monica            CA
90401 634 Panama City            Panama City Florida 32405 2.B04 C8L &
Associates 2030 Hamilton Place Blvd Chattanooga            TN 37421 635 Mall St.
Vincent            Shreveport Louisiana 71104 3,214 General Growth 110N
WackerDr. Chicago            IL 60606 636 St. Louis Mills            Hazelwood
Missouri 63042 3,692 Mills Corporation 225 W Washington Street
Indianapolis            IN 46204 637 ChicoMall            Chico California 95928
3,130 General Growth 110 N WackerDr. Chicago            IL 60606 638 Battlefield
Mali            Springfield Missouri 65804 4,568 Simon Property Group 225 W
Washington Street Indianapolis            IN 46204 639 Clifton Park
Mall            Clifton Park            New York 12065 3,400 Trie Mills Corp 900
N Michigan Avenue Suite 1300 Chicago            IL 60611 640 Cumberland
Mall            Vineland            New Jersey 8360 2,994 Prelt-Rubin 200 South
Broad Street Philadelphia            PA 19102 641 Chapel Hills Mall
(CO) Colorado Springs Colorado 80920 3,547 General Growth 110 N WackerDr.
Chicago            IL 60606 642 Paddock Malt            Ocala Florida 34474
3,575 Simon Property Group 225 W Washington Street Indianapolis            IN
46204 643 Richmond Square            Richmond Indiana 47374 4,332 Landau &
Heyman 249 W 17th Street New York            NY 10011 644 East Towne
Mall            Madison Wisconsin 53704 3,800 CBL & Associates 2030 Hamilton
Place Blvd Chattanooga            TN 37421 645 Indiana Mall            Indiana
Pennsylvania 15701 3,341 Zamias 300 Market Street Johnstown            PA 15901
646 MarklandMall            Kokomo Indiana 46902 3,480 Simon Property Group 225
W Washington Street Indianapolis            IN 46204 647 Colorado
Mills            LaKewood Colorado 80401 3,467 Mills Corporation 225 W
Washington Street Indianapolis            IN 46204 648 Salem
Center            Salem Oregon 97301 3,537 General Growth 110 N WackerDr.
Chicago            IL 60606 649 Jordan Creek Mall            Des Moines Iowa
50266 3,149 General Growth 110 N WackerDr. Chicago            IL 60606 650
Sooner Mall            Norman Oklahoma 73072 3,485 General Growth 110 N
WackerDr. Chicago            IL 60606 651 Albertville
Outlets            Albertville Minnesota 55301 4,500 Chelsea Property Group 105
Elsenhower Parkway Roseland            NJ 7068 652 Arrowhead Town
Center            Glendale Arizona 85038 3,013 Macerich Company 401 Wilshire
Boulevard Suite 700 Santa Monica            CA 90401 653 Lighthouse
Outlets            Michigan City Indiana 46360 4,879 Chelsea Property Group 105
Eisenhower Parkway Roseland            NJ 7068664 654 Plaza
Bonita            National City California 91950 4,064 Westfleld 11601 Willshire
Boulevard Los Angeles            CA 90025 655 Colonial Mall
Decatur            Decatur Alabama 35601 3,235 Colonial Properties 2101 6th Ave
North Suite 750 Birmingham            AL 35203 656 Brookwood
Village            Birmingham Alabama 35209 3,610 Colonial Properties 21016th
Ave North Suite 750 Birmingham            AL 35203 657 Baybrook
Mali            Friendswood Texas 77546 3,482 General Growth 110 N Wacker Dr.
Chicago            IL 60606 658 Regency Square Mall (VA) Richmond Virginia 23229
3,052 Taubman 200 E Long Lake Road Suite 300 Bloomfield Hills            Ml
48303 659 Algonquin Commons            Algonquin Illinois 60102 3,600 Jeffery R.
Anderson Realty 3805 Edwards Road Suite 700 Cincinnati            OH 45209 660
Spokane Valley Mall            Spokane Washington 99216 3.B91 General Growth 110
N Wacker Dr. Chicago            IL 60606 661 Golden Triangle
Mall            Denton Texas 76205 3,554 Simon Property Gro up 225 W Washington
Street Indianapolis            IN 46204 662 Central Mall (TX) Texatkana Texas
75503 3,199 Jones Lang LaSalle 3424 Peachtree Road NE Suite 300
Atlanta            GA 30326 663 Pilme Outlet
Williamsburg            Wllliamsburg Virginia 23188 4,118 Prime Retail, L.P. 326
Third Street Lakewood            NJ 8701 664 Adrian Mall            Adrian
Michigan 49221 3,434 General Growth 110 N WackerDr. Chicago            IL 60606
665 Mall at Wellington Green            Wellington Florida 33414 2.B66 Taubman
200 E Long Lake Road Suite 30D            Bloomfield Hills            Ml 48303
667 Victor Valley Mall            Victorville California 92393 3,165 Macerich
Company 401 Wilshire Boulevard Suite 700 Santa Monica            CA 90401 668
Cincinnati Mills            Cincinnati Ohio 45240 3,426 Mills Corporation 225 W
Washington Street Indianapolis            IN 46204 669 Shoppes at Grand
Prairie            Peoria Illinois 61615 3,574 Culian Properties 211 Fulton
Street Suite 700 Pearia            IL 61602 670 Clay Terrace
Mall            Carmel Indiana 21740 2.B32 Simon Property Group 225 w Washington
Street Indianapolis            IN 46204 671 Old Hickory Mall            Jackson
Tennessee 38305 3,928 CBL & Associates 2030 Hamilton Place Blvd
Chattanooga            TN 37421 672 ZonaRosaMall            KansasCity Missouri
64153 3,595 Sterner and Associates, Inc. 4200 Regent Street Suile210
Columbus            OH 43219 673 Valley Plaza Mall            Bakersfield
California 93304 3,570 General Growth 110 N Wacker Dr. Chicago            IL
60606 674 Chautauqua Mall            Lakewood            New York 14750 3,478
Simon Property Group 225 W Washington Street Indianapolis            IN 46204
675 Ingram Park Mall            San Antonio Texas 78238 3,460 Simon Property
Group 225 W Washington Street Indianapolis            IN 46204 676
RichlandMall            Waco Texas 76710 3,500 CBL & Associates 2030 Hamilton
Place Blvd Chattanooga            TN 37421 677
BroadwayMali            Hicksville NewYork 11801 4,014 Jones Lang LaSalle 3424
Peachtree Road NE Suile300 Atlanta            GA 30326 678 Northgate Mall
(WA) Seattle Washington 98125 3,621 Simon Property Group 225 W Washington Street
Indianapolis            IN 46204 679 Melbourne Square Mall            Melbourne
Florida 32904 3,000 Simon Property Group 225 W Washington Street
Indianapolis            IN 46204 680 Greenbrier Mall            Chesapeake
Virginia 23320 3,502 CBL & Associates 2030 Hamilton Place Blvd
Chattanooga            TN 37421 681 Galleria at Dallas            Dallas Texas
75240 3,200 General Growth 110 N WackerDr. Chicago            IL 60606 682
Treasure Coast Mall            Jensen Beach Florida 34957 2,663 Simon Property
Group 225 W Washington Street Indianapolis            IN 46204 683 Tanger
Howell            Howell Michigan 48855 4,500 Tanger Properties, L.P. 3200
Northline Avenue Suite 360 Greensboro            NC 27408 684 Coastland
Mall            Naples Florida 34102 3,644 General Growlh 110 N WackerDr.
Chicago            IL 60606 685 Edgewater Mall            Biloxi Mississippi
39531 4,235 Jim Wilson 3500 Piedmont Road NE Suite 600 Atlanta            GA
30305 686 Broadway Square            Tyler Texas 75703 3,630 Simon Property
Group 225 W Washington Street Indianapolis            IN 46204 687 Osage Beach
Outlets            Osage Beach Missouri 65065 4,518 Chelsea Property Group 105
Eisenhower Parkway Roseland            NJ 7068 688 Imperial Valley
Mall            El Centra California 92243 3,958 CBL & Associates 2030 Hamilton
Place Blvd Chattanooga            TN 37421 689 Mall at Bames
Crossing            Tupelo Mississippi 38804 3,575 David Hocker 1901 Frederica
Street Owensboro            KY 42301 690 Valley Mall (MD) Hagerstown Maryland
21740 3,025 Preit-Rubin 200 South Broad Street Philadelphia            PA 19102
691 Orange Park Mall            Orange Park Florida 32073 3,127 Simon Property
Group 225 W Washington Street Indianapolis            IN 46204 692 Sunland Park
Mall            El Paso Texas 79912 3,407 Simon Property Group 225 W Washington
Street indianapolis            IN 46204 693 Northwest Arkansas
Mall            Fayetteville Arkansas 72703 3,536 Macerich Company 401 Wilshire
Boulevard Suite 700 Santa Monica            CA 90401 694 Flatiron
Crossing            Suite 5555 Broomfield Colorado 80021 3,600 Macerich Company
401 Wilshire Boulevard Suite 700 Santa Monica            CA 90401 695 Parkdale
Mall            Beaumont Texas 77706 3,004 CBL & Associates 2030 Hamilton Place
Blvd Chattanooga            TN 37421 696 Chariottesville
Mall            Chariottesville Virginia 22901 2,816 Simon Property Group 225 W
Washington Street Indianapolis            IN 46204 697 Houston
Galleria            Houston Texas 77056 3,297 Simon Property Group 225 W
Washington Street Indianapolis            IN 46204 698 The
Avenues            Jacksonville Florida 32256 3,842 Simon Property Group 225 W
Washington Street Indianapolis            IN 46204 699 Sawgrass Mills
Mall            Sunrise Florida 33323 3,326 Mills Corporation 225 W Washington
Street Indianapolis            IN 46204 700 Oak View Mall            Omaha
Nebraska 68144 3,344 General Growth 110 N WackerDr. Chicago            IL 60606
701 First Colony            Sugarfand Texas 77479 3,762 General Growlh 110 N
Wacker Dr. Chicago            IL 60606 702 LufkinMall            Lufkin Texas
75901 3,156 The Mills Corp 900 N Michigan Avenue Suite 1300
Chicago            IL 60611 703 Southdale Center            Edina Minnesota
55435 3,897 The Mills Corp 10 Southdale Center Edina            MN 55435 704
Hampshire Matt            Hadley Massachusetts 1035 3,250 Pyramid 4 Clinton
Square Syracuse            NY 13202 705 Coronado
Mall            Alburquerque            New Mexico 87110 3,454 General Growth
110 N WackerDr. Chicago            IL 6060S 706 Capital Mall            Olympla
Washington 98502 3,240 Westfield 11601 Willshire Boulevard Los
Angeles            CA 90025 707 College Square Mall            Morristown
Tennessee 37813 4,027 CBL & Associates 2030 Hamilton Place Blvd
Chattanooga            TN 37421 708 Boynton Beach            Boynton Beach
Florida 33426 3,314 Simon Property Group 225 W Washington Street
Indianapolis            IN 46204 710 Aviation Mall            Queensbury NewYork
12804 3,400 Pyramid 4 Clinton Square Syracuse            NY 13202 711 Paradise
Valley Mall            Phoenix Arizona 85032 3,500 Macerich Company 401 Wilshire
Boulevard Suite 700 Santa Monica            CA 90401

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896103.gif]

712 Clinton Crossings Outlet            Clinton            Connecticut 6413
4,052 Chelsea Property Group 105 Eisenhower Parkway Roseland            NJ 7068
713 Edinburgh Outlets            Edinburgh            Indiana 46124 S.074
Chelsea Property Group 105 Eisenhower Parkway Roseland            NJ 7068 714
Saint Louis Galleria            St. Lolus            Missouri 63117 3,663
General Growth 110 N Wacker Dr. Chicago            IL 60606 715 Valencia Town
Center            Valencia            California 91355 3,289 The Mills Corp
24201W Valencia Blvd            Suite 150 Valencia            CA 91355 716
Frenchtown Square            Monroe            Michigan 48162 2,976 Cafaro 2445
Belmont Ave Youngstown            OH 44504 717 Ontario
Mills            Ontario            California 91764 3,769 Mills Corporation 225
W Washington Street Indianapolis            IN 46204 718 Montgomery Mall
(MD) Bethesda            Maryland 20817 3,500 Westfield 11601 Willshire
Boulevard            Los Angeles            CA 90025 719 Chicago
Outlets            Aurora            Illinois 60504 4,459 Chelsea Property Group
105 Eisenhower Parkway Roseland            NJ 7068 720 Wrentham
Outlets            Wrentham            Massachusetts 2093 3,531 Chelsea Property
Group 105 Eisenhower Parkway Roseland            NJ 7068 721 Desoto
Square            Bradenton            Florida 34205 3,130 Simon Property Group
225 W Washington Street Indianapolis            IN 46204 722 The Crossings
Outlets            Tanneisville            Pennsylvania 18372 3,000 Chelsea
Property Group 105 Eisenhower Parkway Roseland            NJ 7068 723 Petaluma
Outlets            Petaluma            California 94952 4,453 Chelsea Properly
Group 105 Eisenhower Parkway Roseland             NJ 7068 724 Alexandria
Mall            Alexandria            Louisiana 71301 3,740 General Growth 110
NWacker Dr. Chicago            IL 60606 725 Burlington Square
Mall            Burlington            North Carolina 27215 3,000 Prime Retail,
L.P. 326 Third Street Lakewood            NJ 8701 726 Aurora
Outlets            Aurora            Ohio 44202 4,043 Chelsea Property Group 105
Elsenhower Parkway Roseland            NJ 7068 727 The Woodlands
Mall            TheWoodlands            Texas 77380 3,510 General Growth 110
NWackerDr. Chicago            IL 60606 728 LaPlaza
Mall            McAllen            Texas 78503 3,625 Simon Property Group 225 W
Washington Street Indianapolis            IN 46204 729 Fair Oaks
Mall            Fairfax            Virginia 22033 3,695 Taubman 200 E Long Lake
Road            Suite 300 Bloomfield Hills            Ml 48303 730 Chula Vista
Mall            ChulaVista            California 91910 3,040 General Growth 110
N Wacker Dr. Chicago            IL 60606 731 Rogue Valley
Mall            Medford            Oregon 97501 2,895 General Growth 110 N
Wacker Dr. Chicago            IL 60606 732 Boise Town
Square            Boise            Idaho 83704 3,540 General Growth 110
NWackerDr. Chicago            IL 60606 733 Lakeside
Mall            Metalrie            Louisiana 70002 3,643 Lakeside Mall 3301
Veteran’s Memorial Blvd Metairie            LA 70002 734 Crabtree Valley
Mall            Raliegh            North Carolina 27612 3,551 Plaza Associates
4325 Glentown Avenue Raleigh            NC 27612 735 The Meadows
Mall            Las Vegas            Nevada 89107 3,690 General Growth 110 N
Wacker Dr. Chicago            IL 60606 736 Galleria at
Tyler            Riverside            California 32503 3,403 General Growth 110
NWackerDr. Chicago            IL 60606 737 Sunrise Mall
(TX) Brownsville            Texas 78256 3,431 CBL & Associates 2030 Hamilton
Place Blvd Chattanooga            TN 37421 738 Peachtree
Mall            Columbus            Georgia 31909 3,800 General Growth 110
NWackerDr. Chicago            IL 60606 739 Woodbury Commons            Central
Valley            New York 10917 4,214 Chelsea Property Group 105 Eisenhower
Parkway Roseland            NJ 7068 740 Atlantic City
Outlets            Atlantic City            New Jersey 8401 5,100 Cordlsh
Company 601 East Pratt St 6th Floor Baltimore            MD 21202 741 Las
Americas            SanYsidro            California 4,500 JER International 4211
Camino De La Plaza            Sutie 176 San Diego            CA 92173 742
Woodbury Lakes Mall            Woodbury            Minnesota 55125 3,596 Red
Development 4717 Central Avenue            Kansas City            MS 64112 743
The Gateway            Salt Lake City            Utah 84101 2,704 Inland
Southwest Management LLC 2901 Butterfield Rd            Oak Brook            IL
60523 744 University Mall (UT) Orem            Utah 84097 3,942 Woodbury
Corporation 2733 E Parley Way            Suite 300 Salt Lake City            UT
84109 745 Provo Town Center            Provo            Utah 84601 3,286 General
Growth 110 N Wacker Dr. Chicago            IL 60606 746 Palm Desert
Mall            Palm Desert            California 92260 3,048 Westfield 11601
Willshire Boulevard            Los Angeles            CA 90025 747 Camarillo
Outlets            Camarillo            California 93010 2,925 Chelsea Property
Group 105 Eisenhower Parkway Roseland            NJ 7068 748 Cielo Vista
Mall            El Paso            Texas 79925 3,536 Simon Property Group 225 W
Washington Street Indianapolis            IN 46204 749 Northlake
Mall            Charlotte            North Carolina 28216 3,071 Taubman 200 E
Long Lake Road            Suite 300 Bloomfield Hills            Ml 48303

750 Fayette Mall            Lexington            Kentucky 40503 3,502 CBL &
Associates 2030 Hamilton Place Blvd Chattanooga            TN 37421 751 Marley
Station            Glenn Bumie            Maryland 21061 3,500 Mills Corporation
225 W Washington Street Indianapolis            IN 46204 752 Shops at Saucon
Valley            Bethlehem            Pennsylvania 18034 3,400 Saucon Valley
Venture LLC 6410 Popar Avenue            Suite 850 Memphis            TN 3819
753 Great Mall Milpilas            Milpitas            California 95035 3,800
Mills Corporation 225 W Washington Street Indianapolis            IN 46204 754
Oakland Mall            Troy            Michigan 48083 4,000 Oakland Mall LLC
39577 Woodward Avenue            Suite 110 Bloomfield Hills            Ml 48304
755 Albany Mall            Albany            Georgia 31707 3,676 Aronov Realty
Management 3500 Eastern Bivd Montgomery            AL 36116 756 Rock Hill
Gallena            Rock Hill            South Carolina 29730 3,500 General
Growth 110 N Wacker Dr. Chicago            IL 60606 757 Lindale
Mall            Cedar Rapids            Iowa 52402 3,668 Macerich Company 401
Wilshire Boulevard            Suite 700 Santa Monica            CA 90401 758
Citadel Mall (SC) Charleston            South Carolina 29407 2,960 CBL &
Associates 2030 Hamilton Place Blvd Chattanooga            TN 37421 759 Westgate
Mall (MA) Brockton            Massachusetts 2301 2,964 Jones Lang LaSalle 3424
Peachtree Road NE            Suite 300 Atlanta            GA 3032676D 760
RimrockMall            Billiing3 Montana 59102 3,800 Macerich Company 401
Wilshire Boulevard            Suite 700 Santa Monica            CA 90401 761
Eastridge Mall (CA) San Jose            California 95122 3,335 General Growth
110 NWacker Dr. Chic ago            IL 60606 762 Uniontown
Mall            Unlontown            Pennsylvania 15401 3,513 Preit-Rubin 200
South Broad Street Philadelphia            PA 19102 763 Crossroads Mall
(WV) Breckley            West Virginia 25800 3,620 Prelt-Rubin 200 South Broad
Street Philadelphia            PA 19102 764 Coral Square Mall            Coral
Springs            Florida 33071 3,880 Simon Property Group 225 W Washington
Street Indianapolis            IN 46204 765 Turtle Creek
Mall            Hattiesburg            Mississippi 39402 3,430 CBL & Associates
2030 Hamilton Place Blvd Chattanooga            TN 37421 766 MacArthur
Center            Norfolk            Virginia 23510 3,554 Taubman 200 E Long
Lake Road            Suite 300 Bloomfield Hills            Ml 48303 767 Forest
Mall            Fond Du Lac            Wisconsin 54935 3,533 Simon Property
Group 225 W Washington Street Indianapolis            IN 46204 768 Tacoma
Mall            Tacoma            Washington 98409 3,587 Simon Property Group
225 W Washington Street Indianapolis            IN 46204 769 Fingeriakes
Mall            Auburn            New York 13022 3,591 Jones Lang LaSalle 3424
Peachtree Road NE            Suite 300 Atlanta            GA 30326 770 Firewheel
Town Center            Garland            Texas 75040 3,654 Simon Property Group
225 W Washington Street Indianapolis            IN 46204 771 Newgate
Mall            Ogden            Utah 84405 3,456 General Growth 110 N Wacker
Dr. Chicago            IL 60606 772 Legends at Village West            Kansas
City            Kansas 66109 3,384 Red Development 4717 Central
Avenue            Kansas City            MS 64112 773 Shoppes at La
Cantera            San Antonio            Texas 78256 3,246 General Growth 110 N
Wacker Dr. Chicago            IL 60606 774 Highland
Mall            Austin            Texas 78752 3,742 General Growth 110 NWacker
Dr. Chicago            IL 60606 775 Indian River Mall            Vero
Beach            Florida 32966 2,912 General Growth 110 NWacker Dr.
Chicago            IL 60606 776 Northshore Square
Mall            Slldell            Louisiana 70460 3,398 Sizeler Properties 4200
Regent Street            Suite 210 Columbus            OH 43219 777 Northridge
Mall            Northridge            California 91324 3,758 General Growth 110
N Wacker Dr. Chicago            IL 60606 778 Montclair
Plaza            Montclair            California 91763 3,501 General Growth 110
NWacker Dr. Chicago            IL 60606 779 Piedmont
Mall            Danville            Virginia 24540 3,500 General Growth 110 N
Wacker Dr. Chicago            IL 60606 780 Santa Rosa Mall            Santa
Rosa            California 95401 3,201 Simon Property Group 225 W Washington
Street Indianapolis            IN 46204 781 Irvine Spectrum
Center            Irvine            California 92618 3,430 Irvine Company 100
Innovation Dr Irvine            CA 92617 782 Layton Hills
Mall            Layton            Utah 84041 3,281 CBL & Associates 2030
Hamilton Place Blvd Chattanooga            TN 37421 783 Aurora
Mall            Aurora            Colorado 80012 3,700 Simon Property Group 225
W Washington Street Indianapolis            IN 46204 784 Southaven Towne
Center            Southaven            Mississippi 38671 3,090 CBL Si Associates
2030 Hamilton Place Blvd Chattanooga            TN 37421 785 Eastern
Shores            Spanish Fort            Alabama 36527 3,500 MG Herring Group
5710 LBJ Freeway            Suite 450 Dallas            TX 75240 786 Mt. Berry
Square            Rome            Georgia 30165 3,205 Prime Retail, L.P. 326
Third Street Lakewood            NJ 8701 787 Dolphin
Mall            Miami            Florida 33172 4,689 Taubman 200 E Long Lake
Road            Suite 300 Bloomfield Hills            Ml 48303 788 Santa Anita
Mall            Arcadia            California 91007 3,335 Westfield 11601
Willshire Boulevard            Los Angeles            CA 90025 789 Fresno
Fashion Fair            Fresno            California 93710 3,794 Macerich
Company 401 Wilshire Boulevard            Suite 700 Santa Monica            CA
90401 790 Settlers Green            North Conway            New Hampshire 3860
4,171 OVP Management 13 Settlers Green            North Conway            NH
3860 791 Northridge Mall (CA) Salinas            California 93906 3,840 Macerich
Company 401 Wilshire Boulevard            Suite 700 Santa Monica            CA
90401

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896104.gif]

792 Newpark Mall            Newark California 94560 3.012 General Growth 110 N
Wacker Dr. Chicago            IL 60606 793 Las Vegas Fashion
Outlets            Primm Nevada 89019 4,200 Talisman Company 5420 Kietzke
LaneSuite 103 Reno            NV 39511 794 Seattle Premium
Outlets            Tulalip Washington 98271 2,935 Chelsea Property Group 105
Eisenhower Parkway            Roseland            NJ 7068 795 Solano
Mall            Fairffeld California 94533 3,089 Weslfield 11601 Wiltshire
Boulevard            Los Angeles            CA 90025 796 Weberstown
Mall            Stockton California 95207 3,790 Glimcher Properties Ltd 150 East
Gay Street            Columbus            OH 43215 797 Walnut Square
Mall            Dalton Georgia 30721 2,901 CBL & Associates 2030 Hamilton Place
Blvd            Chattanooga            TN 37421 798 Longview
Mall            Longview Texas 75604 4,000 Simon Property Group 225 W Washington
Street            Indianapolis            IN 46204 799 Foothills Mall
(TN) Maryville Tennessee 37801 3,600 CBL & Associates 2030 Hamilton Place
Blvd            Chattanooga            TN 37421 800 North Georgia
Outlets            Dawsonville Georgia 30534 4,014 Chelsea Property Group 105
Eisenhower Parkway            Roseland            NJ 7068 801 Central Mali
(OK) Lawton Oklahoma 73501 3,174 Jones Lang LaSalle 3424 Peachtree Road
NESuite 300 Atlanta            GA 30326 802 Pittsburgh Mills            Tarentum
Pennsylvania 15084 3,321 Mills Corporation 225 W Washington
Street            Indianapolis            IN 46204 803 Prien Lake
Mall            Lake Charles Louisiana 70601 3,760 Simon Property Group 225 W
Washington Street            Indianapolis            IN 46204 804 Metropolis
Mall            Plainfield Indiana 46168 3,300 North Shore Properties 5252 E
82nd StreetSuite 300 Indianapolis            IN 46250 805 Volusia
Mall            Daytona Beach Florida 32114 2,945 CBL & Associates 2030 Hamilton
Place Blvd            Chattanooga            TN 37421 806 Mainplace
Mall            Santa Ana California 92705 3,100 Westfield 11601 Willshire
Boulevard            Los Angeles            CA 90025 807 Rolling Oaks
Mall            San Antonio Texas 78247 2,979 Simon Property Group 225 W
Washington Street            Indianapolis            IN 46204 809 Bradley
Square            Cleveland Tennessee 37312 3,482 Prime Retail, L.P. 326 Third
Street            Lakewood            NJ 8701 810 Gumee Mills
Mall            Gumee Illinois 60031 3,500 Mills Corporation 225 W Washington
Street            Indianapolis            IN 46204 811 Tucson
Mall            Tucson Arizona 85705 3,198 General Growth 110 N Wacker
Dr. Chicago            IL 60606 812 Lakewood Center            Lakewood
California 90712 3,500 Macerich Company 401 Wilshire BoulevardSuite 700 Santa
Monica            CA 90401 813 South Towne Center            Salt Lake City Utah
84070 3,000 Macerich Company 401 Wilshire BoulevardSuite 700 Santa
Monica            CA 90401 814 Streets at
Southpoint            Durham            North Carolina 27713 3,845 General
Growth 110 N Wacker Dr. Chicago            IL 60606 815 Auburn Mall (MA) Auburn
Massachusetts 1501 3,510 Simon Properly Group 225 W Washington
Street            Indianapolis            IN 46204 816 Tanger Park City
Outlets            Park City Utah 84098 4,500 Tanger Properties, L.P. 3200
Northline AvenueSuite 360 Greensboro            NC 27408 817 Horizon Outlet
Center            Tulare California 93274 4,000 Horizon Group Properties Inc
6250 N. River RdSuite 10400 Rosemont IL 60018 818 Glendale
Galleria            Glendale California 91210 2,864 General Growth 110 N Wacker
Dr. Chicago            IL 60606 819 Port Charlotte Town Center            Port
Charlotte Florida 33948 3,457 Simon Property Group 225 W Washington
Street            Indianapolis            IN 46204 820 Hot Springs
Mall            HotSprings Arkansas 71913 3,849 Aronov Realty Management 3500
Eastern Blvd            Montgomery            AL 36116 821 Summit
Sierra            Reno Nevada 89511 3,502 Bayer Properties Inc. 2222 Arlington
Ave. Birmingham            AL 35205 822 Regency Square (FL) Jacksonville Florida
32225 2,863 General Growth 110 N Wacker Dr. Chicago            IL 60606 823
Stonebriar Mall            Frisco Texas 75034 3,242 General Growth 110 N Wacker
Dr. Chicago            IL 60606 824 Tanger Locust Grove            Locust Grove
Georgia 30248 5,300 Tanger Properties, L.P. 3200 Northline AvenueSuite 360
Greensboro            NC 27408 825 Northpark Mall            Dallas Texas 75225
3,520 Nasher 8080 N Central ExpresswaySuite 100 Dallas            TX 75206 826
Horton Plaza            San Diego California 92101 3,500 Westfield 11601
Willshire Boulevard            Los Angeles            CA 90025 827 Pierre
Bossier            Bossier Louisiana 71111 3,412 General Growth 110 N Wacker
Dr. Chicago            IL 60606 828 Mall at Turtle Creek            Suite 200
Jonesboro Arkansas 72401 3,500 David Hocker 1901 Frederica
Street            Owensboro            KY 42301 829 Tanger Lincoln
City            Lincoln City Nebraska 97367 4,297 Tanger Properties, UP. 3200
Northline AvenueSuite 360 Greensboro            NC 27408 830 Branson
Landing            Branson Missouri 65616 3,054 The Mills Corp 3027 W Highway
76Suite B Branson            MO 65616 831 Briarwood Mall            Ann Arbor
Michigan 48180 4,344 Mills Corporation 225 W Washington
Street            Indianapolis            IN 46204 832 Shops at
Sunset            Miami Florida 33143 3,116 Simon Property Group 225 W
Washington Street            Indianapolis            IN 46204 833 Columbiana
Centre            Columbia            South Carolina 29212 3,925 General Growth
110 N Wacker Dr. Chicago            IL 60606 834 Westminster
Mall            Westminster California 92683 3,850 Simon Property Group 225 W
Washington Street            Indianapolis            IN 46204 835 West Oaks Mall
(FL) Orlando Florida 34761 3,504 General Growth 110 N Wacker
Dr. Chicago            IL 60606 836 Victoria Mall (TX) Victoria Texas 77904
3,500 Hull Storey Retail Group 3632 Wheeler
Road            Augusta            GA 30909 837 Merced Mall            Merced
California 95348 3,446 Codding Enterprises 1400 Valley House Dr.Suite 100
Rohnert Park            CA 94928 838 Woodbum Company Store            Woodbum
Oregon 97071 4,668 Craig Realty Group 1500 Quail StreetSuite 100 Newport
Beach            CA 92660 839 Bonlta Lakes            Meridian Mississippi 39301
2,977 CBL & Associates 2030 Hamilton Place
Blvd            Chattanooga            TN 37421 840 Carriage
Crossing            Memphis Tennessee 38017 3,499 Wilson 2500 Windy Ridge
ParkwaySuite 160 Atlanta            GA 30339 841 Killeen Mall            Killeen
Texas 76543 3,089 Jones Lang LaSalle 3424 Peachtree Road NESuite 300
Atlanta            GA 30326 842 Town East (TX) Mesquite Texas 75150 2,963
General Growth 110 N Wacker Dr. Chicago            IL 60606 843 Willowbend
Mall            Piano Texas 75093 3,416 Taubman 200 E Long Lake RoadSuite 300
Bloomfieid Hilts            Ml 48303 844 Glynn Place            Brunswick
Georgia 31525 3,120 Colonial Properties 2101 6th Ave NorthSuite 750
Birmingham            AL 35203 845 Oakbrook Center            Oakbrook Illinois
60523 2,997 General Growth 110 N Wacker Dr. Chicago            IL 60606 846
Visalia Mall            Visalia California 93277 4,000 General Growth 110 N
Wacker Dr. Chicago            IL 60606 847 Tanger Gonzales
Outlets            Gonzales Louisiana 70737 4,000 Tanger Properties, L.P. 3200
Northline AvenueSuite 360 Greensboro            NC 27408 848 Rosedale
Center            Roseville Minnesota 55113 3,390 Jones Lang LaSalle 3424
Peachtree Road NESuite 300 Atlanta            GA 30326 849 Magic Valley
Mall            Twin Falls Idaho 3,353 Woodbury Corporation 2733 E Parley
WaySuite 300 Salt Lake City            UT 84109 850 Galleria at
Sunset            Henderson Nevada 89014 3,802 Forest City Enterprises 100
Terminal Tower            Cleveland            OH 44113 851 Fair Oaks
Mall            Columbus Indiana 47201 2,854 Veritas Realty 930 E 66th
Street            Indianapolis            IN 46220 852 Grand Teton
Mall            Idaho Falls Idaho 83404 3,600 General Growth 110 N Wacker
Dr. Chicago            IL 60606 853 Mesilla Valley Mall            Las
Cruces            New Mexico 1502 3,968 Jones Lang LaSalle 3424 Peachtree Road
NESuite 300 Atlanta            GA 30326 854 Irving Mall (TX) Irving Texas 75062
3,974 Simon Property Group 225 W Washington
Street            Indianapolis            IN 46204 855 Capitola
Mall            Capitola California 95010 3,431 Macerich Company 401 Wilshire
BoulevardSuite 700 Santa Monica            CA 90401 856 Jordan
Landing            West Jordan Utah 84084 3,798 Foursquare Properties 5850
Avenida EncinasSuite A Cartsnad            CA 92008 857 Red Cliffs
Mall            St. George Utah 84790 3,331 General Growth 110 N Wacker
Dr. Chicago            IL 60606 858 Bayshore Town Center            Milwaukee
Wisconsin 53217 3,502 Steiner and Associates, Inc. 4200 Regent StreetSuite210
Columbus OH 43219 859 Tanger Commerce II            Commerce Georgia 30529 4,000
Tanger Properties, L.P. 3200 Northline AvenueSuite360 Greensboro            NC
27408 860 Fashion Place            Murray Utah 84107 3,671 General Growth 110 N
Wacker Dr. Chicago            IL 60606 861 West Oaks (TX) Houston Texas 77082
3,500 Jones Lang LaSalle 3424 Peachlree Road NESuite 300 Atlanta            GA
30326 862 Waterford Lakes Town Center            Orlando Florida 32828 3,128
Simon Property Group 225 W Washington
Street            Indianapolis            IN 46204 863 Brea Mall            Brea
California 92821 3,400 Simon Property Group 225 W Washington
Street            Indianapolis            IN 46204 864 Lloyd
Center            Portland Oregon 97232 4,060 Glimcher Properties Ltd 150 East
Gay Street            Columbus            OH 43215 865 Columbia Center
(WA) Kennewick Washington 99336 3,361 Simon Property Group 225 W Washington
Street            Indianapolis            IN 46204 866 Willowbrook Mall
(TX) Houston Texas 77070 3,248 General Growth 110 N Wacker
Dr. Chicago            IL 60606 867 Oak Park Mall            Overland Park
Kansas 66214 3,355 CBL & Associates 2030 Hamilton Place
Blvd            Chattanooga            TN 37421 868 Merritt
Square            Merritt Island Florida 32952 3,650 Thor Merritt Square 139
Fifth Avenue            New York            NY 10010 869 Mall at
Stonecrest            Lithonla Georgia 30038 3,200 Forest City Enterprises 100
Terminal Tower            Cleveland            OH 44113 870 Hershey
Outlets            Hershey Pennsylvania 17033 4,065 FSH Associates 120 N Pointe
BlvdSuite 301 Lancaster            PA 17601 871 Shoppes at
Montage            Moosic Pennsylvania 18507 3,500 Jeffery R. Anderson Realty
3805 Edwards RoadSuite 700 Cincinnati OH 45209 872 Round Rock
Outlets            Round Rock Texas 78664 3,824 Chelsea Property Group 105
Eisenhower Parkway            Roseland            NJ 7068

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896105.gif]

873 Coconut Point            Estero Florida 33928 3,175 Simon Property Group 225
W Washington Street            IndianapolisIN 46204 874 Gulfview
Square            Port Riohey Florida 34668 3,850 Simon Property Group 225 W
Washington Street            IndianapolisIN 46204 875 Village at
Sandhill            Columbia            South Carolina 29229 3,804 Hill Partners
10 Flintlake Rd            ColumbiaSC 29223 876 Pinnacle Hills            Rogers
Arkansas 72758 3,690 General Growth 110 N Wacker Dr. ChicagoIL 60606 877 Green
Oaks Village            Brighton Michigan 48116 3,500 Lormax One Town
SquareSuite 1600 SouthfieldMl 75201 878 Shops at Fallen
Timbers            Suite1599 Maumee Ohio 43537 3,545 General Growth Properties
110 N Wacker Dr. ChicagoIL 60606 879 Greene Town Center            Beavercreek
Ohio 45440 2,873 Steiner and Associates, Inc. 4200 Regent StreetSuite 210
ColumbusOH 43219 880 Topanga Plaza            CanogaPark California 91303 3,907
Westfield 11601 Willshire Boulevard            LosAngelesCA 90025 881 Miromar
Outlets            Estero Florida 33928 4,000 Mirormar 10801 Corkscrew
RdSuite 305 EsteroFL 33928 882 Rio Grande Outlets            Mercedes Texas
78570 4,284 Chelsea Property Group 105 Eisenhower Parkway            RoselandNJ
7068 883 Southgate Mall            Missoula Montana 59801 3,057 Southgate Mall
Associates 3011 American Way            MissoulaMT 59808 884 International
Plaza            Tampa Florida 33607 4,000 Taubman 200 E Long Lake RoadSuite 300
Bloomfield Hills Ml 48303 885 Lake Buena Vista Outlets            Orlando
Florida 32821 4,000 Lake Buena Vista Joint Venture 1725 University
DriveSuite 450 Coral SpringsFL 33071 886 Prime Outlets at
Gulfport            Qulfport Mississippi 39503 4,847 Prime Retail, L.P. 326
Third Street            LakewoodNJ 8701 887 Hillsboro
Outlets            Hillsboro Texas 76645 4,015 Prime Retail, L.P. 326 Third
Street            LakewoodNJ 8701 888 Mall Del Norte            Laredo Texas
78041 3,800 CBL & Associates 2030 Hamilton Place Blvd            ChattanoogaTN
37421 889 Pinnacle at Tutwiler Farm            Birmingham Alabama 35235 3,480
Colonial Properties 21016th Ave NorthSuite 750 BirminghamAL 35203 890 Leesburg
Premium Outlets             Suite 1625 Leesburg Virginia 20176 3,467 Chelsea
Property Group 105 Eisenhower Parkway            RoselandNJ 7068 891 Prime
Outlets at Queenstown            Queenstown Maryland 21658 4,000 Prime Retail,
L.P. 326 Third Street            LakewoodNJ 8701 892 Arden Fair
Mall            Ste1167 Sacramento California 95815 2,867 Macerich Company 401
Wilshire BoulevardSuite 700 Santa MonicaCA 90401 893 Southlake Town
Square            Dallas Texas 76092 3,365 SLTS Grand Ave, LP 1256 Main
StreetSuite 240 SouthlakeTX 76092 894 Sacramento Gateway            Sacramento
California 95815 3,494 Opus Northwest 10350 Bren Road
West            MinnetonkaMN 55343 895 Prime Outlets Lebanon            Lebanon
Tennessee 37090 3,759 Prime Retail, LP. 326 Third Street            LakewoodNJ
8701 896 Tanger Outlet Myrtle Beach            Myrtle Beach            South
Carolina 29572 3,490 Tanger Properties, L.P. 3200 Northline AvenueSuite 360
GreensboroNC 27408 897 Galleria at Centerville            Centerville Georgia
31028 3,056 Zamias 300 Market Street            JohnstownPA 15901 898 Oak
Hollow            High Point            North Carolina 27262 3,190 CBL &
Associates 2030 Hamilton Place Blvd Chattanooga            TN 37421 899 Aiken
Mall            Suite 335 Aiken            South Carolina 29803 2,989 Verilas
Realty 930 E 66th Street            IndianapolisIN 46220 900 Town Center at Olay
Ranch            Chula Vista California 91915 3,500 General Growth 110 N Wacker
Dr. ChicagoIL 60606 901 Randolph Mall            Asheboro            North
Carolina 27203 3,653 CBL & Associates 2030 Hamilton Place
Blvd            ChattanoogaTN 37421 902 Brazos Mall            Lake Jackson
Texas 77566 3,537 Prime Retail, UP. 326 Third Street            LakewoodNJ 8701
903 Manassas Mall            Manassas Virginia 20109 3,400 Vomado 210 Route 4
East            ParamusNJ 7652 904 Promenade at
Bolingbrook            Bolingbrook Illinois 60440 3,600 Forest City Enterprises
100 Terminal Tower            ClevelandOH 44113 905 Prime Outlets
Oshkosh            Oshkosh Wisconsin 54904 3,500 Prime Retail, LP. 326 Third
Street            LakewoodNJ 8701 906 Superman of the Great
Northwest            Suite 1268 Aubum Washington 98001 4,630 Glimcher Properties
Ltd 150 East Gay Street            ColumbusOH 43215 907 Tanger
Tllton            Tilton            New Hampshire 3276 3,500 Tanger Properties,
LP. 3200 Northline AvenueSuite 360 GreensboroNC 27408 908 Pembroke Lakes
Mall            Pembroke Pines Florida 33026 4,064 General Growth 110 N
WackerDr. ChicagoIL 60606 909 Puente Hills Mall            Industry California
91748 3,419 Glimcher Properties Ltd 150 East Gay Street            ColumbusOH
43215 910 Cache Valley Mall            Logan Utah 84341 3,253 General Growth 110
N WackerDr. ChicagoIL 60606 911 Chesapeake Square Mall            Chesapeake
Virginia 23321 3,568 Simon Properly Group 225 W Washington
Street            IndianapolisIN 46204 912 Cottonwood
Mall            Alburquerque NewMexico 87114 3,025 Simon Property Group 225 W
Washington Street            IndianapolisIN 46204 913 Plaza at West
Covina            WestCovina California 91790 3,269 Westfield 11601 Willshire
Boulevard            LosAngelesCA 90025 914 ShawneeMall            Shawnee
Oklahoma 74804 3,946 Prime Retail, L.P. 326 Third Street            LakewoodNJ
8701 915 Antelope Valley Mall            Palmdale California 93551 3,088 Forest
City Enterprises 100 Terminal Tower            ClevelandOH 44113 916 Cascade
Mall            Burlington Washington 98233 3,426 Macerich Company 401 Wilshire
BoulevardSuite 700 Santa MonicaCA 90401 917 Eagle Ridge
Mall            LakeWales Florida 33859 3,500 General Growth
HONWackerDr. ChicagoIL 60606 918 Westside Pavilion            LosAngeles
California 90064 3,858 Macerich Company 401 Wilshire BoulevardSuite 700 Santa
MonicaCA 90401 919 Valley Mall            Yaklma Washington 98903 3,646 Valley
Mall LLC 7455 SW Bridgeport RoadSuite 205 TigardOR 97224 920 Hickory Point
Mall            Forsylh Illinois 62535 3,500 CBL & Associates 2030 Hamilton
Place Blvd            ChattanoogaTN 37421 921 Prime Outlets
Oriando            Orlando Florida 32819 4,500 Prime Retail, L.P. 326 Third
Street            LakewoodNJ 8701 922 San Tan Village            Gilbert Arizona
85296 3,593 Macerich Company 401 Wilshire BoulevardSuite 700 Santa MonicaCA
90401 924 Tanger Outlets Lancaster            Lancaster Pennsylvania 17602 3,910
Tanger Properties, L.P. 3200 Northline AvenueSuite 360 GreensboroNC 27408 925
Outlet Shopps El Paso            El Paso Texas 79932 4,400 Horizon Group
Properties Inc 6250 N. River RdSuite 10400 RosemontIL 60018 926 Avenue Webb
Gin            Snellville Georgia 30078 3,152 Cousins 191 Peachtree Street
NESuite 3600 AtlantaGA 30303 927 Town Square Las Vegas            LasVegas
Nevada 89119 3,318 Tumberry P.O.BoxBOOODept 976 BuffaloNY 14267 929 Las Palmas
Marketplace            El Paso Texas 79936 3,500 ADD Holdings 5823 N.
MesaSuite 195 El PasoTX 79912 930 Mesa Mall            Grand Junction Colorado
81505 3,652 Macerich Company 401 Wilshire BoulevardSuite 700 Santa MonicaCA
90401 931 Tempe Marketplace            Suite 350 Tempe Arizona 85281 3,516
Vestar Development 2425 E Cametback RoadSlute750 PhoenixAZ 85016 932 Pinnacle at
Turkey Creek            Knoxville Tennessee 3,267 Colonial Properties 21016th
Ave NorthSuite 750 BirminghamAL 35203 933 Hamburg Pavilion            Lexington
Kentucky 40509 4,000 Thomas 45 Ansley Drive            NewmanGA 30263 934 The
Loop            Kissimmee Florida 34741 3,353 Wilder 800 Boylston
StreetSuite 1300 BostonMA 2199 935 Prime Outlets Lee            Lee
Massachusetts 1238 4,382 Prime Retail, L.P. 326 Third
Street            LakewoodNJ 8701 936 Allen Premium Outlets            Allen
Texas 75013 4,066 Chelsea Property Group 105 Eisenhower
Parkway            RoselandNJ 7068 937 The Block at Orange            Orange
California 92868 3,400 Mills Corporation 225 W Washington
Street            IndianapolisIN 46204 938 Las Vegas Outlet            LasVegas
Nevada 89106 4,214 Chelsea Property Group 105 Eisenhower
Parkway            RoselandNJ 7068 939 Five Points Plaza            Huntington
Beach California 92648 4,125 Metrovation 225108TH AvenueNE Suite 520 BellevueWA
98004 940 Town Center Plaza            Leawood Kansas 66211 3,971 DDR 5029 West
117th Street            LeawoodKS 66211 941 Gateway Station            FortWorth
Texas 76028 3,225 Kimco Realty 3333 New Hyde Park Rd Suite
100            NewHydeParkNY 11042 942 Pacilic View Mall            Ventura
California 93003 3,683 Macerich Company 401 Wilshire BoulevardSuite 700 Santa
MonicaCA 90401 943 Country Club Mall            Cumberland Maryland 21502 3,600
JJGumberg 1051 Brinton Road            PittsburghPA 15221 944 Midland
Park            Midland Texas 79705-3256 5,672 Simon Property Group 225 W
Washington Street            IndianapolisIN 46204 945 Highland
Village            Highland Village Texas 75077 3,212 Shops at Highland Village
Developers 121 West ForsythSuite 200 JacksonvilleFL 32202 946 Burr Ridge Town
Center            Burr Ridge Illinois 60527 3,052 Opus Northwest 10350 Bren Road
West Minnetonka            MN 55343 947 Cumberland Mall            Atlanta
Georgia 30339 3,599 General Growth HONWackerDr. ChicagoIL 60606 948 South Park
Mall            San Antonio Texas 76224 3,500 Jones Lang LaSalle 3424 Peachtree
Road NESuite 300 AtlantaGA 30326 949 Colonle
Center            Albany            New York 12205 3,500 Feldman 2201 E.
Camelback RdSuite 350 PhoenixAZ 85016 950 West County Mall            Des Peres
Missouri 63131 4,160 Westfield 11601 Willshire Boulevard            LosAngelesCA
90025 951 Harrisburg Mall            Harrisburg Pennsylvania 17111 4.586 Feldman
2201 E. Camelback RdSuite 350 PhoenixAZ            B5016 952 Short Pump Town
Center            Richmond Virginia 23233 2,825 Forest City Enterprises 100
Terminal Tower            ClevelandOH 44113 953 Prime Outlets Pismo
Beach            Pismo California 93449 3,500 Prime Retail, L.P. 326 Third
Street            LakewoodNJ 8701 954 Meadowood Mail            Reno Nevada
89502 4,000 Simon Property Group 225 W Washington Street
Indianapolis            IN 46204

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896106.gif]

955 Rlverdate Village            Goon Rapids            Minnesota 55433 3,333
DDR 5029 West 117th Street            Leawood            KS 66211 956 Shops at
Centerra Loveland            Colorado 80530 3,960 Poag& McEwen 6410 Poplar
Avenue            Suite 850 Memphis            TN 38119 957 Village at
Stonecreek            San Antonio            Texas 78259 3,405 Reata 3300
Enterprise Parkway            Beachwood            OH 44122 958 Hill Country
Galleria            Bee Cave            Texas 78738 3,727 Open
Realty            P.O. Box 8000 Dept 976 Buffalo            NY 14267 959 North
Hanover Mall Hanover Pennsylvania 17331 4,333 Preit-Rubin 200 South Broad Street
Philadelphia PA 19102 962 Warwick Mall Warwick Rhode Island 2886 247 Warwick
Mall P.O. Box 2513 Providence Rl 2906 1004 West Coast Distribution Center
Ontario            California 91761 359,996 ProLogis 2817 E Cedar
StreetSuite 200 Ontario CA 91761 2011 Jimmy’z Exton Square
Exton            Pennsylvania 19341 3,600 Preit-Rubin 200 South Broad
Street            Philadelphia            PA 19102 2012 Jimmy’Z Galleria at
Tyler Riverside            California 92503 3,503 Genera! Growth 110 N Wacker
Dr. Chicago            IL 60606 2013 Jimmy’z Wellington Green            West
Palm Beach Florida 33414 3,800 Taubman 200 E Long Lake Road Suite 300 Bloomfield
Hills Ml 48303 2014 JIMMYZ Woodlands Mall Suite 700 The Woodlands Texas 77380
3,327 General Growth 110 N Wacker Dr. Chicago IL 60606 2015 Jimmy’z Woodfield
Mall            Shaumburg Illinois 60173 4,283 Taubman 200 E Long Lake Road
Suite 300 Bloomfield Hills Ml 48303 2016 JIMMY’Z Mall of America
Bloomington            Minnesota 55425 3,717 Simon Property Group 225 W
Washington Slreet            Indianapolis            IN 46204 2017 Jimmy’z San
Marcos Outlets            San Marcos            Texas 78666 4,012 Prime Retail,
L.P. 326 Third Street            Lakewood            NJ 8701 2018 Jimmy’z Grove
City Outlets            Grove City            P ennsylvania 16127 5,446 Prime
Retail, L.P. 326 Third Street            Lakewood            NJ 8701 2019
Jimmy’z Logan Valley Mall Altoona            Pennsylvania 16602 3,319
Preit-Rubin 200 South Broad Street            Philadelphia            PA 19102
2020 Jimmy’z St. Louis Galleria            St. Louis            Missouri 63117
3,500 General Growth 110 N Wacker Dr. Chicago            IL 60606 2021 Jimmy’z
Fox River Mall Appleton            Wisconsin 54913 3,368 General Growth 110 N
Wacker Dr. Chicago            IL 60606 2022 Jimmy’z Hanes Mall
Winslon-Salem            North Carolina 27103 3,952 CBL & Associates 2030
Hamilton Place Blvd            Chattanooga            TN 37421 2023 Jimmy’z
Manhattan Mall NewYork            NewYoik 10001 4,500 Argent Ventures LLC 551
Fifth Avenue 34th Floor            NewYork            NY 10176 2024 Jimmy’z
College Square Morristown            Tennessee 37813 3,500 CBL & Associates 2030
Hamilton Place Blvd            Chattanooga            TN 37421 3009 Canadian
Office            Suite 208 Mississauga            Ontario            L4V1E3
1,391 Orlando Corporation 6205 Airport
Road            Mississauga            Ontario            L4V1E3 3011 Metropolis
at Metrotown            M175 Bumaby            British
Columbia            V5H4P1 3524 IvanhoeCam 1001 Square
Victoria            bureau C-500 Montreal            Quebec            H2Z 2B5
3012 GuildfordTC 2608A Surrey            British Columbia            V3R7C1 3608
IvanhoeCam 1001 Square Victoria            bureau C-500
Montreal            Quebec            H2Z2B5 3013 White Oaks Mall 491/495
London            Ontario            N6E1V4 3380 Redcliff 4040 University
Avenue            Suite 1200 Toronto            Ontario            M5J1T1 3014
Pickering Town Center 193 Pickering            Ontario            L1V1B8 3434 20
Vic 1355 Kingston Road            Pickering            Ontario            L1V1B8
3015 FairviewPark            E005 Kitchener            Ontario            N2C1X1
3026 Cadillac Fairview 20 Queen Street West 5th
Floor            Toronto            Ontario            MSH3R4 3016 Georgian
Mall            D016 Barrie            Ontario            L4M4Z8 3384 Cadillac
Fairview 20 Queen Street West 5th
Floor            Toronto            Ontario            MSH3R4 3017 Oakville
Place 121A Oakville            Ontario            L6H3H6 3191 IvanhoeCam 1001
Square Victoria            bureau C-500
Montreal            Quebec            H2Z2B5 3018 Vaughan Mills 439
Vaughn            Ontario            L4K5W4 5095 IvanhoeCam 1001 Square
Victoria            bureau C-500 Montreal            Quebec            H2Z2B5
3019 DufferinMall 168 Toronto            Ontario            M6H4B1 3112 Oxford
130 Adelaide Street            Suite 100
Toronto            Ontario            M5H3P5 3021 Square One 2-305
Mississauga            Ontario            L5B2C9 3447 Oxford 130 Adelaide
Street            Suite 100 Toronto            Ontario            M6H3P5 3022
Lime Ridge Mall 229B            Hamilton Ontario L9A4X5 3135 Cadillac Fairview
20 Queen Street West 5th Floor            Toronto Ontario MSM3R4 3023
Scarborough TC 46/47 Scarborough Ontario M1P4P5 3235 Oxford 130 Adelaide Street
Suiteioo            Toronto Ontario M5H3P5

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896107.gif]

ENCUMBERANCES Please see attached.

 



--------------------------------------------------------------------------------



 



FLEET RETAIL/AEROPOSTALE/MSS DELAWARE
21694.00138
UCC Search Chart
2/14/08

                                                                               
                                                                  OTHER        
                                                                COLLATERAL      
  FILING   SEARCH   TAX LIEN-   SECURED   FILING   FILING   ACCOUNTS      
EQUIPMENT   EQUIPMENT       INVESTMENT   GENERAL   INTLLECTUAL   R.E. FIXTURE  
AND/OR DEBTOR   STATE   OFFICE   THRU DATE   SEELEGEND   CREDITOR   DATE  
NUMBER   RECEIVABLE   INVENTORY   (ALL)   (SPECIFIC)   GOODS   PROPERTY  
INTANGIBLES   PROPERTY   FILING   COMMENTS
 
                  Fleet Retail Finance Inc. (Formerly known as BankBoston Retail
Finance Inc.), as Agent   11/26/01     11535942                                
         
 
                                                                       
Aeropostale, Inc.
  DE   SOS   10/31/07   F: C   Continuation   10/12/06     63529575     X   X  
X       X   X   X   X       In Lieu Financing Statement
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit Corporation (Lessor)   2/11/02    
20590376                 X                       Lease
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit Corporation   8/1/02     22024366        
        X                       Lease
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit Corporation   8/2/02     20038556        
        X                       Lease
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit LLC   1/29/03     30496334              
  X                       Lease
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit LLC   4/11/03     30946346              
  X                       Lease
Aeropostale, Inc.
  DE   SOS   10/31/07       Racine Joing Venturell, CBL & Associates Properties,
Inc.   7/15/03     32010372     X   X   X       X   X               Security
interest granted to Landlord by Tenant
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit LLC   5/3/04     41226796                
X                       Lease
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit LLC   4/12/05     51122523              
  X                       Lease
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit LLC   7/11/05     52117746              
  X                       Lease
Aeropostale, Inc.
  DE   SOS   10/31/07       Georgia Square Mall   4/08/06     61389535     X   X
  X       X   X               Security interest granted to Landlord by Tenant
Aeropostale, Inc.
  DE   SOS   10/31/07       CBL & Associates Properties   5/30/06     6185994  
  X   X   X       X   X               Security interest granted to Landlord by
Tenant
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit LLC   6/29/06     62246189              
  X                        
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit LLC   1/3/07     70016856                
X                        
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit LLC   2/15/07     70608736              
  X                        
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit LLC   7/2/07     72496072                
X                        
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit LLC   9/19/07     73541892              
  X                        
Aeropostale, Inc.
  DE   SOS   10/31/07       IBM Credit LLC   10/24/07     74028519              
  X                        
 
                  Fleet Retail Finance Inc. (Formerly known as BankBoston Retail
Finance Inc.), as Agent   2/1/02     20282032                                  
       
 
                                                                       
Aeropostale West, Inc.
  DE   SOS   10/31/07       Continuation   10/12/06     63529559     X   X   X  
    X   X   X   X       In Lieu Financing Statement
Aero GC Management LLC
  VA   SOS   11/02/07       No UCC Filings                                      
             
Aero GC Management LLC
  VA   SOS   11/02/07   F:C                                                    
   
Aero GC Management LLC
  VA   Richmond City   11/07/07   S:C                                          
             
Aero GC Management LLC
  NY   SOS   11/02/00   F:C                                                    
   
Aero GC Management LLC
  NY   New York County   10/28/07   S:C                                        
               
Jimmy ‘Z Surf Co., Inc.
  DE   SOS   11/01/07       No UCC Filings                                      
             
Jimmy ‘Z Surf Co., Inc.
  DE   SOS   11/01/07   F:C                                                    
   
Jimmy ‘Z Surf Co., Inc.
  DE   New Castle County   11/01/07   S:C                                      
                 
Jimmy ‘Z Surf Co., Inc.
  NY   SOS   11/02/07   S:C                                                    
   
Jimmy ‘Z Surf Co., Inc.
  NY   New York County   10/28/07   S:C                                        
               

F: Federal Tax Lien
S: State Tax Lien
J: Judgment Lien
C: Clear

1



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896109.gif]

21694.00138 FLEET RETAIL/AEROPOSTALE/MSS DELAWARE UCC Search Chart 2/14/08 Fleet
Retail Finance Inc. 12/1/02 120282032 (Formerly known as BankBoston Retail
Finance Inc.), as Agent Aeropostale West, Inc. DE SOS10/31/07Continuation
10/12/06 63529559 X X X X X X X In Lieu Financing Statement Aero GC Management
LLC VA SOS11/02/07No UCC Filings Aero GC Management LLC VA SOS11/02/07 F: C;
Richmond,’ Aero GC Management LLC VA City11/07/07 S:C Aero GC Management LLC NY
SOS11/02/00 F: C New York ‘ ‘ •’ Aero GC Management LLC NY County10/28/07 S:C
Jimmy ’Z Surf Co., Inc. DE SOS11/01/07No UCC Filings Jimmy ’Z Surf Co., Inc. DE
SOS11/01/07 F: C Newcastle Jimmy ’Z Surf Co., Inc. DE County11/01/07 S:C ; Jimmy
’Z Surf Co., Inc. NY SOS11/02/07 S:C New York Jimmy’Z Surf Co., Inc. [NY [County
10/28/07 S:C F: Federal Tax Lien S: State Tax Lien J: Judgment Lien C: Clear 2





--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896110.gif]

Exhibit 4-7 Indebtedness None.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896154.gif]

Exhibit 4-10 Capital Leases None.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896155.gif]

Exhibit 4-13 Taxes None.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896159.gif]

EXCLUDED ASSETS 1. Collateral as to which the security interest in favor of the
Lender either (a) may not be perfected by the filing of a financing statement
under the applicable Uniform Commercial Code or (b) as to which the Lender has
elected not to perfect its security interest, for whatever reason. 2. To the
extent not included in Item 1 above, real property leasehold interests.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896160.gif]

Exhibit 5-5 Borrowing Base Certificate (See Attached) Tab Ola.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896161.gif]

AEROPOSTALE, INC. REVOLVING LINE OF CREDIT AVAILABILITY CALCULATION IF
BORROWINGS ARE LESS THAN $75MM

E-MAIL TO: Gheisa Cruz at gheisa.m.cruz@bankofamerica.com Cert. No. FAX TO:
(617) 434-4310 General Ledger Inventory as of: $- (A) Stated Inventory Advance
Rate: 95.0% (B) Inventory Availability (A*B) $;___(C) Major Credit Card
Receivables as of: $- (D) Major Credit Card Receivable Advance Rate: 85.0% (E)
Major Credit Card Receivable Availability (D*E) -___(F) LESS Availability
Reserves: Gift Certificates (50% of outstanding) $- Rent (2 months in WA, VA,
PA) $- Other Availability Reserves (TBD based on results of field exam) $- TOTAL
AVAILABILITY RESERVES $;___(G) Total Uncapped Borrowing Base (C+F-G) $- Total
Capped Borrowing Base (not to exceed $150MM) $- (H) AVAILABILITY CALCULATION
Beginning Principal Balance $- ADD: Prior days advance $- LESS: Prior day’s
paydown $- Ending principal balance $- ADD: Standby Letters of Credit $ ADD:
Documentary Letters of Credit ___ .. $- Total loan balance prior to request $-
(I) Net availability prior to today’s request (H-I) $- (J) ADVANCE REQUEST
$-___(K) Net availability after today’s request (J-K) $- (L)

The undersigned represents and warrants that (a) the information set forth above
has been prepared in accordance with the requirements of the Second Amended and
Restated Loan and Security Agreement (the “Agreement”) among the Borrower and
Bank of America, N.A.; (b) the information set forth above is complete and
correct; (c) no “Default” (as defined in the Agreement) is presently in
existence; and (c) all or a portion of the advance requested hereby will be set
aside by the Borrower to cover 100% of the Loan Parties’ obligation for sales
tax on account of sales since the most recent borrowing under the Agreement.
Authorized Signer





--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896162.gif]

AEROPOSTALE, INC. REVOLVING LINE OF CREDIT AVAILABILITY CALCULATION IF
BORROWINGS EXCEED $75MM

E-MAIL TO: Gheisa Cruz at gheisa.m.cruz@bankofamerica.com            Cert. No.
FAX TO: (617) 434-4310 Stock Ledger Inventory at Cost as of: $- .. LESS
Inventory Reserves: Shrink $ RTVs ___.. $- .. Damaged Inventory ___.. $- ..
Other Inventory Reserves (TBD based on results of field exam) ___.. $- .. TOTAL
INVENTORY RESERVES $ Eligible Inventory, as of: $(A)

Effective Inventory Advance Rate: Appraised NOLV of Eligible Inventory Inventory
Advance Percentage TBD (B)

(85% of Appraised NOLV of TBD based on updated appraisal         .. TBD Eligible
Inventory) Inventory Availability (A*B) #VALUE!(C) Major Credit Card Receivables
as of: _$- (D) Major Credit Card Receivable Advance Rate: 85.0% (E) Major Credit
Card Receivable Availability (D*E) -___(F) LESS Availability Reserves: Gift
Certificates (50% of outstanding) _$- Rent (2 months in WA, VA, PA) _$- Other
Availability Reserves (TBD based on results of field exam) _$- TOTAL
AVAILABILITY RESERVES _$-___(G) Total Uncapped Borrowing Base (C+F-G) #VALUE!
Total Capped Borrowing Base (not to exceed $150MM) #VALUE!(H) AVAILABILITY
CALCULATION Beginning Principal Balance _$- ADD: Prior days advance _$- LESS:
Prior day’s paydown _$- Ending principal balance _$- ADD: Standby Letters of
Credit $ ADD: Documentary Letters of Credit _$- Total loan balance prior to
request _$- (I) Net availability prior to today’s request (H-l) (J) ADVANCE
REQUEST $(K) Net availability after today’s request (J-K) (L) The undersigned
represents and warrants that (a) the information set forth above has been
prepared in accordance with the requirements of the Second Amended and Restated
Loan and Security Agreement (the “Agreement”) among the Borrower and Bank of
America, N.A.; (b) the information set forth above is complete and correct;
(c) no “Default” (as defined in the Agreement) is presently in existence; and
(c) all or a portion of the advance requested hereby will be set aside by the
Borrower to cover 100% of the Loan Parties’ obligation for sales tax on account
of sales since the most recent borrowing under the Agreement. Authorized Signer

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896163.gif]

BONDS & DEPOSITS Aeropostale, Inc has guaranteed Jimmy’Z Surf Co., Inc.’s store
operating leases.

 